Exhibit 10.37

 

EXECUTION COPY

 

U.S. $800,000,000

 

--------------------------------------------------------------------------------

 

FIVE-YEAR CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

Dated as of September 29, 2004

 

among

 

BAXTER INTERNATIONAL INC.

 

as Borrower

 

THE FINANCIAL INSTITUTIONS NAMED HEREIN

 

as Banks

 

JPMORGAN CHASE BANK

 

as Administrative Agent

 

BANK OF AMERICA, N.A.

 

as Syndication Agent

 

and

 

J.P. MORGAN SECURITIES INC.

 

and

 

BANC OF AMERICA SECURITIES LLC

 

as Co-Lead Arrangers and Joint Bookrunners

 

and

 

CITIBANK, N.A.,

 

DEUTSCHE BANK SECURITIES INC.

 

and

 

ABN AMRO BANK N.V.

 

as Co-Documentation Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I    DEFINITIONS    1     SECTION 1.01.    Defined Terms    1    
SECTION 1.02.    Computation of Time Periods    14     SECTION 1.03.   
Accounting Terms and Principles    14 ARTICLE II    THE SYNDICATED BORROWING
FACILITY    14     SECTION 2.01.    The Syndicated Borrowing Facility    14    
SECTION 2.02.    Making the Syndicated Advances    14     SECTION 2.03.   
Method of Electing Interest Rates    15     SECTION 2.04.    Determination of
Dollar Amounts; Required Payments; Termination    17     SECTION 2.05.   
Increase in Aggregate Commitment    17 ARTICLE III    THE COMPETITIVE BID
BORROWING FACILITY    18     SECTION 3.01.    The Competitive Bid Facility    18
    SECTION 3.02.    Competitive Bid Quote Request    18     SECTION 3.03.   
Invitation for Competitive Bid Quotes    19     SECTION 3.04.    Submission and
Contents of Competitive Bid Quotes    19     SECTION 3.05.    Notice to the
Borrower    21     SECTION 3.06.    Acceptance and Notice by the Borrower    21
    SECTION 3.07.    Allocation by Administrative Agent    22     SECTION 3.08.
   Notification of Acceptances to the Affected Banks    22     SECTION 3.09.   
Funding of Competitive Bid Advances    22 ARTICLE IV    THE LETTER OF CREDIT
FACILITY    23     SECTION 4.01.    Obligation to Issue    23     SECTION 4.02.
   Types and Amounts    23     SECTION 4.03.    Conditions    23     SECTION
4.04.    Procedure for Issuance of Letters of Credit    24     SECTION 4.05.   
Letter of Credit Participation    25     SECTION 4.06.    Reimbursement
Obligation    25     SECTION 4.07.    Issuing Bank Charges    25     SECTION
4.08.    Issuing Bank Reporting Requirements    26     SECTION 4.09.   
Indemnification; Exoneration    26 ARTICLE V    GENERAL TERMS    27     SECTION
5.01.    Illegality; Interest Rate Inadequate or Unfair    27     SECTION 5.02.
   Effect of Notice of Borrowing; Maximum Number of Borrowings    29     SECTION
5.03.    Effect of Failure to Borrow or Fund    29     SECTION 5.04.    Fees and
Certain Credit Rating Determinations    30     SECTION 5.05.    Reduction of the
Commitments    33     SECTION 5.06.    Repayment    34     SECTION 5.07.   
Interest    34     SECTION 5.08.    Additional Interest on Eurocurrency Advances
and EURIBOR Advances    36     SECTION 5.09.    Interest on Overdue Principal   
36

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

    SECTION 5.10.    Interest Rate Determinations    37     SECTION 5.11.   
Performance of Banks’ Obligations    37     SECTION 5.12.    Optional
Prepayments.    37     SECTION 5.13.    Increased Costs    38     SECTION 5.14.
   Payments and Computations    39     SECTION 5.15.    Taxes    40     SECTION
5.16.    Noteless Agreement; Evidence of Indebtedness    42     SECTION 5.17.   
Sharing of Payments, Etc    42     SECTION 5.18.    Termination and Prepayment
with Respect to any Bank    43 ARTICLE VI    CONDITIONS PRECEDENT    45    
SECTION 6.01.    Conditions Precedent to the First Borrowing.    45     SECTION
6.02.    Conditions Precedent to Each Borrowing    46     SECTION 6.03.   
Condition Precedent to Effectiveness of this Agreement    46 ARTICLE VII   
REPRESENTATIONS AND WARRANTIES    47     SECTION 7.01.    Representations and
Warranties of the Borrower    47 ARTICLE VIII    COVENANTS    48     SECTION
8.01.    Affirmative Covenants of the Borrower    48     SECTION 8.02.   
Negative Covenants of the Borrower    52 ARTICLE IX    EVENTS OF DEFAULT    56  
  SECTION 9.01.    Events of Default    56     SECTION 9.02.    Cash Collateral
   58 ARTICLE X    THE ADMINISTRATIVE AGENT    59     SECTION 10.01.   
Authorization and Action    59     SECTION 10.02.    Duties and Obligations   
59     SECTION 10.03.    Administrative Agent and Affiliates    60     SECTION
10.04.    Bank Credit Decision    60     SECTION 10.05.    Indemnification    60
    SECTION 10.06.    Successor Administrative Agent    61     SECTION 10.07.   
Syndication Agent, Co-Lead Arrangers and Co-Documentation Agents    61 ARTICLE
XI    MISCELLANEOUS    61     SECTION 11.01.    Amendments, Etc    61    
SECTION 11.02.    Notices, Etc    62     SECTION 11.03.    No Waiver; Cumulative
Remedies    62     SECTION 11.04.    Costs and Expenses; Indemnification    63  
  SECTION 11.05.    Right of Set-Off    64     SECTION 11.06.    Binding Effect;
Assignment    64     SECTION 11.07.    Confidentiality    66     SECTION 11.08.
   Governing Law    66     SECTION 11.09.    Execution in Counterparts    66

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

    SECTION 11.10.   Severability    66     SECTION 11.11.   Entire Agreement   
67     SECTION 11.12.   Market Disruption    67     SECTION 11.13.   Judgment
Currency    67     SECTION 11.14.   USA PATRIOT ACT    67

 

EXHIBIT AND SCHEDULES

Exhibit 2.02    -    Form of Notice of Syndicated Borrowing Exhibit 2.03    -   
Form of Notice of Interest Rate Election Exhibit 3.02    -    Form of
Competitive Bid Quote Request Exhibit 3.04    -    Form of Competitive Bid Quote
Exhibit 3.06    -    Form of Notice of Competitive Bid Borrowing Exhibit 5.15(d)
   -    Form of Section 5.15(d)(ii) Certificate Exhibit 6.01(d)(i)    -    Form
of Opinion of Borrower’s General Counsel Exhibit 6.01(d)(ii)    -    Form of
Opinion of Borrower’s Special Counsel Exhibit 8.01(g)(ii)    -    Form of
Certificate of Independent Accountants Exhibit 11.06    -    Form of Assignment
and Acceptance Schedule 1.01    -    Commitments Schedule 1.02    -    Lending
Office Addresses

 

iii



--------------------------------------------------------------------------------

FIVE-YEAR

CREDIT AGREEMENT

 

Dated as of September 29, 2004

 

Baxter International Inc., a Delaware corporation (the “Borrower”), the
financial institutions listed on the signature pages of this Agreement under the
heading “Banks” (such financial institutions and any successor financial
institution that becomes a party to this Agreement pursuant to Section 5.18 or
11.06 hereinafter referred to as the “Banks”), JPMorgan Chase Bank (“JPMorgan
Chase”), as administrative agent hereunder (such administrative agent and any
successor administrative agent appointed pursuant to Section 10.06 hereinafter
referred to as the “Administrative Agent”), Bank of America, N.A., as
Syndication Agent (the “Syndication Agent”), each of J.P. Morgan Securities Inc.
and Banc of America Securities LLC, as co-lead arrangers hereunder (the “Co-Lead
Arrangers”) and each of Citibank, N.A., Deutsche Bank Securities Inc. and ABN
AMRO Bank N.V., as co-documentation agents hereunder (the “Co-Documentation
Agents”), agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01. Defined Terms. As used in this Five-Year Credit Agreement (this
“Agreement”), the following terms shall have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

 

“Absolute Rate” means, with respect to an Absolute Rate Advance made by a given
Bank for the relevant Interest Period, the rate of interest per annum (rounded
to the nearest 1/100 of 1%) offered by such Bank and accepted by the Borrower
with respect to such Absolute Rate Advance.

 

“Absolute Rate Advance” means an Advance made or to be made by a Bank pursuant
to Article III as an Absolute Rate Advance in accordance with the applicable
Notice of Competitive Bid Borrowing. Each Absolute Rate Advance shall bear
interest at an Absolute Rate as provided in Section 5.07(d).

 

“Absolute Rate Auction” means a solicitation of Competitive Bid Quotes setting
forth Absolute Rates for Absolute Rate Advances to be extended pursuant to
Article III.

 

“Adjusted Debt” means, at any time, (a) all Debt, minus (b) an amount equal to
all cash and cash equivalent investments of the Borrower and its Consolidated
Subsidiaries at such time.

 

“Advance” means a Syndicated Advance and/or a Competitive Bid Advance, as the
context requires.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person.



--------------------------------------------------------------------------------

“Aggregate Commitments” means, at any time, the aggregate amount of the
Commitments of all the Banks hereunder at such time.

 

“Agreed Currencies” means (i) Dollars, (ii) so long as such currencies remain
Eligible Currencies, Swiss Francs and Euro, and (iii) any other Eligible
Currency which the Borrower requests the Administrative Agent to include as an
Agreed Currency hereunder and which is acceptable to all of the Banks. For the
purposes of this definition, each of the specific currencies referred to in
clause (ii), above, shall mean and be deemed to refer to the lawful currency of
the jurisdiction referred to in connection with such currency, e.g., “Swiss
Francs” means the lawful currency of Switzerland.

 

“Applicable Lending Office” means, with respect to each Bank, such Bank’s
Domestic Lending Office in the case of a Base Rate Advance, such Bank’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance, such
Bank’s EURIBOR Lending Office in the case of a EURIBOR Rate Advance, and such
Bank’s Competitive Bid Lending Office in the case of a Competitive Bid Advance.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Bank,
(b) an Affiliate of a Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank.

 

“Approximate Equivalent Amount” of any currency with respect to any amount of
Dollars means the Equivalent Amount of such currency with respect to such amount
of Dollars on or as of such date, rounded up to the nearest amount of such
currency as determined by the Administrative Agent from time to time.

 

“Available Commitment” means, with respect to any Bank at any time, an amount
equal to (i) such Bank’s Commitment at such time minus (ii) an amount equal to
such Bank’s ratable share, determined on the basis that such Bank’s Commitment
bears to all Commitments at such time, of the aggregate Dollar Amount of all
Competitive Bid Advances outstanding at such time minus (iii) such Bank’s L/C
Interest in the L/C Obligations outstanding at such time.

 

“Base Rate” means a fluctuating interest rate per annum as shall be in effect
from time to time, which rate per annum shall at all times be equal to the
higher of (i) the Prime Rate and (ii) a rate per annum equal to the Federal
Funds Rate plus 0.50%.

 

“Base Rate Advance” means (i) an Advance made or to be made by a Bank pursuant
to Section 2.01, as a Base Rate Advance in accordance with the applicable Notice
of Syndicated Borrowing, or pursuant to Section 5.01, as a Base Rate Advance in
substitution for a Fixed Rate Advance, or pursuant to Section 4.06, as a Base
Rate Advance by a Bank funding an unreimbursed Reimbursement Obligation, and
(ii) any Advance Converted into a Base Rate Advance in accordance with Section
2.03 or 5.01. Each Base Rate Advance shall bear interest as provided in Section
5.07(a).

 

“Borrowing” means a Syndicated Borrowing and/or a Competitive Bid Borrowing, as
the context requires.

 

2



--------------------------------------------------------------------------------

“Borrowing Date” means a date on which an Advance is, or is proposed to be, made
hereunder, or a Letter of Credit is, or is proposed to be, issued hereunder.

 

“Business Day” means (i) with respect to a Base Rate Advance or an Absolute Rate
Advance or for any other purpose not relating to any borrowing, payment or rate
selection of Eurocurrency Advances or EURIBOR Advances, a Domestic Business Day,
(ii) with respect to a Eurocurrency Advance, a Eurocurrency Business Day, and
(iii) with respect to a EURIBOR Advance, a EURIBOR Business Day.

 

“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof) of 30% or more of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower; (b)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Borrower by Persons who were neither (i) nominated by the board
of directors of the Borrower nor (ii) appointed by directors so nominated; or
(c) the acquisition of direct or indirect Control of the Borrower by any Person
or group.

 

“Closing Date” means September 29, 2004.

 

“Co-Documentation Agents” means Citibank, N.A., Deutsche Bank Securities Inc.
and ABN AMRO Bank N.V., in their capacities as Co-Documentation Agents.

 

“Co-Lead Arrangers” means J.P. Morgan Securities Inc. and Banc of America
Securities LLC, in their capacities as Co-Lead Arrangers and Joint Bookrunners.

 

“Commitment” means, with respect to any Bank at any time the amount indicated
opposite such Bank’s name on Schedule 1.01 hereto, as such amount may have been
reduced as of or prior to such time pursuant to Section 5.05 or modified in
accordance with Section 11.06.

 

“Competitive Bid Advance” means an advance by a Bank to the Borrower pursuant to
Article III and refers to a Eurocurrency Bid Rate Advance, a EURIBOR Bid Rate
Advance, an Absolute Rate Advance or an advance in substitution therefor
pursuant to Section 5.01.

 

“Competitive Bid Borrowing” means a borrowing consisting of Competitive Bid
Advances (i) made on the same day by the Banks whose Competitive Bid Quotes in
connection with a given type of auction, whether a Eurocurrency Auction, EURIBOR
Auction or an Absolute Rate Auction, shall have been accepted by the Borrower in
accordance with Section 3.06, (ii) having the same Interest Period, and (iii)
being in the same currency.

 

“Competitive Bid Borrowing Facility” has the meaning assigned to that term in
Section 3.01.

 

“Competitive Bid Lending Office” means, with respect to each Bank, the office of
such Bank specified as its “Competitive Bid Lending Office” opposite its name on
Schedule 1.02 hereto (or, if no such office is specified, its Domestic Lending
Office) or such other office of such Bank as such Bank may from time to time
specify to the Borrower and the Administrative

 

3



--------------------------------------------------------------------------------

Agent. Any Bank may from time to time by notice to the Borrower and the
Administrative Agent designate separate Competitive Bid Lending Offices for its
Absolute Rate Advances, its Eurocurrency Bid Rate Advances and its EURIBOR Bid
Rate Advances, in which case all references herein to the “Competitive Bid
Lending Office” of such Bank shall be deemed to refer to any one or all of such
offices, as the context may require.

 

“Competitive Bid Margin” means (i) with respect to a Eurocurrency Bid Rate
Advance, a margin above or below the applicable Eurocurrency Rate which is
offered for a Eurocurrency Bid Rate Advance, expressed as a percentage (rounded
to the nearest 1/10,000 of 1%) to be added to or subtracted from such
Eurocurrency Rate and (ii) with respect to a EURIBOR Bid Rate Advance, a margin
above or below the applicable EURIBOR which is offered for a EURIBOR Rate
Advance, expressed as a percentage (rounded to the nearest 1/10,000 of 1%) to be
added to or subtracted from such EURIBOR.

 

“Competitive Bid Quote” means a Competitive Bid Quote substantially in the form
of Exhibit 3.04 hereto, completed by a Bank and delivered by such Bank to the
Administrative Agent in accordance with Section 3.04.

 

“Competitive Bid Quote Request” means a Competitive Bid Quote Request
substantially in the form of Exhibit 3.02 hereto, completed by the Borrower and
delivered by the Borrower to the Administrative Agent in accordance with Section
3.02.

 

“Computation Date” has the meaning assigned to that term in Section 2.04.

 

“Consolidated” refers to the full consolidation of the accounts of the Borrower
and its Subsidiaries in accordance with generally accepted accounting
principles, including principles of consolidation, consistent with those applied
in the preparation of the financial statements referred to in Section 7.01(f).

 

“Consolidated Capitalization” means, at any time, the sum at such time of: (i)
the Consolidated stockholders’ equity of the Borrower and its Consolidated
Subsidiaries, and (ii) Adjusted Debt of the Borrower and its Consolidated
Subsidiaries.

 

“Consolidated Net Tangible Assets” means the total amount of assets which would
be included on a Consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries (and which shall reflect the deduction of applicable reserves)
after deducting therefrom all current liabilities of the Borrower and its
Consolidated Subsidiaries and all Intangible Assets.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.

 

“Convert”, “Conversion”, “Converting” and “Converted” each refers to a
conversion of Advances of one Type into Advances of another Type or a
continuation of Advances as the same Type for an additional Interest Period, in
each case pursuant to Section 2.03.

 

4



--------------------------------------------------------------------------------

“Credit Ratings” has the meaning assigned to that term in Section 5.04(a).

 

“Debentures” means long-term debt securities (without third-party credit
enhancement).

 

“Debt” means the sum of: (i) indebtedness for borrowed money or for the deferred
purchase price of property or services carried as indebtedness on the
Consolidated balance sheet of the Borrower and its Consolidated Subsidiaries
(excluding accounts payable arising in the ordinary course of such Person’s
business payable on terms customary in the trade), (ii) obligations of the
Borrower and its Consolidated Subsidiaries as lessee under leases that, in
accordance with generally accepted accounting principles, are recorded as
capital leases, and (iii) obligations of the Borrower and its Consolidated
Subsidiaries under direct or indirect guaranties in respect of, and obligations
(contingent or otherwise) to purchase or otherwise acquire, or otherwise to
assure a creditor against loss in respect of, indebtedness or obligations of
others of the kinds referred to in clauses (i) and (ii) above (other than Debt
of any Subsidiary, to the extent such Debt is included in the calculation of
Debt as a result of clause (i) or (ii) above) in excess of $100,000,000 in the
aggregate and (iv) indebtedness or obligations of the kinds referred to in
clause (i), (ii), or (iii) above of the Borrower’s unconsolidated Subsidiaries
in excess of $200,000,000 in the aggregate. The term “Debt” shall not include
(x) any obligations of the Borrower under or in connection with: (A) that
certain Facility and Guaranty Agreement dated as of April 14, 2004 among the
Borrower, certain financial institutions parties thereto and Bank One, NA, as
agent, (B) that certain Facility and Guaranty Agreement dated as of July 8, 2003
among the Borrower, certain financial institutions parties thereto and Bank One,
NA, as agent, or (C) any similar arrangement under which the Borrower has agreed
to guarantee the payment obligations of a current or former employee of the
Borrower arising in connection with financing provided to such employee and
relating to the Borrower’s “Baxter International Inc. 1999 Shared Investment
Plan”, to the extent the aggregate obligations of the Borrower under the
foregoing clauses (A), (B) and (C) do not exceed an amount equal to $200,000,000
and such obligations (whenever incurred) shall have arisen solely in connection
with purchases by such employees of the Borrower’s common stock in 1999, or (y)
the undrawn face amount of any letter of credit issued for the account of the
Borrower or any of its Consolidated Subsidiaries in the ordinary course of the
Borrower’s or such Subsidiary’s business, but shall include the reimbursement
obligation owing from time to time by the Borrower or any of its Consolidated
Subsidiaries in respect of drawings made under any letter of credit in the event
reimbursement is not made immediately following the applicable drawing.

 

“Dollar Amount” of any currency at any date means (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent in Dollars of the
amount of such currency if such currency is any currency other than Dollars,
calculated on the basis of the arithmetical mean of the buy and sell spot rates
of exchange of the Administrative Agent for such currency on (x) the Brussels
euro-zone interbank market at 11:00 a.m., Brussels time, with respect to Euro or
(y) the London interbank market at 11:00 a.m., London time, with respect to any
currency other than Euro, in each case, on or as of the most recent Computation
Date provided for in Section 2.04.

 

“Dollars” and “$” means the lawful currency of the United States of America.

 

5



--------------------------------------------------------------------------------

“Domestic Business Day” means a day (other than Saturday or Sunday) of the year
on which Banks are not required or authorized to close in New York City or
Chicago, Illinois and are generally open for the conduct of substantially all of
their commercial lending activities and interbank wire transfers can be made on
the Fedwire system.

 

“Domestic Lending Office” means, with respect to each Bank, the office of such
Bank specified as its “Domestic Lending Office” opposite its name on Schedule
1.02 hereto or such other office of such Bank as such Bank may from time to time
specify to the Borrower and the Administrative Agent.

 

“Eligible Currency” means any currency other than Dollars (i) that is readily
available, (ii) that is freely traded, (iii) in which deposits are customarily
offered to banks in the Brussels euro-zone interbank market or London interbank
market, as applicable, (iv) which is convertible into Dollars in the
international interbank market and (v) as to which an Equivalent Amount may be
readily calculated. If, after the designation by the Banks of any currency as an
Agreed Currency, (x) currency control or other exchange regulations are imposed
in the country in which such currency is issued with the result that different
types of such currency are introduced, (y) such currency is, in the
determination of the Administrative Agent, no longer readily available or freely
traded or (z) in the determination of the Administrative Agent, an Equivalent
Amount of such currency is not readily calculable, the Administrative Agent
shall promptly notify the Banks and the Borrower, and such currency shall no
longer be an Agreed Currency until such time as all of the Banks agree to
reinstate such currency as an Agreed Currency and promptly, but in any event
within five Business Days of receipt of such notice from the Administrative
Agent, the Borrower shall repay all Loans in such affected currency or convert
such Loans into Loans in Dollars or another Agreed Currency, subject to the
other terms set forth in Article II and Article III.

 

“Environmental Laws” means federal, state, local and foreign laws, rules and
regulations relating to the release, emission, disposal, storage and related
handling of waste materials, pollutants and hazardous substances.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in a Person, and any and all warrants, rights or
options to purchase any of the foregoing.

 

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the arithmetical mean of the buy and sell spot rates
of exchange of the Administrative Agent (x) at 11:00 a.m., Brussels time, with
respect to Euro or (y) at 11:00 a.m., London time, with respect to any currency
other than Euro, in each case, on the date on or as of which such amount is to
be determined.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“EURIBOR” means, with respect to any EURIBOR Advance for the relevant Interest
Period, the interest rate per annum equal to the rate determined by the
Administrative

 

6



--------------------------------------------------------------------------------

Agent to be the rate at which deposits in Euro appear on the Reuters Screen
EURIBOR01 as of 11:00 a.m., Brussels time, on the date that is two (2) TARGET
Settlement Days preceding the first day of such Interest Period; provided, that
if such rate does not appear on the Reuters Screen ERIBOR01, then EURIBOR shall
be an interest rate per annum equal to the arithmetic mean determined by the
Administrative Agent (rounded upwards to the nearest .01%) of the rates per
annum at which deposits in Euro are offered by the three (3) leading banks in
the euro-zone interbank market at approximately 11:00 a.m., Brussels time, on
the day that is two (2) TARGET Settlement Days preceding the first day of such
Interest Period to other leading banks in the euro-zone interbank market.

 

“EURIBOR Advance” means any EURIBOR Rate Advance or EURIBOR Bid Rate Advance for
any Advance in Euro.

 

“EURIBOR Auction” means a solicitation of Competitive Bid Quotes setting forth
Competitive Bid Margins in relation to the applicable EURIBOR for EURIBOR Bid
Rate Advances to be extended pursuant to Article III.

 

“EURIBOR Bid Rate” means, with respect to a EURIBOR Bid Rate Advance made by a
given Bank for the relevant Interest Period, the sum of (a) the EURIBOR
applicable thereto and (b) the Competitive Bid Margin offered by such Bank and
accepted by the Borrower with respect to such EURIBOR Bid Rate Advance.

 

“EURIBOR Bid Rate Advance” means an Advance made or to be made by a Bank
pursuant to Article III as a EURIBOR Bid Rate Advance in accordance with the
applicable Notice of Competitive Bid Borrowing. Each EURIBOR Bid Rate Advance
shall bear interest at a EURIBOR Bid Rate as provided in Section 5.07(d).

 

“EURIBOR Business Day” means any Domestic Business Day on which dealings are
carried on in the Brussels euro-zone interbank market and which is a TARGET
Settlement Date.

 

“EURIBOR Lending Office” means, with respect to each Bank, the office of such
Bank specified as its “EURIBOR Lending Office” opposite its name on Schedule
1.02 hereto (or if no such office is specified, its Domestic Lending Office) or
such other office of such Bank as such Bank may from time to time specify to the
Borrower and the Administrative Agent.

 

“EURIBOR Margin” has the meaning assigned to that term in Section 5.07(c).

 

“EURIBOR Rate Advance” means (i) an Advance made or to be made by a Bank
pursuant to Section 2.01, as a EURIBOR Rate Advance in accordance with the
applicable Notice of Syndicated Borrowing and (ii) any Advance converted into a
EURIBOR Rate Advance in accordance with Section 2.03. Each EURIBOR Rate Advance
shall bear interest as provided in Section 5.07(c).

 

“Euro” and/or “EUR” means the euro referred to in Council Regulation (EC) No.
1103/97 dated June 17, 1997 passed by the Council of the European Union, or, if
different, the then lawful currency of the member states of the European Union
that participates in the third stage of Economic and Monetary Union.

 

7



--------------------------------------------------------------------------------

“Eurocurrency Advance” means any Eurocurrency Rate Advance or Eurocurrency Bid
Rate Advance for any Advance in any Agreed Currency other than Euro.

 

“Eurocurrency Auction” means a solicitation of Competitive Bid Quotes setting
forth Competitive Bid Margins in relation to the applicable Eurocurrency Rate
for Eurocurrency Bid Rate Advances to be extended pursuant to Article III.

 

“Eurocurrency Bid Rate” means, with respect to a Eurocurrency Bid Rate Advance
made by a given Bank for the relevant Interest Period, the sum of (a) the
Eurocurrency Rate applicable thereto and (b) the Competitive Bid Margin offered
by such Bank and accepted by the Borrower with respect to such Eurocurrency Bid
Rate Advance.

 

“Eurocurrency Bid Rate Advance” means an Advance made or to be made by a Bank
pursuant to Article III as a Eurocurrency Bid Rate Advance in accordance with
the applicable Notice of Competitive Bid Borrowing. Each Eurocurrency Bid Rate
Advance shall bear interest at a Eurocurrency Bid Rate as provided in Section
5.07(d).

 

“Eurocurrency Business Day” means any Domestic Business Day on which dealings
are carried on in the London interbank market.

 

“Eurocurrency Lending Office” means, with respect to each Bank, the office of
such Bank specified as its “Eurocurrency Lending Office” opposite its name on
Schedule 1.02 hereto (or, if no such office is specified, its Domestic Lending
Office) or such other office of such Bank as such Bank may from time to time
specify to the Borrower and the Administrative Agent.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

 

“Eurocurrency Margin” has the meaning assigned to that term in Section 5.07(b).

 

“Eurocurrency Rate” means, with respect to a Eurocurrency Advance in an Agreed
Currency (other than Euro) for the relevant Interest Period, the applicable
British Bankers’ Association Interest Settlement Rate for deposits in the
applicable Agreed Currency as reported by any generally recognized financial
information service as of 11:00 a.m. (London time) two Eurocurrency Business
Days prior to the first day of such Interest Period, and having a maturity equal
to such Interest Period; provided, that, if no such British Bankers’ Association
Interest Settlement Rate is available to the Administrative Agent, the
applicable Eurocurrency Rate for the relevant Interest Period shall instead be
the rate determined by the Administrative Agent to be the rate at which JPMorgan
Chase or one of its Affiliate banks offers to place deposits in an Agreed
Currency (other than Euro) with first-class banks in the London interbank market
at approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period, and having a maturity equal to such Interest
Period.

 

“Eurocurrency Rate Advance” means (i) an Advance made or to be made by a Bank
pursuant to Section 2.01, as a Eurocurrency Rate Advance in accordance with the
applicable Notice of Syndicated Borrowing, and (ii) any Advance Converted into a
Eurocurrency Rate Advance in accordance with Section 2.03. Each Eurocurrency
Rate Advance shall bear interest as provided in Section 5.07(b).

 

8



--------------------------------------------------------------------------------

“Eurocurrency Rate Reserve Percentage” of any Bank for the Interest Period for
any Eurocurrency Advance or EURIBOR Rate Advance, as applicable, means the
maximum reserve percentage applicable during such Interest Period (or, if more
than one such percentage shall be so applicable, the daily average of such
percentages for those days in such Interest Period during which any such
percentage shall be so applicable) under regulations issued from time to time by
the Board of Governors of the Federal Reserve System for determining the reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement and taking into account any transitional
adjustments or other scheduled changes in reserve requirements during such
Interest Period) for such Bank with respect to liabilities or assets consisting
of or including Eurocurrency Liabilities having a term equal to such Interest
Period.

 

“Events of Default” has the meaning assigned to that term in Section 9.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Existing Credit Agreement” means the Five-Year Credit Agreement dated as of
October 3, 2002 among the Borrower, the financial institutions parties thereto,
certain “Co-Arrangers” and Bank One, NA, as “Administrative Agent”.

 

“Facility Usage” means, at any time, an amount equal to the sum of (i) the
aggregate principal amount of all Syndicated Advances denominated in Dollars and
the Dollar Amount of all Syndicated Advances denominated in Agreed Currencies
other than Dollars outstanding at such time, (ii) the aggregate principal amount
of all Competitive Bid Advances denominated in Dollars and the Dollar Amount of
all Competitive Bid Advances denominated in Agreed Currencies other than Dollars
outstanding at such time and (iii) the aggregate amount of all L/C Obligations
outstanding at such time.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Domestic Business Day, for the next preceding Domestic Business
Day) by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Domestic Business Day, the average of the
quotations of such rates on such day received by the Administrative Agent from
three Federal funds brokers of recognized standing selected by it.

 

“First Borrowing” means the earlier to occur of (i) the initial Borrowing made
by the Borrower hereunder or (ii) the initial Letter of Credit issued by an
Issuing Bank hereunder.

 

“Fixed Rate Advances” means Eurocurrency Rate Advances, EURIBOR Rate Advances or
Competitive Bid Advances (excluding Competitive Bid Advances bearing interest at
the Base Rate pursuant to Section 5.01) or any combination of the foregoing.

 

9



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Governmental Acts” has the meaning assigned to that term in Section 4.09(a).

 

“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

 

“Intangible Assets” means all assets of the Borrower and its Consolidated
Subsidiaries which are treated as intangibles in conformity with generally
accepted accounting principles on the Consolidated balance sheet of the Borrower
and its Consolidated Subsidiaries.

 

“Interest Expense” means, with respect to any period, the Consolidated interest
expense of the Borrower and its Consolidated Subsidiaries for such period before
the effect of interest income, as reflected on the Consolidated statements of
income for the Borrower and its Consolidated Subsidiaries for such period.

 

“Interest Period” means, for each Advance comprising part of the same Borrowing,
the period commencing on the date of such Advance (or, in the case of any
Syndicated Borrowing, on the effective date of Conversion thereof pursuant to
Section 2.03) and ending on the last day of the period selected by the Borrower
pursuant to the provisions below. The duration of each such Interest Period
shall be (a) in the case of a Base Rate Advance, 30, 60, 90 or 180 days, (b) in
the case of a Eurocurrency Rate Advance or a EURIBOR Rate Advance, one, two,
three or six months, (c) in the case of a Eurocurrency Bid Rate Advance or a
EURIBOR Bid Rate Advance, one, two, three or six months, and (d) in the case of
an Absolute Rate Advance, a number of days not to exceed 180 days, in each case
as the Borrower may select pursuant to Section 2.02, 2.03 or 3.02, as
applicable; provided, that:

 

(i) The duration of any Interest Period which would otherwise end after the
Termination Date shall end on the Termination Date;

 

(ii) Interest Periods commencing on the same day for Advances comprising the
same Borrowing shall be of the same duration;

 

(iii) Whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, unless, in the case of
any Interest Period for a Eurocurrency Advance or a EURIBOR Advance, such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, in which case the last day of such Interest Period
shall occur on the immediately preceding Business Day; and

 

(iv) If an Interest Period for a Eurocurrency Advance or a EURIBOR Advance
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period), such Interest Period shall end on the last Business Day of a
calendar month.

 

10



--------------------------------------------------------------------------------

“Issuing Banks” means JPMorgan Chase and any other Bank which, at the Borrower’s
request, agrees, in such Bank’s sole discretion, to become an Issuing Bank for
the purpose of issuing Letters of Credit under this Agreement, and their
respective successors and assigns.

 

“JPMorgan Chase” means JPMorgan Chase Bank, a New York banking corporation
having its principal office in New York, New York, in its individual capacity,
and its successors.

 

“L/C Application” means a letter of credit application and reimbursement
agreement in such form as the applicable Issuing Bank may from time to time
employ in the ordinary course of business.

 

“L/C Draft” means a draft drawn on an Issuing Bank pursuant to a Letter of
Credit.

 

“L/C Interest” has the meaning assigned to such term in Section 4.05.

 

“L/C Obligations” means, without duplication, an amount equal to the sum of (i)
the aggregate of the amount then available for drawing under each of the Letters
of Credit, (ii) the face amount of all outstanding L/C Drafts corresponding to
the Letters of Credit, which L/C Drafts have been accepted by the applicable
Issuing Bank, (iii) the aggregate outstanding amount of all Reimbursement
Obligations at such time and (iv) the aggregate face amount of all Letters of
Credit requested by the Borrower but not yet issued (unless the request for an
unissued Letter of Credit has been denied).

 

“Letter of Credit” means any letter of credit issued by an Issuing Bank pursuant
to Section 4.01.

 

“Majority Banks” means at any time Banks having at least 51% of the then
aggregate amount of the Commitments or, if the Commitments have been terminated,
holding at least 51% of the aggregate Dollar Amount of Advances and L/C
Obligations then outstanding.

 

“Margin Stock” has the meaning assigned to that term under Regulation U issued
by the Board of Governors of the Federal Reserve System.

 

“Material Default Amount” means an amount equal to $50,000,000.

 

“Material Subsidiary” means any of (i) Baxter Healthcare Corporation, a Delaware
corporation, (ii) Baxter World Trade Corporation, a Delaware corporation, or
(iii) in the case of any specified condition or event, any other Subsidiary or
group of other Subsidiaries (A) each of which has suffered such condition or
event to occur and (B) that in the aggregate represents five percent (5%) or
more of the net revenues or the Consolidated Net Tangible Assets of the Borrower
and its Consolidated Subsidiaries, as reflected in the then most recent
financial statements of the Borrower and its Consolidated Subsidiaries delivered
pursuant to Section 8.01(g)(i) or (ii).

 

“Moody’s” means Moody’s Investors Service, Inc., or its successor.

 

11



--------------------------------------------------------------------------------

“Note” has the meaning assigned to that term in Section 5.16(d).

 

“Notice of Borrowing” means a Notice of Competitive Bid Borrowing and/or a
Notice of Syndicated Borrowing, as the context requires.

 

“Notice of Competitive Bid Borrowing” has the meaning assigned to that term in
Section 3.06.

 

“Notice of Interest Rate Election” has the meaning assigned to that term in
Section 2.03.

 

“Notice of Syndicated Borrowing” has the meaning assigned to that term in
Section 2.02.

 

“Person” means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

 

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by JPMorgan Chase or its parent (which is not
necessarily the lowest rate charged to any customer), changing when and as said
prime rate changes.

 

“Receivable” has the meaning assigned to that term in Section 8.02(a)(12).

 

“Reimbursement Obligation” has the meaning assigned to that term in Section
4.06.

 

“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc., or its successor.

 

“SEC” means the United States Securities and Exchange Commission or any
successor thereto.

 

“Secured Debt” means the amount of Debt or other obligation or liability of the
Borrower or any of its Material Subsidiaries the payment of which is secured by
a Security Interest.

 

“Security Interest” means any lien, security interest, mortgage or other charge
or encumbrance of any kind, title retention device, pledge or any other type of
preferential arrangement, upon or with respect to any property of the Borrower
or of any Material Subsidiary, whether now owned or hereafter acquired.

 

“Subsidiary” means any entity with respect to which the Borrower alone owns, the
Borrower and one or more Subsidiaries together own, or the Borrower and any
Person controlling the Borrower together own, in each such case directly or
indirectly, capital stock (or the equivalent equity interest) having ordinary
voting power to elect a majority of the members of the Board of Directors of
such corporation (or, in the case of a partnership or joint venture, having the
majority interest in the capital or profits of such entity).

 

12



--------------------------------------------------------------------------------

“Syndicated Advance” means an advance by a Bank to the Borrower (i) pursuant to
Section 2.02, as the same may be converted or continued from time to time
pursuant to Section 2.03 or (ii) pursuant to Section 4.06. At any time,
depending upon the interest rate selected therefor or otherwise applicable
thereto in accordance with Section 2.03 and 5.01, a Syndicated Advance shall be
a Base Rate Advance, a Eurocurrency Rate Advance or a EURIBOR Rate Advance.

 

“Syndicated Borrowing” means a borrowing consisting of Syndicated Advances of
the same Type and in the same currency, made on the same day by the Banks, as
the same may be converted or continued from time to time pursuant to Section
2.03 and after giving effect to any subsequent Conversion in connection with
which a single Syndicated Borrowing may have been divided into several
Syndicated Borrowings or several Syndicated Borrowings may have been combined
(in whole or in part) into a single Syndicated Borrowing. An Advance
substituted, pursuant to Section 5.01, for a Syndicated Advance made in
connection with any Syndicated Borrowing shall continue to comprise a part of
such Syndicated Borrowing with the same effect as if such substituted Advance
were an Advance of the Type requested in the applicable Notice of Syndicated
Borrowing or Notice of Interest Rate Election.

 

“Syndicated Borrowing Facility” has the meaning assigned to that term in Section
2.01.

 

“Syndicated Reduction” means, with respect to any Bank at any time, the
temporary reduction in such Bank’s Available Commitment existing at such time as
a result of clause (ii) of the definition of Available Commitment and, with
respect to all Banks, the aggregate amount of such reductions existing at such
time.

 

“Syndication Agent” means Bank of America, N.A. in its capacity as Syndication
Agent.

 

“TARGET Settlement Day” means any day on which the Trans-European Automated
Real-Time Gross Settlement Express Transfer (TARGET) System (or any successor
settlement system) is open.

 

“Termination Date” means, the earlier of (i) September 29, 2009 and (ii) the
date on which the Commitments shall have been reduced to zero or terminated in
whole pursuant to the terms hereof.

 

“364-Day Credit Agreement” means that certain 364-Day Credit Agreement dated as
of October 1, 2003 among the Borrower, certain “Banks” and “Co-Arrangers”
parties thereto, and Bank One, NA, as administrative agent, as the same may from
time to time be amended, restated, supplemented or otherwise modified.

 

“Type” of Advance means (i) in the case of Syndicated Advances, Eurocurrency
Rate Advances, EURIBOR Rate Advances or Base Rate Advances and (ii) in the case
of Competitive Bid Advances, Eurocurrency Bid Rate Advances, EURIBOR Bid Rate
Advances or Absolute Rate Advances or any Type of Advance described in clause
(i) which shall, pursuant to Section 5.01, be substituted therefor.

 

13



--------------------------------------------------------------------------------

“Unfunded Liabilities” means, in the case of a single employer pension benefit
plan which is covered by Title IV of ERISA, the amount, if any, by which the
present value of all vested benefits accrued to the date of determination under
such plan exceeds the fair market value of all assets of such plan allocable to
such benefits as of such date, and, in the case of a multi-employer pension
benefit plan, the withdrawal liability of the Borrower and its Subsidiaries.

 

SECTION 1.02. Computation of Time Periods. In this Agreement, when computing
periods of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each means “to but
excluding.”

 

SECTION 1.03. Accounting Terms and Principles. All accounting terms used herein
shall be interpreted, all accounting determinations hereunder shall be made, and
all financial statements required to be delivered hereunder shall be prepared in
accordance with generally accepted accounting principles as in effect from time
to time, applied on a basis consistent (except for changes concurred in by the
Borrower’s independent accountants or, in the case of the financial statements
required to be delivered pursuant to Section 8.01(g)(i), as determined by the
Borrower to be required in accordance with then existing generally accepted
accounting principles) with the December 31, 2003 audited Consolidated financial
statements of the Borrower and its Consolidated Subsidiaries. If any change in
accounting principles from principles used in preparing such December 31, 2003
statements would have a material effect upon the results of any calculation
required by or in compliance with any provision of this Agreement, then such
calculation shall be made or compliance with such provision shall be determined
using accounting principles in effect on December 31, 2003.

 

ARTICLE II

 

THE SYNDICATED BORROWING FACILITY

 

SECTION 2.01. The Syndicated Borrowing Facility. Each Bank severally agrees, on
the terms and conditions provided herein, to make Syndicated Advances
denominated in Agreed Currencies to the Borrower from time to time on any
Business Day during the period from the date hereof to the Termination Date in
an aggregate Dollar Amount not to exceed at any time outstanding the amount of
such Bank’s Available Commitment (the “Syndicated Borrowing Facility”). Subject
to Section 5.01, each Syndicated Borrowing shall be in an aggregate amount not
less than $25,000,000 (and in integral multiples of $5,000,000 in excess
thereof) (or the Approximate Equivalent Amounts thereof if such Syndicated
Advances are denominated in Agreed Currencies other than Dollars), shall be made
on the same day from the Banks ratably according to their respective Commitments
and shall consist of Syndicated Advances of the same Type. Within the limits of
each Bank’s Available Commitment, the Borrower may borrow Syndicated Advances
under this Section 2.01, maintain Syndicated Advances outstanding by Converting
such Syndicated Advances pursuant to Section 2.03, or prepay Syndicated Advances
pursuant to Section 5.12, and reborrow Syndicated Advances under this Section
2.01. The Aggregate Commitments to lend hereunder shall expire on the
Termination Date.

 

SECTION 2.02. Making the Syndicated Advances. Each Syndicated Borrowing shall be
requested by telephone (to be confirmed immediately in writing), telecopier

 

14



--------------------------------------------------------------------------------

or telex notice given by the Borrower to the Administrative Agent not later than
(i) 10:00 a.m. (Chicago time) three Business Days prior to the proposed
Borrowing Date, in the case of a Borrowing comprised of Eurocurrency Rate
Advances or EURIBOR Rate Advances, and (ii) 9:00 a.m. (Chicago time) on the
proposed Borrowing Date, in the case of a Borrowing comprised of Base Rate
Advances. Each notice of Syndicated Borrowing pursuant to this Section 2.02 (a
“Notice of Syndicated Borrowing”) shall be in substantially the form of Exhibit
2.02 hereto, specifying the proposed Borrowing Date, Type of Syndicated
Advances, aggregate amount of the proposed Syndicated Borrowing and the Interest
Period and Agreed Currency applicable thereto for each such Syndicated Advance,
and shall include such information as shall be required by Section 8.01(h). The
Administrative Agent shall in turn promptly notify each Bank by telephone (to be
confirmed immediately in writing), telecopier or telex of the date, applicable
interest rate and aggregate amount of such Syndicated Borrowing and such Bank’s
ratable portion of such Syndicated Borrowing. Each Bank, for the account of its
Applicable Lending Office, shall (i) with respect to a Syndicated Borrowing
denominated in Dollars, before 12:00 Noon (Chicago time) on the Borrowing Date
specified in the notice received from the Administrative Agent pursuant to the
preceding sentence, deposit such Bank’s ratable portion of such Syndicated
Borrowing in same day funds to the Administrative Agent’s LS2 Incoming Clearing
Account No. 4811-5286 (ABA No. 071000013) (unless another account is designated
by the Administrative Agent for such purpose), Reference: Baxter International
Inc., maintained at 1 Bank One Plaza, Chicago, Illinois and (ii) with respect to
a Syndicated Borrowing denominated in an Agreed Currency other than Dollars,
before 12:00 Noon (local time) in the city of the Administrative Agent’s EURIBOR
Lending Office, on the Borrowing Date specified in the notice received from the
Administrative Agent pursuant to the preceding sentence, deposit such Bank’s
ratable portion of such Syndicated Borrowing in such funds as may then be
customary for the settlement of international transactions in such Agreed
Currency in the city of and at the address of the Administrative Agent’s EURIBOR
Lending Office. After the Administrative Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article VI, the
Administrative Agent shall make same day funds in the amount of such funds
available to the Borrower within 30 minutes of demand (which may be by
telephone) by the Borrower, at the Administrative Agent’s address provided in
Section 11.02.

 

SECTION 2.03. Method of Electing Interest Rates. (a) The Advances included in
each Syndicated Borrowing shall bear interest initially at the type of rate
specified by the Borrower in the applicable Notice of Syndicated Borrowing.
Thereafter, the Borrower may from time to time elect to change or continue the
Interest Period for each Borrowing (subject in each case to the provisions of
Article V), as follows:

 

  (i) if such Advances are Base Rate Advances, the Borrower may elect to (A)
convert such Advances to Eurocurrency Rate Advances or to EURIBOR Rate Advances
or (B) continue such Advances as Base Rate Advances, in each case effective as
of any Business Day;

 

  (ii) if such Advances are Eurocurrency Rate Advances, the Borrower may elect
to continue such Advances as Eurocurrency Rate Advances for an additional
Interest Period, effective on the last day of the then current Interest Period
applicable to such Advances; and

 

15



--------------------------------------------------------------------------------

  (iii) if such Advances are EURIBOR Rate Advances, the Borrower may elect to
continue such Advances as EURIBOR Rate Advances for an additional Interest
Period, effective as of the last day of the then current Interest Period
applicable to such Advances.

 

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent by not later than 10:00 a.m.
(Chicago time) at least three Business Days before the conversion or
continuation selected in such notice is to be effective. If the Borrower shall
fail to issue a Notice of Interest Rate Election within three Business Days
prior to the end of any Interest Period (unless the Borrower shall have issued a
notice of prepayment in respect of the applicable Borrowing in accordance with
Section 5.12), the Advances comprising such Borrowing shall be, as applicable,
converted into or continued as Base Rate Advances having an Interest Period of
30 days (with respect to an Advance denominated in Dollars) or shall be, as
applicable, continued as a Eurocurrency Advance or EURIBOR Advance, as
applicable, in the same Agreed Currency with an Interest Period of one month
(with respect to an Advance denominated in an Agreed Currency other than
Dollars). A Notice of Interest Rate Election may, if it so specifies, apply to
only a portion of the aggregate principal amount of the relevant Borrowing;
provided that (i) such portion is allocated ratably among the Advances
comprising such Borrowing and (ii) the portion to which such Notice of Interest
Rate Election applies, and the remaining portion to which it does not apply, are
each $25,000,000 or any larger multiple of $5,000,000 (or the Approximate
Equivalent Amounts thereof if such Syndicated Advances are denominated in Agreed
Currencies other than in Dollars). Notwithstanding any contrary provision
herein, this Section shall not be construed to permit the Borrower to change the
currency of any Borrowing.

 

(b) Each Notice of Interest Rate Election shall be substantially in the form of
Exhibit 2.03 hereto and shall specify:

 

  (i) the Borrowing (or portion thereof) to which such notice applies;

 

  (ii) the date on which the conversion or continuation selected in such notice
is to be effective, which shall comply with the applicable clause of subsection
(a) above;

 

  (iii) if the Advances comprising such Borrowing are to be converted, the next
Type of Advances; and

 

  (iv) the duration of the new Interest Period.

 

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period. Each Notice of
Interest Rate Election shall be irrevocable when given by the Borrower.

 

16



--------------------------------------------------------------------------------

(c) Upon receipt of a Notice of Interest Rate Election from the Borrower
pursuant to subsection (a) above, the Administrative Agent shall promptly notify
each Bank of the contents thereof.

 

(d) Upon the occurrence, and during the continuance, of an Event of Default, the
Administrative Agent may (and, at the direction of the Majority Banks, the
Administrative Agent shall) suspend the ability of the Borrower to obtain
Conversions of Syndicated Borrowings into Eurocurrency Rate Advances or EURIBOR
Rate Advances, and each Conversion proposed to occur during any such period of
suspension shall be a Conversion into Base Rate Advances. Such suspension shall
become effective upon notice thereof to the Borrower and each of the Banks, and
shall remain in effect until the Event of Default giving rise to such notice is
cured or waived.

 

SECTION 2.04. Determination of Dollar Amounts; Required Payments; Termination.
(a) The Administrative Agent will determine the Dollar Amount of:

 

  (i) each Advance as of the date three Business Days prior to the Borrowing
Date or, if applicable, date of conversion/continuation of such Advance, and

 

  (ii) all outstanding Advances on and as of the last Domestic Business Day of
each quarter and on any other Business Day elected by the Administrative Agent
in its discretion or upon instruction by the Majority Banks.

 

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (i) and (ii) is herein described as a
“Computation Date” with respect to each Advance for which a Dollar Amount is
determined on or as of such day. If at any time the Dollar Amount of the sum of
the aggregate principal amount of all outstanding Advances (calculated, with
respect to those Advances denominated in an Agreed Currency other than Dollars,
as of the most recent Computation Date with respect to each such Advance) plus
the stated amount of any Letters of Credit (net of any Reimbursement Obligations
that shall have been converted to Syndicated Borrowings) exceeds 105% of the
Aggregate Commitments, the Borrower shall immediately repay Advances (and/or
cash collateralize any outstanding Letters of Credit) in an aggregate principal
amount sufficient to cause the remaining outstanding Advances and stated amount
of any Letters of Credit not to exceed the Aggregate Commitments.

 

(b) Any outstanding Advances and all other unpaid amounts due and payable
hereunder shall be paid in full by the Borrower on the Termination Date.

 

SECTION 2.05. Increase in Aggregate Commitment. The Borrower may, at its option,
on one or more occasions, seek to increase the Aggregate Commitments by up to
$200,000,000 up to a maximum Aggregate Commitment of $1,000,000,000 upon at
least fifteen (15) Domestic Business Days’ prior notice to the Administrative
Agent, which notice shall specify the amount of any such requested increase and
shall be delivered at a time when no Event of Default (or event which would
constitute an Event of Default but for the requirement that notice be given or
time elapse or both) has occurred and is continuing. The Administrative

 

17



--------------------------------------------------------------------------------

Agent, in its sole discretion will offer the increase in the Aggregate
Commitments to banks or other financial institutions. No increase in the
Aggregate Commitments shall become effective until (i) the existing Bank or new
Bank extending such incremental commitment amount and the Borrower shall have
executed and delivered to the Administrative Agent an agreement in writing in
form and substance reasonably acceptable to the Administrative Agent pursuant to
which such Bank states its Commitment and agrees to assume and accept the
obligations and rights of a Bank hereunder and (ii) the Borrower has provided
the Administrative Agent with such related certificates, opinions and other
documents as the Administrative Agent may reasonably request.

 

ARTICLE III

 

THE COMPETITIVE BID BORROWING FACILITY

 

SECTION 3.01. The Competitive Bid Facility. Each Bank severally agrees, on the
terms and conditions provided herein, to make available to the Borrower a
competitive bid borrowing facility (the “Competitive Bid Borrowing Facility”)
pursuant to which the Borrower may, from time to time on any Business Day during
the period from the date hereof to the Termination Date and as otherwise set
forth in this Article III, request all of the Banks or certain Banks specified
by the Borrower to offer to make Competitive Bid Advances denominated in Agreed
Currencies to the Borrower. Each Bank of which any such request shall be made
may, but shall have no obligation to, make such offers and the Borrower may, but
shall have no obligation to, accept any such offer in the manner set forth in
this Article III. The Competitive Bid Borrowing Facility is an entirely separate
facility from the Syndicated Borrowing Facility; provided that at no time shall
the Facility Usage exceed the Aggregate Commitments at such time. Within the
limits and on the conditions set forth in this Article III, the Borrower may
from time to time borrow, repay and reborrow under this Article III.

 

SECTION 3.02. Competitive Bid Quote Request. When the Borrower wishes to request
offers to make Competitive Bid Advances under this Article III, it shall deliver
to the Administrative Agent a Competitive Bid Quote Request by telephone
(confirmed immediately in writing), telecopier or telex so as to be received no
later than (x) 10:00 a.m. (Chicago time) at least four Business Days prior to
the Borrowing Date proposed therein, in the case of a Eurocurrency Auction or
EURIBOR Auction or (y) 9:00 a.m. (Chicago time) at least one Business Day prior
to the Borrowing Date proposed therein, in the case of an Absolute Rate Auction
(or, in either case upon reasonable prior notice to the Banks, such other time
and date as the Borrower and the Administrative Agent may agree), specifying:

 

(a) the proposed Borrowing Date, which shall be a Business Day, for the proposed
Competitive Bid Advances;

 

(b) the aggregate principal amount and currency of such Competitive Bid
Advances;

 

(c) whether the Competitive Bid Quotes requested are to set forth a Competitive
Bid Margin (and, if so, whether based on a Eurocurrency Rate or EURIBOR) or an
Absolute Rate, or both;

 

18



--------------------------------------------------------------------------------

(d) the Interest Period and Agreed Currency applicable thereto; and

 

(e) if fewer than all Banks are to be solicited, the names of the Banks to be
solicited; provided that the Borrower shall not specify fewer than all of the
Banks, and the Administrative Agent shall reject any Competitive Bid Quote
Request that specifies fewer than all of the Banks, if the aggregate Dollar
Amount of all Competitive Bid Advances which will be outstanding after giving
effect to the Competitive Bid Advances requested in such Competitive Bid Quote
Request and which shall have been made in response to one or more Competitive
Bid Quote Requests that specified fewer than all of the Banks exceeds
$150,000,000.

 

The Borrower may request offers to make Competitive Bid Advances for more than
one Interest Period, but not more than eight Interest Periods, in a single
Competitive Bid Quote Request. No Competitive Bid Quote Request shall be given
within five Business Days (or such other number of days as the Borrower and the
Administrative Agent may agree) of any other Competitive Bid Quote Request. A
Competitive Bid Quote Request that does not conform substantially to the format
of Exhibit 3.02 hereto shall be rejected, and the Administrative Agent shall
promptly notify the Borrower of such rejection by telephone, telex, or telecopy.

 

SECTION 3.03. Invitation for Competitive Bid Quotes. The Administrative Agent
shall (a) promptly upon receipt of a Competitive Bid Quote Request that is not
rejected pursuant to Section 3.02, and in any event not later than (i) 11:00
a.m. (Chicago time) on the date of receipt of a Competitive Bid Quote Request,
in the case of a Eurocurrency Auction or a EURIBOR Auction, and (ii) 10:00 a.m.
(Chicago time) on the date of receipt of a Competitive Bid Quote Request, in the
case of an Absolute Rate Auction, provide notice by telephone to each of the
Banks (or, if fewer than all of the Banks shall have been specified therein, to
each of the specified Banks) of the request set forth therein, and (b) promptly
thereafter provide to each such Bank by telex or telecopy a copy of such
Competitive Bid Quote Request or a summary of the contents thereof. If, pursuant
to Section 3.02, the Borrower and the Administrative Agent shall agree as to
times for the delivery of a Competitive Bid Quote Request other than those set
forth in Section 3.02, and shall notify the Banks thereof, such notice to the
Banks shall set forth in addition any changes in the times set forth in this
Section 3.03. A Competitive Bid Quote Request shall not be revocable at any time
after the Administrative Agent’s notice to the Banks by telephone of such
Competitive Bid Quote Request.

 

SECTION 3.04. Submission and Contents of Competitive Bid Quotes. (a) Each Bank
receiving notice of a Competitive Bid Quote Request from the Administrative
Agent pursuant to Section 3.03 may, in its sole discretion, submit a Competitive
Bid Quote containing an offer or offers to make Competitive Bid Advances in
response to such Competitive Bid Quote Request. Each Competitive Bid Quote must
comply with the requirements of this Section 3.04 and must be submitted to the
Administrative Agent by telex or telecopy at its offices specified in or
pursuant to Section 11.02 not later than (x) 1:00 p.m. (Chicago time) at least
three Business Days prior to the proposed Borrowing Date, in the case of a
Eurocurrency Auction or a EURIBOR Auction or (y) 9:00 a.m. (Chicago time) on the
proposed Borrowing Date, in the case of an Absolute Rate Auction (or, in either
case upon reasonable prior notice to the Banks, such other time and date as the
Borrower and the Administrative Agent may agree); provided that Competitive Bid
Quotes submitted by JPMorgan Chase may be submitted, and may only be

 

19



--------------------------------------------------------------------------------

submitted, if the Administrative Agent or JPMorgan Chase notifies the Borrower
of the terms of the offer or offers contained therein not later than (x) one
hour prior to the time all other Banks are required hereunder to submit
Competitive Bid Quotes to the Administrative Agent, in the case of a
Eurocurrency Auction or a EURIBOR Auction or (y) fifteen minutes prior to the
time all other Banks are required hereunder to submit Competitive Bid Quotes to
the Administrative Agent, in the case of an Absolute Rate Auction. Subject to
Articles VI and IX, any Competitive Bid Quote so made shall be irrevocable
except with the written consent of the Administrative Agent and the Borrower.

 

(b) Each Competitive Bid Quote shall be in substantially the form of Exhibit
3.04 hereto and shall in any case specify:

 

  (i) the proposed Borrowing Date, which shall be the same as that set forth in
the applicable Competitive Bid Quote Request;

 

  (ii) the principal amount of the Competitive Bid Advance for which each such
offer is being made, which principal amount (1) may be greater than, less than
or equal to the Commitment of the quoting Bank, (2) must be at least $10,000,000
and an integral multiple of $1,000,000 in excess thereof (or the Approximate
Equivalent Amount if denominated in an Agreed Currency other than Dollars), (3)
may not exceed the aggregate principal amount of Competitive Bid Advances for
which offers were requested and (4) must be identified with an Interest Period
and the Agreed Currency specified in the applicable Competitive Bid Quote
Request;

 

  (iii) in the case of a Eurocurrency Auction or a EURIBOR Auction, whether the
basis of such offer is the Eurocurrency Rate or EURIBOR and the Competitive Bid
Margin offered for each such Competitive Bid Advance;

 

  (iv) in the case of an Absolute Rate Auction, the Absolute Rate offered for
each such Competitive Bid Advance;

 

  (v) the identity of the quoting Bank; and

 

  (vi) if the quoting Bank shall therein make offers with respect to more than
one Type of Competitive Bid Advance, or at several rates or for several Interest
Periods, in each case as shall have been requested by the Borrower in the
applicable Competitive Bid Quote Request, the maximum aggregate principal amount
with respect to all such Competitive Bid Advances that such Bank shall be
willing to extend to the Borrower on such proposed Borrowing Date.

 

(c) The Administrative Agent shall reject any Competitive Bid Quote that:

 

  (i) is not substantially in the form of Exhibit 3.04 hereto or does not
specify all of the information required by Section 3.04(b);

 

20



--------------------------------------------------------------------------------

  (ii) contains qualifying, conditional or similar language, other than any such
language contained in Exhibit 3.04;

 

  (iii) proposes terms other than or in addition to those set forth in the
applicable Competitive Bid Quote Request; or

 

  (iv) arrives after the time set forth in Section 3.04(a).

 

If any Competitive Bid Quote shall be rejected pursuant to this Section 3.04(c),
the Administrative Agent shall notify the relevant Bank of such rejection as
soon as practical.

 

SECTION 3.05. Notice to the Borrower. The Administrative Agent shall promptly
notify the Borrower of the terms (i) of any Competitive Bid Quote submitted by a
Bank that is in accordance with Section 3.04 and (ii) of any Competitive Bid
Quote submitted by a Bank which amends, modifies or is otherwise inconsistent
with a previous Competitive Bid Quote submitted by such Bank with respect to the
same Competitive Bid Quote Request. Any such subsequent Competitive Bid Quote
shall be disregarded by the Administrative Agent unless such subsequent
Competitive Bid Quote specifically states that it is submitted solely to correct
a manifest error in such former Competitive Bid Quote. The Administrative
Agent’s notice to the Borrower shall specify the aggregate principal amount of
Competitive Bid Advances for which offers have been received for each Interest
Period specified in the related Competitive Bid Quote Request and the respective
principal amounts and Competitive Bid Margins or Absolute Rates, as the case may
be, so offered.

 

SECTION 3.06. Acceptance and Notice by the Borrower. Not later than (x) 10:00
a.m. (Chicago time) at least two Business Days prior to the proposed Borrowing
Date, in the case of a Eurocurrency Auction or a EURIBOR Auction or (y) 10:00
a.m. (Chicago time) on the proposed Borrowing Date, in the case of an Absolute
Rate Auction (or, in either case upon reasonable prior notice to the Banks, such
other time and date as the Borrower and the Administrative Agent may agree), the
Borrower shall notify the Administrative Agent of its acceptance or
non-acceptance of any or all of the offers so notified to it pursuant to Section
3.05; provided, however, that the failure by the Borrower to give such notice to
the Administrative Agent with respect to any such offer shall be deemed to be a
rejection of such offer. In the case of acceptance, such notice (a “Notice of
Competitive Bid Borrowing”) shall be substantially in the form of Exhibit 3.06
hereto and shall specify the aggregate principal amount of offers for each
Interest Period that are accepted. The Borrower may accept any Competitive Bid
Quote in whole or in part; provided that:

 

(a) the aggregate principal amount of Competitive Bid Advances may not exceed
the applicable amount set forth in the related Competitive Bid Quote Request,

 

(b) acceptance of offers may only be made on the basis of ascending Competitive
Bid Margins or Absolute Rates, as the case may be, starting with the lowest and
continuing with the next lowest until offers in the aggregate amount specified
by the Borrower for acceptance shall have been accepted, and

 

21



--------------------------------------------------------------------------------

(c) the Borrower may not accept any offer that is described in Section 3.04(c)
or that otherwise fails to comply with the requirements of this Agreement.

 

SECTION 3.07. Allocation by Administrative Agent. If offers are made by two or
more Banks with the same Competitive Bid Margins or Absolute Rates, as the case
may be, for a greater aggregate principal amount than the amount in respect of
which offers remain to be accepted, as specified by the Borrower, for the
related Interest Period (after giving effect to the acceptance of all offers
made at lower rates), the principal amount of Competitive Bid Advances in
respect of which such offers are accepted shall be allocated by the
Administrative Agent among such Banks as nearly as possible (in such multiples,
not greater than $5,000,000 (or the Approximate Equivalent Amount if denominated
in an Agreed Currency other than in Dollars), as the Administrative Agent may
deem appropriate) in proportion to the aggregate principal amount of such
offers. Allocations by the Administrative Agent of the amounts of Competitive
Bid Advances shall be conclusive in the absence of manifest error.

 

SECTION 3.08. Notification of Acceptances to the Affected Banks. The
Administrative Agent shall (a) promptly following its receipt of a Notice of
Competitive Bid Borrowing and in any event not later than 11:00 a.m. (Chicago
time) on the date of its receipt of such Notice of Competitive Bid Borrowing,
provide notice by telephone to each Bank that has made a Competitive Bid Quote
of the extent to which its offer or offers have been accepted, specifying in
such notice the principal amount of each Competitive Bid Advance in respect of
which such Competitive Bid Quote has been accepted, the Interest Period therefor
and the Competitive Bid Margin or Absolute Rate therefor, as applicable and (b)
promptly thereafter provide notice to such Banks by telex or telecopy confirming
the same. If, pursuant to Section 3.06, the Borrower and the Administrative
Agent shall agree as to times for the delivery of a Notice of Competitive Bid
Borrowing other than those set forth in Section 3.06, and shall notify the Banks
thereof, such notice to the Banks shall set forth in addition any changes in the
times set forth in this Section 3.08.

 

SECTION 3.09. Funding of Competitive Bid Advances. Each Bank that is to make a
Competitive Bid Advance in connection with any Notice of Competitive Bid
Borrowing shall, (i) with respect to a Competitive Bid Advance denominated in
Dollars, before 12:00 Noon (Chicago time) on the first day of the Interest
Period therefor specified in the notice from the Administrative Agent delivered
pursuant to Section 3.08, deposit the amount of each of such Bank’s Competitive
Bid Advances in same day funds to the Administrative Agent’s LS2 Incoming
Clearing Account No. 4811-5286 (ABA No. 071000013), Reference: ASST (unless
another account is designated by the Administrative Agent for such purpose),
Reference: Baxter International Inc., maintained at 1 Bank One Plaza, Chicago,
Illinois and (ii) with respect to a Competitive Bid Advance denominated in an
Agreed Currency other than in Dollars, before 12:00 Noon (local time) in the
city of the Administrative Agent’s EURIBOR Lending Office, on the first day of
the Interest Period therefor specified in the notice from the Administrative
Agent delivered pursuant to Section 3.08, deposit the amount of each of such
Bank’s Competitive Bid Advances in such funds as may then be customary for the
settlement of international transactions in such Agreed Currency in the city of
and at the address of the Administrative Agent’s EURIBOR Lending Office. After
the Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article VI, the Administrative Agent shall
make same day funds in the applicable currency or currencies and in the
aggregate amount of

 

22



--------------------------------------------------------------------------------

such Competitive Bid Advances available to the Borrower within 30 minutes of
demand (which may be by telephone) by the Borrower, at the Administrative
Agent’s address provided in Section 11.02. Promptly following each Competitive
Bid Advance, the Administrative Agent shall notify each Bank of the amount
thereof, the consequent Syndicated Reduction and the Interest Periods for such
Competitive Bid Advances.

 

ARTICLE IV

 

THE LETTER OF CREDIT FACILITY

 

SECTION 4.01. Obligation to Issue. Subject to the terms and conditions of this
Agreement and in reliance upon the representations, warranties and covenants of
the Borrower herein set forth, each Issuing Bank hereby agrees to issue for the
account of the Borrower through such Issuing Bank’s branches as it and the
Borrower may jointly agree, one or more Letters of Credit in accordance with
this Article IV, from time to time during the period commencing on the date
hereof and ending no later than five (5) Business Days prior to the Termination
Date.

 

SECTION 4.02. Types and Amounts. No Issuing Bank shall have any obligation to
and no Issuing Bank shall:

 

  (i) issue any Letter of Credit if on the date of issuance, before or after
giving effect to the Letter of Credit requested hereunder, (a) the Facility
Usage at such time would exceed the Aggregate Commitments at such time, or (b)
the aggregate outstanding amount of the L/C Obligations would exceed
$300,000,000; or

 

  (ii) issue any Letter of Credit which has an expiration date (or date for
payment of any draft presented thereunder) later than the date which is five (5)
Business Days immediately preceding the Termination Date.

 

SECTION 4.03. Conditions. (a) In addition to being subject to the satisfaction
of the conditions contained in Sections 6.01 and 6.02, the obligation of an
Issuing Bank to issue any Letter of Credit is subject to the satisfaction in
full of the following conditions:

 

  (i) the Borrower shall have delivered to the applicable Issuing Bank an L/C
Application in the manner prescribed in Section 4.04, and the proposed Letter of
Credit shall be reasonably satisfactory to such Issuing Bank as to form and
content; and

 

  (ii) as of the date of issuance, no order, judgment or decree of any court,
arbitrator or Governmental Authority shall purport by its terms to enjoin or
restrain the applicable Issuing Bank from issuing such Letter of Credit and no
law, rule or regulation applicable to such Issuing Bank and no request or
directive (whether or not having the force of law) from a Governmental Authority
with jurisdiction over such Issuing Bank shall prohibit or request that

 

23



--------------------------------------------------------------------------------

such Issuing Bank refrain from the issuance of Letters of Credit generally or
the issuance of that Letter of Credit or shall impose upon the Issuing Bank with
respect to any Letter of Credit any restriction or reserve or capital
requirement (for which the Issuing Bank is not otherwise compensated) or any
unreimbursed loss, cost or expense which was not applicable, in effect and known
to the Issuing Bank as of the date of this Agreement and which the Issuing Bank
in good faith deems material to it.

 

(b) No Issuing Bank shall extend, renew, or amend any Letter of Credit unless
the requirements of this Section 4.03 are met as though a new Letter of Credit
were then being requested and issued.

 

SECTION 4.04. Procedure for Issuance of Letters of Credit. (a) Prior to the
issuance of each Letter of Credit, and as a condition of such issuance, the
Borrower shall deliver to the Issuing Bank (with a copy to the Administrative
Agent) an L/C Application signed by the Borrower, together with such other
documents or items as may be required pursuant to the terms thereof. Unless the
Issuing Bank shall otherwise agree, each Letter of Credit shall be issued no
earlier than two (2) Business Days after delivery of the foregoing documents,
which delivery may be by the Borrower to the Issuing Bank by facsimile
transmission, telex or other electronic means followed by delivery of executed
originals within five (5) days thereafter. The documents so delivered shall be
in compliance with the requirements set forth in Sections 4.02 and 4.03, and
shall specify therein (i) the stated amount of the Letter of Credit requested,
(ii) the effective date of issuance of such requested Letter of Credit, which
shall be a Business Day, (iii) the date on which such requested Letter of Credit
is to expire, which shall be a Business Day not later than five (5) Business
Days prior to the Termination Date and (iv) the aggregate amount of L/C
Obligations which are outstanding and which will be outstanding after giving
effect to the requested Letter of Credit issuance. Subject to the terms and
conditions of Sections 4.02 and 4.03, and provided that the applicable
conditions set forth in Sections 6.01 and 6.02 shall, to the knowledge of the
Issuing Bank, have been satisfied, the Issuing Bank shall, on the requested
date, issue a Letter of Credit on behalf of the Borrower in accordance with the
Issuing Bank’s usual and customary business practices. In addition, any
amendment of an existing Letter of Credit that has the effect of increasing the
face amount thereof or extending the expiration date thereof shall be deemed to
be an issuance of a new Letter of Credit and shall be subject to the
requirements of this Section 4.04.

 

(b) The applicable Issuing Bank shall give the Administrative Agent written or
telex notice, or telephonic notice confirmed promptly thereafter in writing, of
the issuance of a Letter of Credit; provided, however, that the failure to
provide such notice shall not result in any liability on the part of such
Issuing Bank.

 

(c) Notwithstanding anything contained in any L/C Application or any document
executed in connection therewith to the contrary, in the event any term or
provision of such L/C Application or other document is inconsistent with any
term or provision of this Agreement, the terms and provisions of this Agreement
shall control and prevail.

 

24



--------------------------------------------------------------------------------

SECTION 4.05. Letter of Credit Participation. Unless a Bank shall have notified
the Issuing Bank, prior to its issuance of a Letter of Credit, that any
applicable condition precedent set forth in Section 6.01 or 6.02 had not then
been satisfied, immediately upon the issuance of each other Letter of Credit
hereunder, each Bank shall be deemed to have automatically, irrevocably and
unconditionally purchased and received from the applicable Issuing Bank an
undivided interest and participation in and to such Letter of Credit, the
obligations of the Borrower in respect thereof, and the liability of such
Issuing Bank thereunder (collectively, as to each Bank, an “L/C Interest”) in an
amount equal to the amount available for drawing under such Letter of Credit
multiplied by such Bank’s pro rata share of the Aggregate Commitments. Each
Issuing Bank will notify each Bank that has a Commitment promptly upon
presentation to it of an L/C Draft or upon any other draw under a Letter of
Credit. On or before the Business Day on which an Issuing Bank makes payment of
each such L/C Draft or, in the case of any other draw on a Letter of Credit, on
demand by the Administrative Agent, each Bank shall make payment to the
Administrative Agent, for the account of the applicable Issuing Bank, in
immediately available funds in an amount equal to the amount of the payment
under the L/C Draft or other draw on the Letter of Credit multiplied by such
Bank’s pro rata share of the Aggregate Commitments. The obligation of each Bank
to reimburse the Issuing Banks under this Section 4.05 shall be unconditional,
continuing, irrevocable and absolute without counterclaim or set-off; provided,
however, the obligation of each Bank shall not extend to payments made under a
Letter of Credit resulting from the Issuing Bank’s gross negligence or willful
misconduct in honoring any L/C Draft. In the event that any Bank fails to make
payment to the Administrative Agent of any amount due under this Section 4.05,
the Administrative Agent shall be entitled to receive, retain and apply against
such obligation the principal and interest otherwise payable to such Bank
hereunder until the Administrative Agent receives such payment from such Bank or
such obligation is otherwise fully satisfied; provided, however, that nothing
contained in this sentence shall relieve such Bank of its obligation to
reimburse the applicable Issuing Bank for such amount in accordance with this
Section 4.05.

 

SECTION 4.06. Reimbursement Obligation. The Borrower agrees unconditionally,
irrevocably and absolutely to pay immediately to the Administrative Agent, for
the account of the Banks which have Commitments, the amount of each drawing made
under or pursuant to a Letter of Credit (such obligation of the Borrower to
reimburse the Administrative Agent for a drawing made under a Letter of Credit
being hereinafter referred to as a “Reimbursement Obligation” with respect to
such Letter of Credit) plus all other charges and expenses with respect thereto
specified in Section 4.07 or in the applicable L/C Application. If the Borrower
at any time fails to repay a Reimbursement Obligation pursuant to this Section
4.06, the Borrower shall be deemed to have elected to borrow under a Syndicated
Borrowing, as of the date of the drawing giving rise to the Reimbursement
Obligation and equal in amount to the amount of the unpaid Reimbursement
Obligation. Such Syndicated Borrowing shall be made automatically, without
notice and without any requirement to satisfy the conditions precedent otherwise
applicable to a Syndicated Borrowing. Such Syndicated Borrowing shall be
comprised of Base Rate Advances made by the Banks, each Advance being in the
amount of the portion of the related drawing that shall have been funded by the
applicable Bank. The proceeds of such Syndicated Borrowing shall be used to
repay such Reimbursement Obligation.

 

SECTION 4.07. Issuing Bank Charges. In addition to the fees described in Section
5.04(c), the Borrower agrees to pay to each Issuing Bank, (i) on the date of
issuance of

 

25



--------------------------------------------------------------------------------

each Letter of Credit (or on such other date as may be agreed between the
Borrower and the applicable Issuing Bank), a fronting fee in respect of such
Letter of Credit in an amount as shall have been agreed upon between the
Borrower and the applicable Issuing Bank prior to such date of issuance, and
(ii) all reasonable and customary fees and other issuance, amendment, document
examination, negotiation and presentment expenses and related charges in
connection with the issuance, amendment, presentation of L/C Drafts, and the
like customarily charged by the Issuing Banks with respect to Letters of Credit,
including, without limitation, standard commissions, payable promptly following
delivery to the Borrower of each invoice in respect of any such amount.

 

SECTION 4.08. Issuing Bank Reporting Requirements. In addition to the notices
required by Section 4.04(c), each Issuing Bank shall, no later than the tenth
Business Day following the last day of each month, provide to the Administrative
Agent, upon the Administrative Agent’s request, schedules, in form and substance
reasonably satisfactory to the Administrative Agent, showing the date of issue,
account party, amount, expiration date and the reference number of each Letter
of Credit issued by it outstanding at any time during such month and the
aggregate amount payable by the Borrower during such month. In addition, upon
the request of the Administrative Agent, each Issuing Bank shall furnish to the
Administrative Agent copies of any Letter of Credit to which the Issuing Bank is
party and such other documentation as may reasonably be requested by the
Administrative Agent. Upon the request of any Bank, the Administrative Agent
will provide to such Bank information concerning such Letters of Credit.

 

SECTION 4.09. Indemnification; Exoneration. (a) In addition to amounts payable
as elsewhere provided in this Article IV, the Borrower hereby agrees to protect,
indemnify, pay and save harmless the Administrative Agent, each Issuing Bank and
each Bank from and against any and all liabilities and costs which the
Administrative Agent, such Issuing Bank or such Bank may incur or be subject to
as a consequence, direct or indirect, of (i) the issuance of any Letter of
Credit other than as a result of the gross negligence or willful misconduct of
the Issuing Bank, or (ii) the failure of the applicable Issuing Bank to honor a
drawing under a Letter of Credit as a result of any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto Governmental
Authority (all such acts or omissions herein called “Governmental Acts”).

 

(b) As among the Borrower, the Banks, the Administrative Agent and the Issuing
Banks, the Borrower assumes all risks of the acts and omissions of, or misuse of
each Letter of Credit by, the beneficiary of such Letter of Credit. In
furtherance and not in limitation of the foregoing, neither the Administrative
Agent, any Issuing Bank nor any Bank shall be responsible for (unless caused by
its gross negligence or willful misconduct): (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for and issuance of the Letters of
Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
a Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason;
(iii) failure of the beneficiary of a Letter of Credit to comply duly with
conditions required in order to draw upon such Letter of Credit; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex, or other similar form of teletransmission or

 

26



--------------------------------------------------------------------------------

otherwise; (v) errors in interpretation of technical trade terms; (vi) any loss
or delay in the transmission or otherwise of any document required in order to
make a drawing under any Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of a Letter of Credit of the proceeds of any
drawing under such Letter of Credit; and (viii) any consequences arising from
causes beyond the control of the Administrative Agent, the Issuing Banks and the
Banks, including, without limitation, any Governmental Acts. None of the above
shall affect, impair, or prevent the vesting of any Issuing Bank’s rights or
powers under this Section 4.09.

 

(c) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by any Issuing
Bank under or in connection with the Letters of Credit or any related
certificates shall not, in the absence of gross negligence or willful
misconduct, put the applicable Issuing Bank, the Administrative Agent or any
Bank under any resulting liability to the Borrower or relieve the Borrower of
any of its obligations hereunder to any such Person.

 

(d) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 4.09 shall survive the payment in full of the Advances and other
obligations hereunder, the termination of the Letters of Credit and the
termination of this Agreement.

 

ARTICLE V

 

GENERAL TERMS

 

SECTION 5.01. Illegality; Interest Rate Inadequate or Unfair. The obligation of
each Bank to extend an Advance on the date therefor is subject to the following:

 

(a) If, after the date of this Agreement, the adoption of any applicable law,
rule or regulation, or any change therein, or any change in the interpretation
or administration thereof by any Governmental Authority, central bank or
comparable agency charged with the interpretation or administration thereof, or
compliance by any Bank (or its Eurocurrency Lending Office or its EURIBOR
Lending Office) with any request or directive (whether or not having the force
of law) of any such authority, central bank or comparable agency shall make it
unlawful or impossible for any Bank (or its Eurocurrency Lending Office or its
EURIBOR Lending Office) to make, maintain or fund its Eurocurrency Advances or
EURIBOR Advances, such Bank shall so notify the Administrative Agent. The
Administrative Agent and such Bank shall forthwith give notice thereof to the
other Banks and the Borrower, whereupon until such Bank notifies the Borrower
and the Administrative Agent that the circumstances giving rise to such
suspension no longer exist, the obligation of such Bank to make (or to Convert
other Advances into) Eurocurrency Advances and/or EURIBOR Advances, as
applicable, shall be suspended and each Eurocurrency Advance and/or EURIBOR
Advance, as applicable, which such Bank shall thereafter be required to make
hereunder (or Convert into) shall be made as (or Converted into) a Base Rate
Advance, which Base Rate Advance shall be made (or Converted) on the same day
and have the same Interest Period as the Eurocurrency Advances or EURIBOR
Advances made (or Converted into) by the other Banks and comprising the balance
of such Borrowing. If such Bank (A) shall determine that it may not lawfully
continue to maintain and fund any of its outstanding Eurocurrency Advances
and/or EURIBOR Advances to maturity, (B) shall so

 

27



--------------------------------------------------------------------------------

specify in a written notice to the Borrower and the Administrative Agent and (C)
if at such time fewer than three Banks shall have reached a similar
determination, shall deliver to the Borrower and the Administrative Agent an
opinion of counsel concurring in such determination, the Borrower shall
immediately Convert in full the then outstanding principal amount of each such
Eurocurrency Advance and/or EURIBOR Advance into a Base Rate Advance in an equal
principal amount (on which interest and principal shall be payable
contemporaneously with the related Eurocurrency Advances or EURIBOR Advances of
the other Banks).

 

(b) If, with respect to Borrowings to consist of Eurocurrency Advances or
EURIBOR Advances, (i) the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon all parties hereto) that by
reason of circumstances affecting generally either the London interbank market
or the Brussels euro-zone interbank market, as applicable, adequate and
reasonable means do not exist for ascertaining the interest rate applicable to
either the Eurocurrency Advances or EURIBOR Advances, as applicable, or (ii) by
the Eurocurrency Business Day or the EURIBOR Business Day, as applicable, before
the first day of any Interest Period in respect of a Borrowing to consist of
Eurocurrency Advances or EURIBOR Advances, the Administrative Agent shall have
received notice from the Majority Banks (or, in the case of a Competitive Bid
Borrowing comprised of Eurocurrency Bid Rate Advances or EURIBOR Bid Rate
Advances, Banks selected to make at least 51% of the aggregate principal amount
of such Advances) that deposits in the applicable Agreed Currency are not
available to such Banks (as conclusively certified in writing to the
Administrative Agent and the Borrower) in the ordinary course of business in the
London interbank market or the Brussels euro-zone interbank market, as
applicable, in sufficient amounts to make its Eurocurrency Advances or EURIBOR
Advances, then, in each case, the Administrative Agent shall by 12:00 Noon
(Chicago time) on such Business Day notify the Borrower of such event, and the
right of the Borrower to select Eurocurrency Advances or EURIBOR Advances, as
applicable, for such Borrowing or any subsequent Borrowing (and the right of the
Borrower to Convert Advances into Eurocurrency Rate Advances or EURIBOR Rate
Advances, as applicable) shall be suspended until the Administrative Agent shall
notify the Borrower and the Banks that the circumstances causing such suspension
no longer exist. The obligation of the Banks to make Eurocurrency Advances or
EURIBOR Advances, as applicable, in connection with such Notice of Borrowing
shall thereupon terminate, and each Bank obligated to participate in such
Borrowing shall extend a Base Rate Advance to the Borrower in lieu of the
originally requested Type of Advance, which Base Rate Advance shall be made on
the date specified in the original Notice of Borrowing and shall have an
Interest Period which is co-extensive with the Interest Period originally
requested. In the case of an outstanding Notice of Interest Rate Election at the
time any such suspension shall occur, such Notice shall be deemed amended,
without any further action on the part of the Borrower, to request that the
Syndicated Advances specified therein be Converted to Base Rate Advances.

 

(c) If the Majority Banks (or, in the case of a Competitive Bid Borrowing
comprised of Eurocurrency Bid Rate Advances or EURIBOR Bid Rate Advances, Banks
selected to make at least 51% of the aggregate principal amount of such
Advances) shall, by 11:00 a.m. (Chicago time) on the Eurocurrency Business Day
or the EURIBOR Business Day, as applicable, before the first day of any Interest
Period in respect of a Borrowing to consist of Eurocurrency Advances or EURIBOR
Advances, as applicable, notify the Administrative Agent and the Borrower
(setting forth in writing the reasons therefor) that the Eurocurrency Rate for

 

28



--------------------------------------------------------------------------------

Eurocurrency Advances and/or the EURIBOR for EURIBOR Advances comprising such
Borrowing will not adequately reflect the cost to such Banks of making or
funding their respective Advances for such Borrowing or Conversion, the right of
the Borrower to select Eurocurrency Advances and/or EURIBOR Advances, as
applicable, for such Borrowing or Conversion and any subsequent Borrowing or
Conversion shall be suspended until the Administrative Agent shall notify the
Borrower and the Banks that the circumstances causing such suspension no longer
exist. The obligation of the Banks to make Eurocurrency Advances and/or EURIBOR
Advances, as applicable, in connection with such Notice of Borrowing shall
thereupon terminate and each Bank obligated to participate in such Borrowing
shall extend a Base Rate Advance to the Borrower in lieu of the originally
requested Type of Advance, which Base Rate Advance shall be made on the date
specified in the original Notice of Borrowing and shall have an Interest Period
which is co-extensive with the Interest Period originally requested. In the case
of an outstanding Notice of Interest Rate Election at the time any such
suspension shall occur, such Notice shall be deemed amended, without any further
action on the part of the Borrower, to request that the Syndicated Advances
specified therein be Converted to Base Rate Advances.

 

SECTION 5.02. Effect of Notice of Borrowing; Maximum Number of Borrowings. (a)
Subject to Section 5.01, each Notice of Borrowing and Notice of Interest Rate
Election shall be irrevocable and binding on the Borrower. In the event that a
Notice of Borrowing or Notice of Interest Rate Election is made by telephone and
the written confirmation thereof differs in any respect from such telephone
notice, the information contained in the telephone notice or the written
confirmation, as the case may be, upon which the Administrative Agent shall have
relied, as evidenced by its corresponding notice to the Banks, shall control for
purposes of Advances to be made or Converted under this Agreement.

 

(b) A Notice of Borrowing shall be rejected by the Administrative Agent, and the
Banks shall have no obligation to extend any Advances that may be requested in
such Notice of Borrowing, if after giving effect to the Borrowing requested in
such Notice of Borrowing there would then be more than fifteen Borrowings
outstanding (whether Syndicated Borrowings, Competitive Bid Borrowings, or any
combination of the foregoing).

 

SECTION 5.03. Effect of Failure to Borrow or Fund. (a) In the case of any
Borrowing which the related Notice of Borrowing specifies is to be comprised of
Fixed Rate Advances, the Borrower shall indemnify each Bank against all direct
out-of-pocket losses and reasonable expenses incurred by such Bank as a result
of any failure by the Borrower to fulfill on or before the date specified for
such Borrowing the applicable conditions set forth in Article VI to the extent
of all direct out-of-pocket losses and reasonable expenses incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such Bank
to fund the Advance to be made by such Bank as part of such Borrowing when such
Advance, as a result of such failure, is not made on such date. The Borrower
shall not be liable to any Bank under this Section 5.03(a) with respect to
consequential damages arising or incurred by such Bank in connection with the
Borrower’s failure to fulfill timely the applicable conditions set forth in
Article VI.

 

(b) Unless the Administrative Agent shall have received notice from a Bank prior
to the date of any Borrowing (or, in the case of any Borrowing comprised of Base
Rate

 

29



--------------------------------------------------------------------------------

Advances, prior to 12:00 Noon (Chicago time) on the date of such Borrowing) that
such Bank will not make available to the Administrative Agent such Bank’s
ratable portion of such Borrowing, the Administrative Agent may assume that such
Bank has made such portion available to the Administrative Agent on the date of
such Borrowing in accordance with the terms of Section 2.02 or Section 3.09, as
applicable, and the Administrative Agent may, in reliance upon such assumption
make available to the Borrower on such date a corresponding amount. If and to
the extent that such Bank shall not have so made such ratable portion available
to the Administrative Agent, such Bank and the Borrower severally agree to repay
to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the Borrower until the date such amount is repaid to the
Administrative Agent, at (i) in the case of the Borrower, the interest rate
applicable at the time to Advances comprising such Borrowing and (ii) in the
case of such Bank, the Federal Funds Rate. If such Bank shall repay to the
Administrative Agent such corresponding amount, such amount so repaid shall
constitute such Bank’s Advance as part of such Borrowing for purposes of this
Agreement.

 

(c) The failure of any Bank to make the Advance to be made by it as part of any
Borrowing shall not relieve any other Bank of its obligation, if any, hereunder
to make its Advance on the date of such Borrowing, but no Bank shall be
responsible for the failure of any other Bank to make the Advance to be made by
such other Bank on the date of any Borrowing.

 

SECTION 5.04. Fees and Certain Credit Rating Determinations. (a) Facility Fees.
The Borrower agrees to pay to the Administrative Agent for the account of each
Bank a facility fee at the respective rates per annum set forth below on the
average daily amount of such Bank’s Commitment. The applicable rate for any
period shall be determined on the basis of the publicly announced ratings
(“Credit Ratings”) by Moody’s and S&P on the Borrower’s senior unsecured
Debentures during such period, the applicable rate to change when and as such
Credit Ratings change.

 

Tier

--------------------------------------------------------------------------------

  

Credit Ratings of

Borrower’s Debentures

--------------------------------------------------------------------------------

   Facility
Fee


--------------------------------------------------------------------------------

 

1.

   Credit Ratings are A or better by S&P or A2 or better by Moody’s    .070 %

2.

   Tier 1 shall not apply, and Credit Ratings are A- or better by S&P, or A3 or
better by Moody’s    .080 %

3.

   Neither Tier 1 nor Tier 2 shall apply, and Credit Ratings are BBB+ or better
by S&P or Baa1 or better by Moody’s    .100 %

4.

   Neither Tier 1, Tier 2 nor Tier 3 shall apply, and Credit Ratings are BBB or
better by S&P or Baa2 or better by Moody’s    .125 %

5.

   Credit Ratings are below BBB by S&P and Baa2 by Moody’s    .150 %

 

30



--------------------------------------------------------------------------------

The facility fee described in this Section 5.04(a) shall accrue from and
including the date hereof to but excluding the Termination Date or, in the case
of any Bank, the earlier date of reduction to zero of such Bank’s Commitment
hereunder, and shall be payable quarterly during the term of each Bank’s
Commitment hereunder, in arrears, not later than the last day of each January,
April, July and October, and, in the case of each Bank, on the date such Bank’s
Commitment shall be reduced to zero.

 

(b) Credit Rating Determinations. For purposes of determining the applicable
facility fee, utilization fee and letter of credit fees with respect to any
period and the Eurocurrency Margin and EURIBOR Margin at any time:

 

  (i) Any change in a Credit Rating shall be deemed to become effective on the
date of public announcement thereof and shall remain in effect until the date of
public announcement that such rating shall no longer be in effect.

 

  (ii) If, during any period, either Moody’s or S&P shall not have publicly
announced a Credit Rating with respect to the Borrower’s senior unsecured
Debentures, the Credit Rating by such rating agency shall be deemed to be below
Baa2 (Moody’s) and BBB (S&P), respectively;

 

  (iii) If, during any period, neither Moody’s nor S&P shall have publicly
announced a Credit Rating with respect to the Borrower’s senior unsecured
Debentures, the Credit Rating shall be deemed to be below Baa2 (Moody’s) and BBB
(S&P), respectively, during such period; provided that the Borrower may, at any
time, substitute Fitch Ratings or another nationally recognized rating agency
acceptable to the Majority Banks for Moody’s or S&P. Any Credit Rating assigned
by a substitute credit agency, prior to the determination of the facility fee
for the period during which such Credit Rating shall be in effect or the
determination of the applicable Eurocurrency Margin or EURIBOR Margin at any
time, shall be converted to the nationally recognized equivalent thereof under
the rating system employed by Moody’s or S&P, as applicable; and

 

  (iv) If, during any period that both Moody’s and S&P have publicly announced a
Credit Rating with respect to the Borrower’s senior

 

31



--------------------------------------------------------------------------------

    unsecured Debentures, such Credit Ratings fall within different Tiers under
Section 5.04(a), Section 5.04(c), Section 5.04(d), Section 5.07(b) or Section
5.07(c) (i) in the case of a ratings differential of one Tier, the higher rating
will apply and (ii) in the case of a ratings differential of two Tiers or more,
the intermediate rating at the midpoint will apply. If there is no midpoint, the
higher of the two intermediate ratings will apply.

 

(c) Letter of Credit Fees. In addition to the fees described in Section 4.07,
the Borrower agrees to pay to the Administrative Agent for the account of each
Bank a letter of credit fee, in respect of any period, at the respective rates
per annum set forth below, on the average daily aggregate amount of such Bank’s
L/C Interest in respect of all Letters of Credit issued but undrawn during such
period. The applicable rate for any period shall be determined on the basis of
the Credit Ratings on the Borrower’s senior unsecured Debentures during such
period, the applicable rate to change when and as such Credit Ratings change.

 

Tier

--------------------------------------------------------------------------------

 

Credit Ratings of

Borrower’s Debentures

--------------------------------------------------------------------------------

   Letter of
Credit Fee Rate


--------------------------------------------------------------------------------

 

1.

  Credit Ratings are A or better by S&P or A2 or better by Moody’s    .180 %

2.

  Tier 1 shall not apply, and Credit Ratings are A- or better by S&P, or A3 or
better by Moody’s    .220 %

3.

  Neither Tier 1 nor Tier 2 shall apply, and Credit Ratings are BBB+ or better
by S&P or Baa1 or better by Moody’s    .350 %

4.

  Neither Tier 1, Tier 2 nor Tier 3 shall apply, and Credit Ratings are BBB or
better by S&P or Baa2 or better by Moody’s    .500 %

5.

  Credit Ratings are below BBB by S&P and Baa2 by Moody’s    .600 %

 

The letter of credit fee described in this Section 5.04(c) for letters of credit
shall accrue from and including the date of initial issuance to but excluding
the Termination Date or, in the case of any Bank, the earlier date of reduction
to zero of such Bank’s Commitment hereunder, and shall be payable quarterly
during the term of each Bank’s Commitment hereunder, in arrears, not later than
the last day of each January, April, July and October, and, in the case of each
Bank, on the date such Bank’s Commitment shall be reduced to zero.

 

32



--------------------------------------------------------------------------------

(d) Utilization Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each Bank a utilization fee during each period specified below at
the respective rates per annum set forth below on the sum during the applicable
period of the average daily amount of such Bank’s outstanding Advances and the
average daily amount of such Bank’s L/C Interest. The applicable rate for any
period shall be determined on the basis of the Credit Ratings on the Borrower’s
senior unsecured Debentures during such period, the applicable rate to change
when and as such Credit Ratings change.

 

Tier

--------------------------------------------------------------------------------

 

Credit Ratings of

Borrower’s Debentures

--------------------------------------------------------------------------------

   Utilization
Fee


--------------------------------------------------------------------------------

 

1.

  Credit Ratings are A or better by S&P or A2 or better by Moody’s    .100 %

2.

  Tier 1 shall not apply and Credit Ratings are A- or better by S&P, or A3 or
better by Moody’s    .100 %

3.

  Neither Tier 1 nor Tier 2 shall apply, and Credit Ratings are BBB+ or better
by S&P or Baa1 or better by Moody’s    .100 %

4.

  Neither Tier 1, Tier 2 nor Tier 3 shall apply, and Credit Ratings are BBB or
better by S&P or Baa2 or better by Moody’s    .100 %

5.

  Credit Ratings are below BBB by S&P and Baa2 by Moody’s    .100 %

 

The utilization fee described in this Section 5.04(d) shall accrue during any
period that (and only so long as) the sum of (i) the aggregate Dollar Amount of
outstanding Advances and L/C Obligations under this Agreement and (ii) the
aggregate Dollar Amount of outstanding “Advances” and “L/C Obligations” under
(and as defined in) the Existing Credit Agreement shall exceed an amount equal
to 50% of the sum of the aggregate Commitments under this Agreement and the
aggregate “Commitments” under (and as defined in) the Existing Credit Agreement.
The utilization fee shall be payable quarterly during the term of each Bank’s
Commitment hereunder, in arrears, not later than the last day of each January,
April, July and October, and, in the case of each Bank, on the date such Bank’s
Commitment shall be reduced to zero.

 

SECTION 5.05. Reduction of the Commitments. The Borrower may, upon at least
three (3) Business Days’ written notice to the Administrative Agent, terminate
in whole or reduce ratably in part the respective Commitments of the Banks;
provided that (i) any such reduction shall not cause the Aggregate Commitments
to be less than the Facility Usage at such time, and (ii) in the case of any
partial reduction of the Commitments, such partial reduction

 

33



--------------------------------------------------------------------------------

shall be in an aggregate amount not less than the lesser of (A) $20,000,000 (or
an integral multiple of $5,000,000 in excess thereof) (or the Approximate
Equivalent Amounts thereof if denominated in an Agreed Currency other than
Dollars) and (B) the amount by which the Aggregate Commitments exceeds the
Facility Usage at such time.

 

SECTION 5.06. Repayment. Each Syndicated Advance shall mature, and the principal
amount thereof shall be due and payable, on the Termination Date. Each
Competitive Bid Advance shall mature, and the principal amount thereof shall be
due and payable, on the last day of the Interest Period therefor.

 

SECTION 5.07. Interest. The Borrower shall pay interest on the unpaid principal
amount of each Advance made by each Bank from the date of such Advance until
such principal amount shall be paid in full at the following rates per annum:

 

(a) Base Rate Advances. If such Advance is a Base Rate Advance, a rate per annum
equal at all times during each Interest Period for such Advance to the Base Rate
in effect from time to time, payable quarterly in arrears on the last day of
January, April, July and October and on the date such Base Rate Advance shall be
Converted or paid in full.

 

(b) Eurocurrency Rate Advances. If such Advance is a Eurocurrency Rate Advance,
a rate per annum equal at all times during the Interest Period for such Advance
to the Eurocurrency Rate for such Interest Period plus the Eurocurrency Margin
(such rate to change when and as the Eurocurrency Margin changes), payable on
the last day of such Interest Period and, if such Interest Period has a duration
of more than three months, on the date during such Interest Period which occurs
three months after the first day of such Interest Period.

 

“Eurocurrency Margin” means, at any time with respect to each Eurocurrency Rate
Advance outstanding at such time (for any Advance in any Agreed Currency other
than Euro), the applicable rate per annum set forth in the table below,
determined in accordance with Section 5.04(b) on the basis of the Credit Ratings
by Moody’s and S&P on the Borrower’s senior unsecured Debentures at such time:

 

Tier

--------------------------------------------------------------------------------

 

Credit Ratings of

Borrower’s Debentures

--------------------------------------------------------------------------------

   Eurocurrency
Margin


--------------------------------------------------------------------------------

 

1.

  Credit Ratings are A or better by S&P or A2 or better by Moody’s    .180 %

2.

  Tier 1 shall not apply and Credit Ratings are A- or better by S&P or A3 or
better by Moody’s    .220 %

3.

  Neither Tier 1 nor Tier 2 shall apply, and Credit Ratings are BBB+ or better
by S&P or Baa1 or better by Moody’s    .350 %

4.

  Neither Tier 1, Tier 2 nor Tier 3 shall apply, and Credit Ratings are BBB or
better by S&P or Baa2 or better by Moody’s    .500 %

5.

  Credit Ratings are below BBB by S&P and Baa2 by Moody’s    .600 %

 

34



--------------------------------------------------------------------------------

(c) EURIBOR Rate Advances. If such Advance is a EURIBOR Rate Advance, a rate per
annum equal at all times during the Interest Period for such Advance to EURIBOR
for such Interest Period plus the EURIBOR Margin (such rate to change when and
as the EURIBOR Margin changes), payable on the last day of such Interest Period
and, if such Interest Period has a duration of more than three months, on the
date during such Interest Period which occurs three months after the first day
of such Interest Period.

 

“EURIBOR Margin” means, at any time with respect to each EURIBOR Rate Advance
outstanding at such time (for any Advance in Euro), the applicable rate per
annum set forth in the table below, determined in accordance with Section
5.04(b) on the basis of the Credit Ratings by Moody’s and S&P on the Borrower’s
senior unsecured Debentures at such time:

 

Tier

--------------------------------------------------------------------------------

 

Credit Ratings of

Borrower’s Debentures

--------------------------------------------------------------------------------

   EURIBOR
Margin


--------------------------------------------------------------------------------

 

1.

  Credit Ratings are A or better by S&P or A2 or better by Moody’s    .180 %

2.

  Tier 1 shall not apply and Credit Ratings are A- or better by S&P or A3 or
better by Moody’s    .220 %

3.

  Neither Tier 1 nor Tier 2 shall apply, and Credit Ratings are BBB+ or better
by S&P or Baa1 or better by Moody’s    .350 %

4.

  Neither Tier 1, Tier 2 nor Tier 3 shall apply, and Credit Ratings are BBB or
better by S&P or Baa2 or better by Moody’s    .500 %

5.

  Credit Ratings are below BBB by S&P and Baa2 by Moody’s    .600 %

 

35



--------------------------------------------------------------------------------

(d) Competitive Bid Advances. Subject to Section 5.01, if such Advance is a
Competitive Bid Advance, a rate per annum equal (i) in the case of an Absolute
Rate Advance, to the Absolute Rate that shall have been offered by such Bank
pursuant to Section 3.04 in its Competitive Bid Quote related thereto and
accepted by the Borrower pursuant to Section 3.06 in its Notice of Competitive
Bid Borrowing related thereto, (ii) in the case of a Eurocurrency Bid Rate
Advance, to the Eurocurrency Bid Rate calculated on the basis of the Competitive
Bid Margin that shall have been offered by such Bank pursuant to Section 3.04 in
its Competitive Bid Quote related thereto and accepted by the Borrower pursuant
to Section 3.06 in its Notice of Competitive Bid Borrowing related thereto, and
(iii) in the case of a EURIBOR Bid Rate Advance, to the EURIBOR Bid Rate
calculated on the basis of the Competitive Bid Margin that shall have been
offered by such Bank pursuant to Section 3.04 in its Competitive Bid Quote
related thereto and accepted by the Borrower pursuant to Section 3.06 in its
Notice of Competitive Bid Borrowing related thereto, in each case payable on the
last day of the applicable Interest Period and, if such Interest Period has a
duration of more than 90 days or three months, as the case may be, on each day
which occurs during such Interest Period every 90 days or three months, as the
case may be, from the first day of such Interest Period.

 

SECTION 5.08. Additional Interest on Eurocurrency Advances and EURIBOR Advances.
The Borrower shall pay to each Bank, so long as such Bank shall be required
under regulations of the Board of Governors of the Federal Reserve System to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities, additional interest on the unpaid principal
amount of each Eurocurrency Advance and/or EURIBOR Advance, as applicable, of
such Bank, from the date of such Advance until such principal amount is paid in
full, at an interest rate per annum equal at all times during the Interest
Period for such Advance to the remainder obtained by subtracting (i) the
Eurocurrency Rate or EURIBOR, as applicable, for such Interest Period from (ii)
the rate obtained by dividing the applicable rate referred to in clause (i)
above by that percentage equal to 100% minus the Eurocurrency Rate Reserve
Percentage of such Bank for such Interest Period, payable on each date on which
interest is payable on such Advance. Such additional interest shall be
determined by such Bank and notified in writing to the Borrower through the
Administrative Agent. Such determination shall be binding for all purposes in
the absence of manifest error; provided that no challenge to such determination
may be made by the Borrower after the sixtieth day following delivery of such
notification to the Borrower.

 

SECTION 5.09. Interest on Overdue Principal. If any amount of principal is not
paid when due (whether at stated maturity, by acceleration or otherwise), that
amount of principal shall bear interest, from the date on which such amount is
due until such amount is paid in full, payable on demand, at a rate per annum
equal at all times to 2% per annum above the Base Rate in effect from time to
time.

 

36



--------------------------------------------------------------------------------

SECTION 5.10. Interest Rate Determinations. The Administrative Agent shall give
prompt notice to (i) the Borrower and the Banks, of any applicable interest rate
determined by the Administrative Agent for purposes of Section 5.07 and the
applicable interest rate under Section 5.07(b) and Section 5.07(c) and (ii) the
Borrower and each Bank that is to make a Eurocurrency Bid Rate Advance or a
EURIBOR Bid Rate Advance in connection with any Notice of Competitive Bid
Borrowing, of the applicable rate, if any, determined by the Administrative
Agent for determining the applicable Eurocurrency Bid Rate or EURIBOR Bid Rate
with respect to such Advance.

 

SECTION 5.11. Performance of Banks’ Obligations. Each Bank shall use
commercially reasonable efforts to keep apprised of all events and circumstances
(a) that would excuse or prohibit such Bank from performing its obligation to
make (or to Convert Advances into) Eurocurrency Rate Advances or EURIBOR Rate
Advances hereunder pursuant to Section 5.01(a) or (b) that would permit such
Bank to demand increased costs pursuant to Section 5.13. Such Bank shall, as
soon as practicable after becoming aware of any such event or circumstance, use
commercially reasonable efforts, to the extent permitted by law, to perform its
obligations to make Eurocurrency Rate Advances or EURIBOR Rate Advances through
another office or lending office, and with respect to increased costs, to reduce
such increased costs (if the use of such other office or lending office or such
reduction would not adversely affect the performance of such obligations or
repayment of the Advances or result in any increased cost, loss, liability or
other disadvantage to such Bank in such Bank’s reasonable judgment), in either
case if by taking the action contemplated by the foregoing, such event or
circumstance would cease to exist.

 

SECTION 5.12. Optional Prepayments. (a) The Borrower may, upon notice to the
Administrative Agent, given not later than 9:00 a.m. (Chicago time) on the
proposed date of prepayment by telephone (to be confirmed immediately in
writing), telecopier or telex, stating in such notice the proposed date and
aggregate principal amount of the prepayment, and if such notice is given, the
Borrower shall prepay the outstanding principal amount of the Syndicated
Advances made as part of the same Syndicated Borrowing in whole or, in the case
of a Syndicated Borrowing comprised solely of Base Rate Advances, ratably in
part, by paying the principal amount to be prepaid together with accrued
interest thereon and other amounts then due and owing, if any, hereunder to the
date of prepayment; provided that each partial prepayment shall be in an amount
not less than $20,000,000 and in an integral multiple of $5,000,000 in excess
thereof (or the Approximate Equivalent Amount if such Syndicated Advances to be
so prepaid are denominated in Agreed Currencies other than Dollars). Each such
optional prepayment shall be applied to prepay ratably the Syndicated Advances
of the several Banks included in such Syndicated Borrowing. If the Borrower
prepays any Syndicated Borrowing consisting of Eurocurrency Rate Advances or
EURIBOR Rate Advances on any day other than the last day of an Interest Period
therefor, the Borrower shall reimburse each Bank for the losses, costs and
expenses contemplated in Section 11.04(b). The Borrower may not, unless
otherwise required hereunder, prepay any Competitive Bid Advance without the
consent of the Bank which shall have extended such Competitive Bid Advance.

 

37



--------------------------------------------------------------------------------

(b) Upon receipt of a notice of prepayment pursuant to this Section 5.12, the
Administrative Agent shall promptly notify each Bank of the contents thereof and
of such Bank’s ratable share, if any, of such prepayment. In the event the
Borrower and a Bank agree to the prepayment to such Bank of a Competitive Bid
Advance, and such prepayment is made, the Borrower thereupon shall notify the
Administrative Agent and the Administrative Agent shall promptly notify the
other Banks thereof.

 

SECTION 5.13. Increased Costs. Subject to Section 5.11, if:

 

(a) due to either (i) the introduction of or any change (other than any change
by way of imposition or increase of reserve requirements included in the
Eurocurrency Rate Reserve Percentage) in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other Governmental Authority (whether or not having the force of law),
there shall be any increase in the cost to any Bank of agreeing or committing to
make or making, funding or maintaining any Advances hereunder or issuing or
participating in any Letters of Credit (including, without limitation any
conversion of an Advance denominated in an Agreed Currency other than Euro into
an Advance denominated in Euro); or

 

(b) either (i) the introduction of or any change in or in the interpretation of
any law, rule, regulation or guideline adopted after the date hereof and arising
out of the July 1988 report of the Basel Committee on Banking Regulation and
Supervisory Practices entitled “International Convergence of Capital Measurement
and Capital Standards” or (ii) compliance by any Bank with any law or
regulation, or with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), affects or
would affect the amount of capital required or expected to be maintained by such
Bank or any corporation controlling such Bank and such Bank determines that the
amount of such capital is increased by or based upon the existence of such
Bank’s commitment to lend hereunder and other commitments of this type, or upon
the making or funding of its Advances hereunder or upon the issuing or
maintaining of its L/C Interest hereunder (including, without limitation any
conversion of an Advance denominated in an Agreed Currency other than Euro into
an Advance denominated in Euro),

 

then the Borrower shall from time to time, upon 15 days’ written demand by such
Bank (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Bank additional amounts sufficient
to (i) in the case of any of the events described in clause (a) above, reimburse
such Bank for such increased cost, such increased cost to be determined by such
Bank using its customary methods therefor (and, if such Bank uses from time to
time more than one such method, the method chosen for application hereunder
shall be that method which most accurately determines such increased cost), and
(ii) in the case of any of the events described in clause (b) above, compensate
such Bank in light of such circumstances, to the extent such Bank reasonably
determines such increase in capital to be allocable to the existence of such
Bank’s commitment to lend or maintain Advances or to issue or maintain its L/C
Interests hereunder. A certificate as to any such amount (demonstrating, in
reasonable detail, the calculations used by such Bank to determine such amount),
submitted to the Borrower and the Administrative Agent by such Bank, shall be
conclusive and binding for all

 

38



--------------------------------------------------------------------------------

purposes in the absence of manifest error; provided that no challenge to such
determination may be made by the Borrower after the sixtieth day following
delivery of such notification to the Borrower.

 

SECTION 5.14. Payments and Computations. (a) The Borrower shall make each
payment of principal or interest in respect of any Advance or under any Notes
not later than 12:00 noon (local time) on the day when due and in the currency
in which such Advance was made to the Borrower, to the Administrative Agent in
same day funds and without set-off, counterclaim or other deduction; all other
payments hereunder or under the Notes shall be made in Dollars. All payments
hereunder shall be made to the Administrative Agent at (except as set forth in
the next sentence) the Administrative Agent’s address specified in Section
11.02, or at any other Applicable Lending Office of the Administrative Agent
specified in writing by the Administrative Agent to the Borrower, and, in the
case of Syndicated Borrowings, shall be applied ratably by the Administrative
Agent among the Banks. All payments to be made by the Borrower hereunder in any
currency other than Dollars shall be made to the Administrative Agent at its
Eurocurrency Office or EURIBOR Lending Office, as applicable for such currency.
The Administrative Agent is hereby authorized to charge the Borrower’s account
with the Administrative Agent, after notice to the Borrower of the amount to be
charged, for each payment of principal, interest and fees as such payment
becomes due. The Administrative Agent will promptly thereafter cause to be
distributed like funds relating to such payment ratably (in accordance with all
like obligations then due and payable to which such payment relates) to the
Banks for the account of their respective Applicable Lending Offices, and like
funds relating to the payment of any other amount payable to any Bank, to such
Bank for the account of its Applicable Lending Office, in each case to be
applied in accordance with the terms of this Agreement.

 

(b) Notwithstanding the foregoing provisions of this Section 5.14, if, after the
making of any Advance in any currency other than Dollars, currency control or
exchange regulations are imposed in the country which issues such currency with
the result that the type of currency in which the Advance was made (the
“Original Currency”) no longer exists or the Borrower is not able to make
payment to the Administrative Agent for the account of the Banks in such
Original Currency, then all payments to be made by the Borrower hereunder in
such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that the Borrower take all risks of the
imposition of any such currency control or exchange regulations.

 

(c) All computations of interest based on the Base Rate shall, to the extent
such Base Rate is determined by reference to the Prime Rate, be made on the
basis of a year of 365 or 366 days, as the case may be, and all other
calculations of interest, facility fees, utilization fees and letter of credit
fees shall be made on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or fees are payable. Each
determination by the Administrative Agent of an interest rate hereunder shall be
conclusive and binding for all purposes in the absence of manifest error. No
challenge to any determination by the Administrative Agent pursuant to this
subsection may be made by the Borrower after the sixtieth day following delivery
to the Borrower of written notification of such determination.

 

39



--------------------------------------------------------------------------------

(d) Whenever any payment hereunder or under any Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, facility fee or utilization
fee, as the case may be. If such extension would cause such payment with respect
to a Eurocurrency Advance or EURIBOR Advance to be made in the next following
calendar month, such payment shall be made on the immediately preceding
applicable Business Day and the period of time during which such payment would
have been outstanding but for compliance with this provision shall not be
included in the computation of payment of interest with respect thereto.

 

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Banks hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Bank on such due date an amount equal to the
amount then due such Bank. If and to the extent the Borrower shall not have so
made such payment in full to the Administrative Agent, each Bank shall repay to
the Administrative Agent forthwith on demand such amount distributed to such
Bank together with interest thereon, for each day from the date such amount is
distributed to such Bank until the date such Bank repays such amount to the
Administrative Agent, at the Federal Funds Rate.

 

SECTION 5.15. Taxes. (a) Any and all payments by the Borrower hereunder or under
any Notes shall be made, in accordance with Section 5.14, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, (i) in the case of each Bank and the Administrative Agent, taxes
imposed on any of its overall net income, and franchise taxes imposed on it, by
the jurisdiction under the laws of which such Bank or the Administrative Agent
(as the case may be) is organized or any political subdivision thereof, and (ii)
in the case of each Bank, taxes imposed on its net income, and franchise taxes
imposed on it, by the jurisdiction of such Bank’s Applicable Lending Office or
any political subdivision thereof (all such taxes, levies, imposts, deductions,
charges, withholdings and liabilities, less the exclusions described in clauses
(i) and (ii) above, being hereinafter referred to as “Taxes”).

 

(b) In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise (i) from any payment made hereunder or under the Notes to any
Applicable Lending Office listed on Schedule 1.02 or to any lending or other
office established pursuant to Section 5.11 or otherwise in accordance with this
Agreement with respect to Advances made or to be made under this Agreement or
(ii) from the execution or delivery of this Agreement or the Notes or any
amendment hereto or thereto (hereinafter referred to as “Other Taxes”).

 

(c) The Borrower will indemnify each Bank and the Administrative Agent for the
full amount of Taxes and Other Taxes (including, without limitation, any Taxes
or Other Taxes imposed by any jurisdiction on amounts payable under this Section
5.15) incurred by such Bank or the Administrative Agent (as the case may be) or
any liability incurred by such Bank or the Administrative Agent (as the case may
be) (including penalties and interest unless caused by

 

40



--------------------------------------------------------------------------------

the gross negligence or willful misconduct of such Bank or the Administrative
Agent, as the case may be) arising therefrom or with respect thereto, whether or
not such Taxes or Other Taxes were correctly or legally asserted. This
indemnification shall be made within 30 days from the date such Bank or the
Administrative Agent (as the case may be) makes written demand therefor, which
demand shall demonstrate, in reasonable detail, the circumstances concerning the
imposition of, and the calculations used to determine, such Taxes or Other
Taxes.

 

(d) Each Bank that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended (the
“Code”)) shall submit to the Borrower, on or before the date it becomes a party
to this Agreement, duly completed and signed copies of (i) either Form W-8BEN or
any successor thereto (relating to such Bank and entitling it to a complete
exemption from withholding on all amounts to be received by such Bank at any
Applicable Lending Office designated by such Bank, including fees, pursuant to
this Agreement and the Advances) or Form W-8ECI or any successor thereto
(relating to all amounts to be received by such Bank at any Applicable Lending
Office designated by such Bank, including fees, pursuant to this Agreement and
the Advances) of the United States Internal Revenue Service and Form W-8 or W-9,
as the case may be (relating to the exemption from United States federal income
tax backup withholding) or (ii) if the Bank is not a “bank” within the meaning
of Section 881(c)(3)(A) of the Code and does not comply with the requirements of
clause (i) above, (x) a certificate substantially in the form of Exhibit 5.15(d)
(any such certificate, a “Section 5.15(d)(ii) Certificate”) and (y) two accurate
and complete original signed copies of Internal Revenue Service Form W-8BEN or
any successor thereto. Thereafter and from time to time, each such Bank shall
submit to the Borrower such additional duly completed and signed copies of one
or the other of such forms (or such successor forms as shall be adopted from
time to time by the relevant United States taxing authorities) as may be (i)
requested by the Borrower from such Bank and (ii) required under then current
United States law or regulations to avoid United States withholding taxes on
payments in respect of all amounts to be received by such Bank at any Applicable
Lending Office designated by such Bank, including fees, pursuant to this
Agreement or the Advances. Upon the request of the Borrower, each Bank that is a
United States person (as such term is defined in Section 7701(a)(30) of the
Code) shall submit to the Borrower promptly following the Borrower’s request
therefor a certificate to the effect that it is such a United States person and
certification of its taxpayer identification number on Form W-9. If any Bank
determines, as a result of any change in applicable law, regulation or treaty,
or in any official application or interpretation thereof, that it is unable to
submit to the Borrower any form or certificate that such Bank is obligated to
submit pursuant to this subsection, or that such Bank is required to withdraw or
cancel any such form or certificate previously submitted, such Bank shall
promptly notify the Borrower of such fact; provided, however, that delivery of
such notice shall not preclude the exercise by such Bank of any of its rights
under this Section 5.15. No amount that shall be required to be paid by the
Borrower pursuant to subsections (a), (b) or (c) of this Section 5.15 shall be
payable by the Borrower to any Bank that (i) is not, on the date this Agreement
is executed by such Bank, either (x) required to submit Form W-8BEN or any
successor thereto (relating to such Bank and entitling it to a complete
exemption from withholding on all amounts to be received by such Bank at any
Applicable Lending Office designated by such Bank, including fees, pursuant to
this Agreement and the Advances) or Form W-8ECI or any successor thereto
(relating to all amounts to be received by such Bank at any Applicable Lending
Office designated by such Bank, including fees, pursuant to this Agreement and
the Advances) and a Section 5.15(d)(ii) Certificate, as the

 

41



--------------------------------------------------------------------------------

case may be, or (y) a United States person (as such term is defined in Section
7701(a)(30) of the Code), or (ii) shall have failed to submit to the Borrower
any form or certificate that such Bank shall have been required to file pursuant
to this subsection and shall have been entitled to file under applicable law.

 

SECTION 5.16. Noteless Agreement; Evidence of Indebtedness. (a) Each Bank shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower to such Bank resulting from each Advance made
by such Bank from time to time, including the amounts of principal and interest
payable and paid to such Bank from time hereunder.

 

(b) The Administrative Agent shall maintain accounts in which it will record (i)
the amount of each Advance made hereunder, the currency in which such Advance is
denominated and Type thereof and the Interest Period with respect thereto, (ii)
the amount of any principal or interest due and payable or to become due and
payable from the Borrower to each Bank hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder from the Borrower and each Bank’s
share thereof.

 

(c) The entries maintained in the accounts maintained pursuant to paragraphs (a)
and (b) above shall be prima facie evidence of the existence and amounts of the
Advances therein recorded; provided, however, that the failure of the
Administrative Agent or any Bank to maintain such accounts or any error therein
shall not in any manner affect the obligation of the Borrower to repay the
Borrowings in accordance with their terms.

 

(d) Any Bank may request that its Advances be evidenced by a promissory note
(each a “Note”). In such event, the Borrower shall prepare, execute and deliver
to such Bank a Note or separate Notes evidencing such Syndicated Advances and
Competitive Bid Advances, at such Bank’s request, payable to the order of such
Bank in a form or forms supplied by the Administrative Agent. Thereafter, the
Advances evidenced by such Note or Notes and interest thereon shall at all times
(including after any assignment pursuant to Section 11.06) be represented by one
or more Notes payable to the order of the payee named therein or any assignee
pursuant to Section 11.06, except to the extent that any such Bank or assignee
subsequently returns any such Note for cancellation and requests that such
Advances once again be evidenced as described in paragraphs (a) and (b) above.

 

SECTION 5.17. Sharing of Payments, Etc. If any Bank shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of any Advance made by it or any L/C Interest in excess
of its ratable share of all payments obtained by Banks on account of, as
applicable, the Advances comprising the Borrowing (whether the Borrowing to
which it shall be applied is a Syndicated Borrowing or a Competitive Bid
Borrowing) to which such Advance relates or in respect of the Letter of Credit
to which such L/C Interest relates, such Bank shall forthwith purchase from the
other Banks which shall then have Advances outstanding comprising a part of such
Borrowing participations in the Advances comprising a part of such Borrowing
(or, as applicable, purchase from the other Banks participations in the L/C
Interests in the related Letter of Credit) as shall be necessary to cause such
purchasing Bank to share the excess payment (net of any expenses which may be
incurred by such Bank in obtaining or preserving such excess payment) ratably
with respect to

 

42



--------------------------------------------------------------------------------

such Borrowing or Letter of Credit with each of such other Banks. If all or any
portion of such excess payment is thereafter recovered from such purchasing
Bank, such purchase from each selling Bank shall be rescinded and such selling
Bank shall repay to the purchasing Bank the purchase price to the extent of such
recovery together with an amount equal to such selling Bank’s ratable share
(according to the proportion of (i) the amount of such selling Bank’s required
repayment to (ii) the total amount so recovered from the purchasing Bank) of any
interest or other amount paid or payable by the purchasing Bank in respect of
the total amount so recovered. The Borrower agrees that any Bank so purchasing a
participation from another Bank pursuant to this Section 5.17 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Bank were the direct creditor of the Borrower in the amount of such
participation. Nothing contained herein shall require any Bank to exercise any
right it may have of set-off, bankers’ lien, counterclaim or similar right or
shall affect the right of any Bank to exercise, and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower not evidenced by this Agreement or the Notes. If under any
applicable bankruptcy, insolvency or other similar law, any Bank obtains a
secured claim in lieu of a set-off or other payment to which this Section 5.17
would apply, such Bank shall, to the extent practicable, exercise its rights in
respect of such secured claim in a manner consistent with the rights of the
Banks entitled under this Section 5.17 to share in the benefits of any recovery
on such secured claim.

 

SECTION 5.18. Termination and Prepayment with Respect to any Bank. (a) In
addition to the right of the Borrower to terminate in whole or reduce ratably
the unused portion of the Commitments as described in Section 5.05 and the right
of the Borrower to ratably prepay Advances as described in Section 5.12, the
Borrower shall have the right to terminate the unused portion of the Commitment
of any Bank and to prepay all outstanding Advances made by such Bank in the
manner described in this Section 5.18 if the Borrower shall have received notice
(a “Special Notice”) that such Bank (i) cannot extend a Eurocurrency Rate
Advance and/or EURIBOR Rate Advance and shall exercise its rights pursuant to
Section 5.01(a), (ii) claims reimbursement for increased costs or reduced
returns pursuant to Section 5.13 or (iii) claims reimbursement for Taxes or
Other Taxes pursuant to Section 5.15.

 

(b) Upon receipt by the Borrower of a Special Notice from any Bank, the Borrower
may elect to terminate the unused portion of the Commitment of such Bank by
giving notice thereof (a “Termination Notice”) to such Bank and to the
Administrative Agent on or before the thirtieth day following the date of such
Special Notice, specifying therein (i) the name of such Bank (“Terminated
Bank”), (ii) the proposed effective date of termination (“Bank Termination
Date”) of the unused portion of such Terminated Bank’s Commitment, which date
shall not in any event be less than five Business Days following the date of
such Termination Notice, (iii) one or more commercial banks (each, a “Successor
Bank”), each such Successor Bank having a combined capital, surplus (or its
equivalent) and undivided profits in an amount not less than U.S. $500,000,000
(or its equivalent in another currency), which Successor Bank or Successor Banks
shall have agreed, in the aggregate, to succeed to the entire Commitment of such
Terminated Bank on the Bank Termination Date.

 

(c) Unless the Borrower shall have elected, as evidenced by its Termination
Notice, to prepay all the Advances made by a Terminated Bank outstanding as of
the Bank

 

43



--------------------------------------------------------------------------------

Termination Date, any Advance (each a “TB Advance”) made by such Terminated Bank
having an Interest Period ending after the Bank Termination Date shall remain
outstanding until the last day of such Interest Period (unless required to be
paid earlier in accordance with the terms of this Agreement). On the last day of
the then current Interest Period in respect of each TB Advance, the Successor
Bank shall extend an Advance to the Borrower in a principal amount corresponding
to such TB Advance, and having an Interest Period of the type specified in the
Notice of Interest Rate Election that would otherwise have applied to such TB
Advance, and the proceeds of such Advance from the Successor Bank shall be used
by the Borrower to repay such TB Advance to the Terminated Bank. The Successor
Bank or Successor Banks specified by the Borrower in a Termination Notice shall
have agreed, prior to the Bank Termination Date, to succeed, in the aggregate,
to the entire Commitment of such Terminated Bank on the Bank Termination Date
which succession shall, with respect to the unused portion of such Terminated
Bank’s Commitment as of such Bank Termination Date, become effective as of the
Bank Termination Date and, with respect to the remaining portion of such
Terminated Bank’s Commitment, become effective as and when such Terminated
Bank’s Advances are repaid.

 

(d) If the Borrower shall have elected, as evidenced by its Termination Notice,
to prepay all the Advances made by a Terminated Bank outstanding as of the Bank
Termination Date, the Successor Bank or Successor Banks shall in the aggregate
extend to the Borrower, on the Bank Termination Date, Advances (with interest at
a rate to be agreed upon by the Borrower and each Successor Bank) corresponding
in respective amounts to each Advance being prepaid as of such date, each of
which Advances shall have an Interest Period beginning on the Bank Termination
Date and ending on the last day of the Interest Period of the Advance being
prepaid to which it corresponds; provided that, upon the mutual agreement of the
Borrower and the Successor Bank (or Successor Banks, as applicable) and notice
thereof to the Administrative Agent, the Borrower may elect not to require the
Successor Bank (or Successor Banks, as applicable) to extend Competitive Bid
Advances in substitution for the Competitive Bid Advances extended by the
Terminated Bank.

 

(e) Each such termination pursuant to this Section 5.18 shall be effective on
the Bank Termination Date proposed by the Borrower in the related Termination
Notice if (i) no Event of Default shall have occurred prior to such date and be
continuing on such date, (ii) in the event the Borrower shall have elected to
prepay all Advances made by such Terminated Bank outstanding as of such date,
(A) the Borrower shall have prepaid the outstanding aggregate amount of all
Advances made by the Terminated Bank, together with accrued interest to such
date on the amount prepaid and all other amounts payable to such Bank as of such
date and (B) the Successor Bank or Successor Banks shall have extended to the
Borrower Advances equal in aggregate amount to the Advances of the Terminated
Bank being prepaid as required pursuant to Section 5.18(d), and (iii) the
Administrative Agent shall have received evidence reasonably satisfactory to the
Administrative Agent that the Successor Bank or Successor Banks shall have
agreed in the aggregate to succeed to the entire Commitment of the Terminated
Bank in accordance with this Section 5.18. On a Bank Termination Date, the
applicable Successor Bank (or Successor Banks, as applicable) shall succeed to
the L/C Interests of the Terminated Bank, and the Terminated Bank shall
thereafter cease to have any L/C Interest or any participation in, or liability
for any drawings made under, any Letter of Credit.

 

44



--------------------------------------------------------------------------------

(f) Subject to subsection (e) above, on the Bank Termination Date, (i) each
Successor Bank shall become a party to this Agreement as if such Successor Bank
shall have been named on the signature pages hereof, and such Successor Bank
shall have all the rights and obligations of a “Bank” hereunder and (ii) the
Terminated Bank shall have no further Commitment under this Agreement (other
than with respect to Advances, if any, made by such Bank which remain
outstanding after such date) and shall no longer be a “Bank” under this
Agreement for any purpose (other than with respect to Advances made by such Bank
which remain outstanding after such date) except insofar as it shall be entitled
to any payment or indemnification, or be obligated to make any indemnification,
on account of any event which shall have occurred, or any right or liability
which shall have arisen, on or prior to the date of repayment of such
outstanding Advances. The termination of any Bank’s Commitment and the
prepayment of such Bank’s Advances pursuant to this Section 5.18 shall not
relieve or satisfy the obligations of the Borrower to make any such prepayments
free and clear of all Taxes, to reimburse such Bank for all Other Taxes and for
all increased costs pursuant to Section 5.13, or to comply with all other terms
and conditions of this Agreement (including, without limitation, Section 11.04).
A Successor Bank shall be subject to the Syndicated Reduction (or, in the case
of more than one Successor Bank, its ratable share of the Syndicated Reduction)
of the Terminated Bank it succeeds upon the Bank Termination Date applicable to
such successor.

 

ARTICLE VI

 

CONDITIONS PRECEDENT

 

SECTION 6.01. Conditions Precedent to the First Borrowing. The obligation of
each Bank to make its initial Advance or for an Issuing Bank to issue the
initial Letter of Credit hereunder (whichever shall first be requested by the
Borrower) is subject to the condition precedent that the Administrative Agent
shall have received all of the following, each of which shall be dated the date
of such First Borrowing and shall be in sufficient copies for each Bank:

 

(a) Certified copies of the resolutions of the Board of Directors of the
Borrower approving this Agreement and any Notes, and of all documents evidencing
other necessary corporate action with respect to this Agreement and any Notes.

 

(b) A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Agreement and any Notes and the other documents or
certificates to be delivered pursuant to this Agreement.

 

(c) A certificate, signed by the chief financial officer of the Borrower,
stating that as of the date thereof all conditions to the First Borrowing have
been satisfied and that no Event of Default or event which, with notice or the
lapse of time or both, would constitute an Event of Default has occurred and is
continuing.

 

(d) A favorable opinion of (i) the General Counsel of the Borrower, and (ii)
Sidley Austin Brown & Wood LLP, special counsel to the Borrower, or other
counsel to the Borrower (who also may be an employee of the Borrower) acceptable
to the Administrative

 

45



--------------------------------------------------------------------------------

Agent, in its reasonable judgment, each opinion to be substantially in the
respective form set forth in Exhibit 6.01(d) hereto, and additional opinions
(which, to the extent such opinions do not pertain to the legality, validity or
enforceability of the Borrower’s performance under this Agreement, need not be
favorable) as to such other matters concerning the Borrower’s legal affairs as
any Bank through the Administrative Agent may reasonably request.

 

SECTION 6.02. Conditions Precedent to Each Borrowing. The obligation of each
Bank to make an Advance on the occasion of each Borrowing (including the First
Borrowing) or for any Issuing Bank to issue any Letter of Credit shall be
subject to the additional conditions precedent that on the date of such
Borrowing or issuance of such Letter of Credit (a) immediately before and after
giving effect to such Borrowing and to the application of proceeds therefrom, or
(as applicable) immediately before and after the issuance of such Letter of
Credit, the following statements shall be true (and each of the giving of the
applicable Notice of Borrowing and the acceptance by the Borrower of the
proceeds of such Borrowing, or (as applicable) the submission of a request for
issuance of a Letter of Credit, shall be deemed to constitute a representation
and warranty by the Borrower that on the date of such Borrowing or such
issuance, immediately before and after giving effect thereto and to the
application of the proceeds therefrom (in the case of a Borrowing), such
statements are true):

 

  (i) The representations and warranties contained in Section 7.01 (other than
subsection (f) thereof) are correct on and as of the date of such Borrowing as
though made on and as of such date,

 

  (ii) No event has occurred and is continuing, or would result from such
Borrowing (or from the application of the proceeds therefrom) or from the
issuance of such Letter of Credit, which constitutes an Event of Default or
which would constitute an Event of Default but for the requirement that notice
be given or time elapse or both, and

 

  (iii) The Facility Usage at such time does not exceed the Aggregate
Commitments at such time.

 

and (b) the Administrative Agent shall have received (x) additional opinions
(which, to the extent such opinions do not pertain to the legality, validity or
enforceability of the Borrower’s performance under this Agreement, need not be
favorable) of counsel to the Borrower and copies of documents and approvals the
existence of which would form a necessary basis for any statement made in any
certificate or opinion required to be delivered hereunder by the Borrower and
(y) such other available information, in all cases concerning the business and
financial condition of the Borrower, as any Bank through the Administrative
Agent may reasonably request.

 

SECTION 6.03. Condition Precedent to Effectiveness of this Agreement. The
Borrower hereby terminates the commitments of all of the lenders under the
364-Day Credit Agreement and represents to the Administrative Agent and the
Banks that all outstanding obligations, if any, under the 364-Day Credit
Agreement have been repaid in full. Each of the Banks party to this Agreement
which is also a lender or, with respect to Bank One, NA, the administrative
agent and a lender, under the 364-Day Credit Agreement hereby agrees that, for

 

46



--------------------------------------------------------------------------------

purposes of the 364-Day Credit Agreement, the termination set forth in the
preceding sentence is sufficient to terminate the obligations of the Borrower
under the 364-Day Credit Agreement and hereby waives receipt of any additional
written notice of termination of the 364-Day Credit Agreement. Each of the Banks
party to this Agreement which is also a lender or, with respect to Bank One, NA,
the administrative agent and a lender, under the 364-Day Credit Agreement
further waives any notice period set forth in the 364-Day Credit Agreement with
respect to the termination of all commitments described in the preceding
sentences.

 

ARTICLE VII

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 7.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

 

(a) Corporate Existence and Standing. The Borrower and each Material Subsidiary
is a corporation duly incorporated, validly existing and in good standing under
the laws of its jurisdiction of incorporation and has all requisite authority to
conduct its business in each jurisdiction in which the failure so to qualify
would have a material adverse effect on the business, properties, assets,
operations or condition (financial or otherwise) of the Borrower.

 

(b) Authorization; No Violation. The execution, delivery and performance by the
Borrower of this Agreement and the Notes are within the Borrower’s corporate
powers, have been duly authorized by all necessary corporate action, and do not
contravene (i) the Borrower’s charter or by-laws or (ii) any law or any
contractual restriction binding on or affecting the Borrower.

 

(c) Governmental Consents. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority or regulatory body is
required for the due execution, delivery and performance by the Borrower of this
Agreement or any Notes.

 

(d) Validity. This Agreement is, and any Notes when delivered will be, the
legal, valid and binding obligations of the Borrower enforceable against the
Borrower in accordance with their respective terms, subject to the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally and to the effect of general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

 

(e) Litigation. There is no pending or, to the best of the knowledge of the
Borrower, threatened action or proceeding affecting the Borrower or any of its
Subsidiaries before any court, governmental agency or arbitrator, which could
reasonably be expected to have a material adverse effect on the financial
condition or operations of the Borrower or which purports to affect the
legality, validity or enforceability of this Agreement or any Note.

 

(f) Financial Statements; No Material Adverse Change. The Consolidated balance
sheet at December 31, 2003 and the related Consolidated statements of income and
stockholder’s equity for the period then ended of the Borrower and its
Consolidated Subsidiaries as amended by the Form 10-K/A and the Form 10-Q/A most
recently filed by the Borrower with

 

47



--------------------------------------------------------------------------------

the SEC as of the date of this Agreement, copies of which have been furnished to
each Bank, present fairly the financial position of the Borrower and its
Consolidated Subsidiaries at December 31, 2003 and the results of the operations
and changes in financial position of the Borrower and its Consolidated
Subsidiaries for the year then ended, in conformity with generally accepted
accounting principles applied on a basis consistent with that of the preceding
year. The Consolidated balance sheet at June 30, 2004 and the related
Consolidated statements of income and stockholder’s equity for the two quarters
then ended of the Borrower and its Consolidated Subsidiaries, copies of which
have been furnished to each Bank, present fairly the financial position of the
Borrower and its Consolidated Subsidiaries at June 30, 2004 and the results of
the operations and changes in financial position of the Borrower and its
Consolidated Subsidiaries for the two quarters then ended, in conformity with
generally accepted accounting principles consistently applied. Since December
31, 2003, there has been no material adverse change in such financial position
or operations.

 

(g) Investment Company Act. The Borrower is not (i) an “investment company,”
(ii) a company “controlled” by an “investment company” which is registered under
the Investment Company Act of 1940, as amended, or (iii) to the best knowledge
of the Borrower, a company “controlled” by any other “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

 

(h) Regulation U. Neither the Borrower nor any of its Subsidiaries is engaged in
the business of purchasing or carrying Margin Stock. The value of the Margin
Stock owned directly or indirectly by the Borrower or any Subsidiary which is
subject to any arrangement (as such term is used in Section 221.2(g) of
Regulation U issued by the Board of Governors of the Federal Reserve System)
hereunder is less than an amount equal to 25% of the value of all assets of the
Borrower and/or such Subsidiary subject to such arrangement.

 

(i) Environmental Matters. The operations of the Borrower and each Material
Subsidiary comply in all material respects with all Environmental Laws, the
noncompliance with which would materially adversely affect the business of the
Borrower or the ability of the Borrower to obtain credit on commercially
reasonable terms.

 

ARTICLE VIII

 

COVENANTS

 

SECTION 8.01. Affirmative Covenants of the Borrower. So long as any Advance
shall remain unpaid, any L/C Obligations shall remain outstanding or any Bank
shall have any Commitment, the Borrower will:

 

(a) Payment of Taxes, Etc. Pay and discharge, and cause each Material Subsidiary
to pay and discharge, before the same shall become delinquent, (i) all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income, profit or property, and (ii) all lawful claims which, if unpaid, might
by law become a lien upon its property; provided, however, that neither the
Borrower nor any Material Subsidiary shall be required to pay or discharge any
such tax, assessment, charge or claim which is being contested in good faith and
by proper proceedings and with respect to which the Borrower shall have
established appropriate reserves in accordance with generally accepted
accounting principles.

 

48



--------------------------------------------------------------------------------

(b) Maintenance of Insurance. Maintain, and cause each Material Subsidiary to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
(or, as applicable, self-insure in a manner and to an extent not inconsistent
with conventions observed by) companies engaged in similar businesses and owning
similar properties in the same general areas in which the Borrower or such
Material Subsidiary operates.

 

(c) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each Material Subsidiary to preserve and maintain, its corporate existence,
rights (charter and statutory), and franchises, except as otherwise permitted by
Section 8.02(c).

 

(d) Compliance with Laws, Etc. Comply, and cause each Material Subsidiary to
comply, with the requirements of all applicable laws, rules, regulations and
orders of any Governmental Authority (including, without limitation, all
Environmental Laws), noncompliance with which would materially adversely affect
the business of the Borrower or the ability of the Borrower to obtain credit on
commercially reasonable terms.

 

(e) Keeping of Books. Keep, and cause each Material Subsidiary to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of the Borrower and each
Material Subsidiary in accordance with generally accepted accounting principles
consistently applied.

 

(f) Inspection. Permit, and cause each Material Subsidiary to permit, the
Administrative Agent, and its representatives and agents, to inspect any of the
properties, corporate books and financial records of the Borrower and its
Material Subsidiaries, to examine and make copies of the books of account and
other financial records of the Borrower and its Material Subsidiaries, and to
discuss the affairs, finances and accounts of the Borrower and its Material
Subsidiaries with, and to be advised as to the same by, their respective
officers or directors, at such reasonable times during normal business hours and
intervals as the Administrative Agent may reasonably designate.

 

(g) Reporting Requirements. Furnish to the Administrative Agent in sufficient
copies for distribution to each Bank:

 

  (i) As soon as available and in any event within the earlier of (A) five (5)
days after the time period specified by the SEC under the Exchange Act for
quarterly reporting or (B) 55 days after the end of each of the first three
quarters of each fiscal year of the Borrower, a Consolidated balance sheet of
the Borrower and its Consolidated Subsidiaries as of the end of such quarter and
a Consolidated statement of income and changes in financial position (or
Consolidated statement of cash flow, as the case may be) of the Borrower and its
Consolidated Subsidiaries for the period commencing at the end of the previous
fiscal year and

 

49



--------------------------------------------------------------------------------

ending with the end of such quarter, certified by the chief financial officer of
the Borrower; provided, however, that at any time the Borrower shall be subject
to the reporting requirements of Section 13 or 15(d) of the Exchange Act,
delivery within the time period specified above of copies of the quarterly
balance sheets and statements on Form 10-Q of the Borrower and its Consolidated
Subsidiaries for such quarterly period as filed with the SEC shall be deemed to
satisfy the requirements of this clause (i);

 

  (ii) As soon as available and in any event within the earlier of (A) five (5)
days after the time period specified by the SEC under the Exchange Act for
annual reporting or (B) 100 days after the end of each fiscal year of the
Borrower, a Consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as of the end of such year and a Consolidated statement of income
and stockholder’s equity and changes in financial position of the Borrower and
its Consolidated Subsidiaries for such fiscal year and accompanied by (A) a
report of PriceWaterhouse Coopers LLP, independent public accountants of the
Borrower, or other independent public accountants of nationally recognized
standing, on the results of their examination of the Consolidated annual
financial statements of the Borrower and its Consolidated Subsidiaries, which
report shall be unqualified or shall be otherwise reasonably acceptable to the
Majority Banks; provided that such report may set forth qualifications to the
extent such qualifications pertain solely to changes in generally accepted
accounting principles from such principles applied during earlier accounting
periods, the implementation of which changes (with the concurrence of such
accountants) is reflected in the financial statements accompanying such report,
and (B) a certificate of such accountants substantially in the form of Exhibit
8.01(g)(ii); and provided further, that at any time the Borrower shall be
subject to the reporting requirements of Section 13 or 15(d) of the Exchange
Act, delivery within the time period specified above of copies of the annual
balance sheets and statements on Form 10-K of the Borrower and its Consolidated
Subsidiaries for such annual period as filed with the SEC shall be deemed to
satisfy the requirements of this clause (ii);

 

  (iii) Promptly after the sending or filing thereof, copies of all reports
which the Borrower files with the Securities and Exchange Commission under the
Securities Exchange Act of 1934, as amended, including, without limitation, all
such reports that disclose material litigation pending against the Borrower or
any Material Subsidiary or any material noncompliance with any Environmental Law
on the part of the Borrower or any Material Subsidiary;

 

50



--------------------------------------------------------------------------------

  (iv) Together with the financial statements required pursuant to clauses (i)
and (ii) above, a certificate signed by the chief financial officer of the
Borrower (A) stating that no Event of Default or event which, with notice or the
lapse of time or both, would constitute an Event of Default exists or, if any
does exist, stating the nature and status thereof and describing the action the
Borrower proposes to take with respect thereto and (B) demonstrating, in
reasonable detail, the calculations used by such officer to determine compliance
with the financial covenants contained in Sections 8.01(i), 8.02(a) and 8.02(b);

 

  (v) With respect to each fiscal year for which the Borrower shall have an
aggregate Unfunded Liability of $100,000,000 or more for all of its single
employer pension benefit plans covered by Title IV of ERISA and all
multiemployer pension benefit plans covered by Title IV of ERISA to which the
Borrower has an obligation to contribute, as soon as available, and in any event
within ten months after the end of such fiscal year, a statement of Unfunded
Liabilities of each such plan, certified as correct by an actuary enrolled in
accordance with regulations under ERISA and a statement of estimated withdrawal
liability as of the most recent plan year end as customarily prepared by the
trustees under the multiemployer plans to which the Borrower has an obligation
to contribute;

 

  (vi) As soon as possible, and in any event within 30 days after the occurrence
of each event the Borrower knows is or may be a Reportable Event (as defined in
Section 4043 of ERISA) with respect to any Plan with an Unfunded Liability in
excess of $100,000,000, a statement signed by the chief financial officer of the
Borrower describing such reportable event and the action which the Borrower
proposes to take with respect thereto; and

 

  (vii) As soon as possible, and in any event within five Business Days after
the Borrower shall become aware of the occurrence of each Event of Default or
each event which, with notice or lapse of time or both, would constitute an
Event of Default, which Event of Default or event is continuing on the date of
such statement, a statement of the chief financial officer of the Borrower
setting forth details of such Event of Default or event and the action which the
Borrower proposes to take with respect thereto.

 

(h) Use of Proceeds. Use the proceeds of Borrowings made under or Letters of
Credit issued in accordance with this Agreement for general corporate purposes
not in violation of any applicable law or regulation (including, without
limitation, Regulation U and X of the Board of Governors of the Federal Reserve
System (the “Margin Regulations”)). Without limiting the generality of the
foregoing, the Borrower may use the credit facilities provided by

 

51



--------------------------------------------------------------------------------

this Agreement in support of its commercial paper program. With respect to any
Borrowing the proceeds of which shall be used to purchase or carry Margin Stock,
the Borrower shall include in the Notice of Borrowing for such Borrowing such
information as shall enable the Banks and the Borrower to comply with the Margin
Regulations.

 

(i) Interest Expense Coverage Ratio. Maintain a ratio of (i) the sum of
Consolidated income before income tax expense (excluding extraordinary gains and
losses) of the Borrower and its Consolidated Subsidiaries plus Interest Expense
of the Borrower and its Consolidated Subsidiaries as at the end of each fiscal
quarter of the Borrower with respect to the four-quarter period then ended, to
(ii) Interest Expense for such four-quarter period then ended of not less than
2.0 to 1.0.

 

SECTION 8.02. Negative Covenants of the Borrower. So long as any Advance shall
remain unpaid, any L/C Obligations shall remain outstanding or any Bank shall
have any Commitment, the Borrower will not:

 

(a) Liens, Etc. Suffer to exist, create, assume or incur, or permit any of its
Material Subsidiaries to suffer to exist, create, assume or incur, any Security
Interest, or assign, or permit any of its Material Subsidiaries to assign, any
right to receive income, in each case to secure Debt or any other obligation or
liability, other than:

 

  (i) Any Security Interest to secure Debt or any other obligation or liability
of any Material Subsidiary to the Borrower.

 

  (ii) Mechanics’, materialmen’s, carriers’ or other like liens arising in the
ordinary course of business (including construction of facilities) in respect of
obligations which are not due or which are being contested in good faith and for
which reasonable reserves have been established.

 

  (iii) Any Security Interest arising by reason of deposits with, or the giving
of any form of security to, any governmental agency or any body created or
approved by law or governmental regulation which is required by law or
governmental regulation as a condition to the transaction of any business, or
the exercise of any privilege, franchise or license.

 

  (iv) Security Interests for taxes, assessments or governmental charges or
levies not yet delinquent or Security Interests for taxes, assessments or
governmental charges or levies already delinquent but the validity of which is
being contested in good faith and for which reasonable reserves have been
established.

 

  (v) Security Interests (including judgment liens) arising in connection with
legal proceedings so long as such proceedings are being contested in good faith
and, in the case of judgment liens, execution thereon is stayed.

 

52



--------------------------------------------------------------------------------

  (vi) Landlords’ liens on fixtures located on premises leased by the Borrower
or one of its Material Subsidiaries in the ordinary course of business.

 

  (vii) Security Interests arising in connection with contracts and subcontracts
with or made at the request of the United States of America, any state thereof,
or any department, agency or instrumentality of the United States or any state
thereof for obligations not yet delinquent.

 

  (viii) Any Security Interest arising by reason of deposits to qualify the
Borrower or a Subsidiary to conduct business, to maintain self-insurance, or to
obtain the benefit of, or comply with, laws.

 

  (ix) Any purchase money Security Interest claimed by sellers of goods on
ordinary trade terms provided that no financing statement has been filed to
perfect such Security Interest.

 

  (x) The extension of any Security Interest existing as of the date hereof to
additions, extensions, or improvements to the property subject to the Security
Interest which does not arise as a result of borrowing money or the securing of
Debt or other obligation or liability created, assumed or incurred after such
date.

 

  (xi) Security Interests on (i) property of a corporation or firm existing at
the time such corporation is merged or consolidated with the Borrower or any
Subsidiary or at the time of a sale, lease or other disposition of the
properties of a corporation or a firm as an entirety (or the properties of a
corporation or firm comprising a product line or line of business, as an
entirety) or substantially as an entirety to the Borrower or a Subsidiary; or
(ii) property comprising machinery, equipment or real property acquired by the
Borrower or any of its Subsidiaries, which Security Interests shall have existed
at the time of such acquisition and secure obligations assumed by the Borrower
or such Subsidiary in connection with such acquisition; provided that the Debt
or other obligations or liabilities secured by Security Interests of the type
described in this paragraph (xi) shall not either (x) have been created in
anticipation of such merger, consolidation, sale, lease or other disposition or
in contemplation of such acquisition or (y) at any time exceed an aggregate
amount equal to $300,000,000.

 

  (xii) Security Interests arising in connection with the sale, assignment or
other transfer by the Borrower or any Material Subsidiary of accounts
receivable, lease receivables or other payment obligations (any of the foregoing
being a “Receivable”) owing to the Borrower or any Subsidiary or any interest in
any of the foregoing (together

 

53



--------------------------------------------------------------------------------

in each case with any collections and other proceeds thereof and any collateral,
guaranties or other property or claims in favor of the Borrower or such
Subsidiary supporting or securing payment by the obligor thereon of any such
Receivables), in each case whether such sale, assignment or other transfer
constitutes a “true sale” or a secured financing for accounting, tax or any
other purpose; provided that either (i) such sale, assignment or other transfer
shall have been made as part of a sale of the business out of which the
applicable Receivables arose, (ii) such sale, assignment or other transfer is
made in the ordinary course of business and is for the purpose of collection
only, (iii) such sale, assignment or other transfer is made in connection with
an agreement on the part of the assignee thereof to render performance under the
contract that has given rise to such Receivable, or (iv) in all other cases, the
aggregate outstanding investment or claim held at any time by purchasers,
assignees or other transferees of (or of interests in) such Receivables (as
determined by the Borrower using any reasonable methods) shall not exceed an
amount equal to 10% of the Consolidated total assets of the Borrower and its
Consolidated Subsidiaries at such time.

 

  (xiii) Security Interests securing non-recourse obligations in connection with
leveraged or single-investor lease transactions.

 

  (xiv) Security Interests securing the performance of any contract or
undertaking made in the ordinary course of business (as such business is
currently conducted) other than for the borrowing of money.

 

  (xv) Any Security Interest granted by any Material Subsidiary of the Borrower;
provided, that (i) the principal business and assets of such Material Subsidiary
are located in Puerto Rico or are located outside of the United States, its
other territories and possessions, (ii) the property of such Material Subsidiary
which is subject to such Security Interest is a parcel of real property, a
manufacturing plant, manufacturing equipment, a warehouse, or an office building
hereafter acquired, constructed, developed or improved by such Material
Subsidiary, and (iii) such Security Interest is created prior to or
contemporaneously with, or within 120 days after (x) in the case of acquisition
of such property, the completion of such acquisition and (y) in the case of the
construction, development or improvement of such property, the later to occur of
the completion of such construction, development or improvement or the
commencement of operations, use or commercial production (exclusive of test and
start-up periods) of such property, and such Security Interest secures or
provides for the payment of all or any part of the acquisition cost of such
property or the cost of construction, development or improvement thereof, as the
case may be.

 

54



--------------------------------------------------------------------------------

  (xvi) Any Security Interest in deposits or cash equivalent investments pledged
with a financial institution for the sole purpose of implementing a hedging or
financing arrangement commonly known as a “back-to-back” loan arrangement,
provided in each case that neither the assets subject to such Security Interest
nor the Debt incurred in connection therewith are reflected on the Consolidated
balance sheet of the Borrower.

 

  (xvii) Any extension, renewal or refunding (or successive extensions, renewals
or refundings) in whole or in part of any Debt or any other obligation or
liability secured by any Security Interest referred to in the foregoing
paragraphs (i) through (xvi), provided that the principal amount of Debt or any
other obligation or liability secured by such Security Interest shall not exceed
the principal amount outstanding immediately prior to such extension, renewal or
refunding, and that the Security Interest securing such Debt or other obligation
or liability shall be limited to the property which, immediately prior to such
extension, renewal or refunding secured such Debt or other obligation or
liability and additions to such property.

 

Notwithstanding the foregoing provisions of this Section 8.02(a), the Borrower
and its Material Subsidiaries may, at any time, suffer to exist, issue, incur,
assume and guarantee Secured Debt (in addition to Secured Debt permitted to be
secured under the foregoing paragraphs (i) through (xvii)), provided that the
aggregate amount of such Secured Debt, together with the aggregate amount of all
other Secured Debt (not including Secured Debt permitted to be secured under the
foregoing paragraphs (i) through (xvii)) of the Borrower and its Material
Subsidiaries which is suffered to exist, issued, incurred, assumed or guaranteed
after the date hereof, does not at such time exceed 5% of Consolidated Net
Tangible Assets.

 

(b) Limitation on Debt. Permit (i) Consolidated Adjusted Debt (which for
purposes of this clause (i) only shall exclude, up to and until February 16,
2006, an amount equal to seventy percent (70%) of the aggregate amount of senior
notes due February 16, 2008 issued by the Borrower on December 17, 2002, but
only to the extent such amount shall be treated as “debt” for purposes of
generally accepted accounting principles) of the Borrower and its Consolidated
Subsidiaries at any time to exceed (ii) an amount equal to 55% of Consolidated
Capitalization at such time.

 

(c) Merger, Etc.

 

  (i) Merge or consolidate with or into, or Transfer Assets to, any Person,
except that the Borrower may (A) merge or consolidate with any corporation,
including any Subsidiary, which is a U.S. Corporation and (B) Transfer Assets to
any Subsidiary which is a

 

55



--------------------------------------------------------------------------------

U.S. Corporation; provided, in each case described in clause (A) and (B) above,
that (x) immediately after giving effect to such transaction, no event shall
have occurred and be continuing which constitutes an Event of Default or which
with the giving of notice or lapse of time or both would constitute an Event of
Default and (y) in the case of any merger or consolidation to which the Borrower
shall be a party, the survivor of such merger or consolidation shall be the
Borrower.

 

  (ii) Permit any Material Subsidiary to merge or consolidate with or into, or
Transfer Assets to, any Person unless, immediately after giving effect to such
transaction, no event shall have occurred and be continuing which constitutes an
Event of Default or which with the giving of notice or lapse of time or both
would constitute an Event of Default.

 

For purposes of this Section 8.02(c): “Transfer Assets” means, when referring to
the Borrower, the conveyance, transfer, lease or other disposition (whether in
one transaction or in a series of transactions) of all or substantially all of
the assets of the Borrower or of the Borrower and its Subsidiaries considered as
a whole and means, when referring to a Subsidiary, the conveyance, transfer,
lease or other disposition (whether in one transaction or in a series of
transactions) of all or substantially all of the assets of such Subsidiary; and
“U.S. Corporation” means a corporation organized and existing under the laws of
the United States, any state thereof or the District of Columbia.

 

ARTICLE IX

EVENTS OF DEFAULT

 

SECTION 9.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a) The Borrower shall fail to (i) pay any installment of interest on any
Advance or any facility fee payable under Section 5.04(a), any utilization fee
payable under Section 5.04(d) or any letter of credit fee payable under Section
4.07 or Section 5.04(c), in each case when due and such default continues for
five days, or (ii) pay any amount of principal of any Advance when due; or

 

(b) Any representation or warranty made or deemed made by the Borrower (or any
of its officers) in connection with this Agreement, any Advance or Letter of
Credit shall prove to have been incorrect in any material respect when made or
deemed made; or

 

(c) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 8.01(i), 8.02(a) or 8.02(b) of this Agreement on
its part to be performed or observed and such failure shall remain unremedied on
the earlier to occur of (i) or (ii): (i) the date 30 days after the Borrower
shall have become aware of such failure or (ii) the date that financial
statements of the Borrower shall be available from which it may be ascertained
that such failure to perform or observe such term, covenant or agreement shall
have

 

56



--------------------------------------------------------------------------------

occurred. For purposes of clause (ii) above, the date that any financial
statements shall be deemed available shall be the date on which the Borrower
shall file (or, if earlier, the date the Borrower shall have been required to
file) such financial statements with the Securities and Exchange Commission as
part of any report required to be filed pursuant to the Securities Exchange Act
of 1934, as amended; or

 

(d) The Borrower shall (i) fail to perform or observe, or shall breach, any
other term, covenant or agreement contained in this Agreement on its part to be
performed or observed (other than those failures or breaches referred to in
subsections (a), (b), (c), (d)(ii) or (d)(iii) of this Section 9.01) and any
such failure or breach shall remain unremedied for 30 days after written notice
thereof has been given to the Borrower by the Administrative Agent at the
request of any Bank; (ii) fail to perform or observe Section 8.02(c); or (iii)
fail to perform or observe Section 8.01(g)(vii) and such failure shall remain
unremedied for 15 days after the occurrence thereof; or

 

(e) The Borrower or any Material Subsidiary shall fail to pay any amount of
principal of, interest on or premium with respect to, any Debt (other than that
evidenced by this Agreement) of the Borrower or such Subsidiary when due
(whether at scheduled maturity or by required prepayment, acceleration, demand
or otherwise) which Debt is outstanding under one or more instruments or
agreements in an aggregate principal amount not less than the Material Default
Amount and such failure shall continue after the applicable grace period, if
any, specified in the agreement or instrument relating to such Debt; or any
other event shall occur or condition shall exist after the applicable grace
period specified in such agreement or instrument, if the effect of such event or
condition is to accelerate the maturity of such Debt; or any such Debt shall be
declared to be due and payable, or required to be prepaid (other than by a
scheduled prepayment), prior to the stated maturity thereof; or

 

(f) The Borrower or any Material Subsidiary shall generally not pay its debts as
such debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against the Borrower or such Material
Subsidiary seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debt under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, or other similar
official for it or for any substantial part of its property; or the Borrower or
any such Material Subsidiary shall take corporate action to authorize any of the
actions set forth above in this subsection (f); provided that, in the case of
any such proceeding filed or commenced against the Borrower or any Material
Subsidiary, such event shall not constitute an “Event of Default” hereunder
unless either (i) the same shall have remained undismissed or unstayed for a
period of 60 days, (ii) an order for relief shall have been entered against the
Borrower or such Material Subsidiary under the federal bankruptcy laws as now or
hereafter in effect or (iii) the Borrower or such Material Subsidiary shall have
taken corporate action consenting to, approving or acquiescing in the
commencement or maintenance of such proceeding; or

 

(g) Any judgment or order for the payment of money shall be rendered against the
Borrower or any Material Subsidiary and (i) either (A) enforcement proceedings
shall have

 

57



--------------------------------------------------------------------------------

been commenced by any creditor upon such judgment or order or (B) there shall be
any period of 10 consecutive days, in the case of a judgment or order rendered
or entered by a court located in the United States, its territories and Puerto
Rico, or 30 consecutive days, in the case of any other court, during which a
stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect, and (ii) the amount of such judgment or
order, when aggregated with the amount of all other such judgments and orders
described in this subsection (g), shall exceed the Material Default Amount; or

 

(h) Either (i) the Pension Benefit Guaranty Corporation shall terminate any
single-employer plan (as defined in Section 4001(b)(2) of ERISA) that provides
benefits for employees of the Borrower or any Material Subsidiary and such plan
shall have an Unfunded Liability in an amount in excess of the Material Default
Amount at such time or (ii) withdrawal liability shall be assessed against the
Borrower or any Material Subsidiary in connection with any multiemployer plan
(whether under Section 4203 or Section 4205 of ERISA) and such withdrawal
liability shall be an amount in excess of the Material Default Amount; or

 

(i) A Change of Control shall occur;

 

then, in any such event but subject to the next sentence, the Administrative
Agent shall at the request, or may with the consent, of the Majority Banks, by
notice to the Borrower, (i) declare the obligation of each Bank to make Advances
and the obligation of each Issuing Bank to issue Letters of Credit hereunder to
be terminated, whereupon the same shall forthwith terminate, (ii) declare the
entire unpaid principal amount of the Advances, all interest accrued and unpaid
thereon and all other amounts payable under this Agreement (including
Reimbursement Obligations) to be forthwith due and payable, whereupon the
Advances, all such accrued interest and all such amounts shall become and be
forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrower;
provided, that in the case of any Competitive Bid Advance, the unpaid principal
amount thereof, and all interest accrued and unpaid thereon, shall not be
declared to be due and payable pursuant to the foregoing clause (ii) without the
consent of the Bank to which such Competitive Bid Advance is owing and (iii)
demand delivery of, and promptly following such demand the Borrower shall
deliver and pledge to the Administrative Agent (or another Bank selected by the
Borrower) for the benefit of the Banks, cash or other collateral of a type
satisfactory to the Majority Banks and having a value, as determined by the
Administrative Agent, equal to the aggregate undrawn face amount of the Letters
of Credit then outstanding and all fees and other amounts then due. In the event
of the occurrence of an Event of Default under Section 9.01(f), (A) the
obligation of each Bank to make Advances and the obligation of each Issuing Bank
to issue Letters of Credit hereunder shall automatically be terminated and (B)
the Advances, all such interest and all such amounts (including Reimbursement
Obligations) shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower.

 

SECTION 9.02. Cash Collateral. Any cash collateral delivered pursuant to Section
9.01 in respect of the outstanding Letters of Credit shall be held by the
Administrative Agent or the applicable Bank in a separate interest-bearing
account appropriately designated as a cash collateral account in relation to
this Agreement and the Letters of Credit and retained by and under the control
of the Administrative Agent or the applicable Bank for the benefit of all of the

 

58



--------------------------------------------------------------------------------

Banks and the Issuing Banks as collateral security for the Borrower’s
obligations in respect of this Agreement and each of the Letters of Credit.
Amounts held in such account shall be applied on the direction of the
Administrative Agent to reimburse the Issuing Banks for drawings or payments
under or pursuant to Letters of Credit, or if no such reimbursement is required,
to payment of such of the other obligations due and owing hereunder as the
Administrative Agent shall determine. If no Event of Default shall be
continuing, amounts remaining in any cash collateral account established
pursuant to this Section 9.02 which are not to be applied to reimburse an
Issuing Bank for amounts actually paid or to be paid by such Issuing Bank in
respect of a Letter of Credit or to payment of such of the other obligations due
and owing hereunder, shall be promptly returned to the Borrower upon the
Borrower’s request therefor.

 

ARTICLE X

THE ADMINISTRATIVE AGENT

 

SECTION 10.01. Authorization and Action. Each Bank hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. As to any matters not expressly provided for by
this Agreement, the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Majority Banks and such instructions shall be
binding upon all Banks and all holders of Notes. The Administrative Agent shall
not be required to take any action which exposes it to personal liability or
which is contrary to this Agreement or applicable law.

 

SECTION 10.02. Duties and Obligations. Neither the Administrative Agent nor any
of its directors, officers, agents or employees shall be liable for any action
taken or omitted to be taken by it or them under or in connection with this
Agreement except for its or their own gross negligence or willful misconduct.
Without limiting the generality of the foregoing, (i) the Administrative Agent
may treat the payee of any Note as the holder thereof unless and until the
Administrative Agent receives written notice of the assignment thereof signed by
such payee and the Administrative Agent receives the written agreement of the
assignee that such assignee is bound hereby as it would have been if it had been
an original Bank party hereto, in each case in form satisfactory to the
Administrative Agent, (ii) the Administrative Agent may consult with legal
counsel (including counsel for the Borrower), independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts, and (iii) the Administrative Agent shall incur
no liability under or in respect of this Agreement by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telegram,
cable or telex) believed by it to be genuine and signed or sent by the proper
party or parties or by acting upon any representation or warranty of the
Borrower made or deemed to be made hereunder. Further, the Administrative Agent
(A) makes no warranty or representation to any Bank and shall not be responsible
to any Bank for the accuracy or completeness of any statements, warranties or
representations (whether written or oral) made in or in connection with this
Agreement, (B) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement on the part of the Borrower or to inspect the property (including the
books and

 

59



--------------------------------------------------------------------------------

records) of the Borrower, and (C) shall not be responsible to any Bank for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto.

 

SECTION 10.03. Administrative Agent and Affiliates. With respect to its
Commitment, the Advances made by it and the Notes issued to it, the
Administrative Agent, in its separate capacity as a Bank, shall have the same
rights and powers under this Agreement as any other Bank and may exercise the
same as though it were not the Administrative Agent; and the term “Bank” or
“Banks” shall, unless otherwise expressly indicated, include the Administrative
Agent in its separate capacity as a Bank. The Administrative Agent, in its
separate capacity as a Bank, and its affiliates may accept deposits from, lend
money to, act as trustee under indentures of, participate in Letters of Credit
issued to and generally engage in any kind of business with, the Borrower, any
Subsidiary and any Person which may do business with or own securities of the
Borrower or any Subsidiary, all as if it were not the Administrative Agent
hereunder and without any duty to account therefor to the Banks.

 

SECTION 10.04. Bank Credit Decision. Each Bank agrees that it has itself been,
and will continue to be, solely responsible for making its own independent
appraisal of and investigations into the financial condition, creditworthiness,
condition, affairs, status and nature of the Borrower. Accordingly, each Bank
confirms to the Administrative Agent that such Bank has not relied, and will not
hereafter rely, on the Administrative Agent, or any other Bank, (i) to check or
inquire on its behalf into the adequacy, accuracy or completeness of any
information provided by the Borrower under or in connection with this Agreement
or the transactions herein contemplated (whether or not such information has
been or is hereafter distributed to such Bank by the Administrative Agent), (ii)
to assess or keep under review on its behalf the financial condition,
creditworthiness, condition, affairs, status or nature of the Borrower or (iii)
in entering into this Agreement or in making its own credit decisions with
respect to the taking or not taking of any action under this Agreement.

 

SECTION 10.05. Indemnification. The Banks agree to indemnify the Administrative
Agent (to the extent not reimbursed by the Borrower) ratably according to the
respective principal amounts of the Commitments then held by each of them (or if
the Commitments have at the time been terminated, ratably according to the
respective Dollar Amounts of their Advances then outstanding), from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of this Agreement or
any action taken or omitted by the Administrative Agent under this Agreement,
provided that no Bank shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct. Without limiting the generality of the
foregoing, each Bank agrees to reimburse the Administrative Agent promptly upon
demand for its ratable share of any out-of-pocket expenses (including reasonable
counsel fees) incurred by the Administrative Agent in connection with the
preparation, execution, delivery, the administration, modification or amendment
of this Agreement or preservation of any rights of the Administrative Agent or
the Banks under, or the enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Administrative
Agent is not reimbursed for such expenses by the Borrower.

 

60



--------------------------------------------------------------------------------

SECTION 10.06. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Banks and the
Borrower and may be removed at any time with or without cause by the Majority
Banks. Upon any such resignation or removal of the Administrative Agent, the
Majority Banks shall have the right to appoint a successor Administrative Agent
to assume the position as Administrative Agent of the retiring Administrative
Agent. If no successor Administrative Agent shall have been so appointed by the
Majority Banks, and shall have accepted such appointment, within 30 days after
the retiring Administrative Agent’s giving of notice of resignation or the
Majority Banks’ removal of the retiring Administrative Agent, then the retiring
Administrative Agent may, on behalf of the Banks, appoint a successor
Administrative Agent, which shall be either a Bank hereunder or a commercial
bank organized or licensed under the laws of the United States or of any state
thereof and having a combined capital and surplus of at least $500,000,000. The
Borrower shall have the right to approve any successor Administrative Agent,
which approval shall not be unreasonably withheld (in all such cases the
Borrower shall be entitled to take into account its past and then existing
commercial banking relationships, among other things); provided that, if an
Event of Default shall have occurred, such right of the Borrower to approve the
successor Administrative Agent shall be suspended during the continuance of such
Event of Default. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement. After any retiring Administrative Agent’s resignation or removal
hereunder as Agent, the provisions of this Article X shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Administrative
Agent under this Agreement.

 

SECTION 10.07. Syndication Agent, Co-Lead Arrangers and Co-Documentation Agents.
None of the Banks identified on the cover page or signature pages of this
Agreement as the “Syndication Agent” or “Co-Lead Arrangers” or “Co-Documentation
Agents” shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than those applicable to all Banks as such. Each
Bank acknowledges that it has not relied, and will not rely, on any of the Banks
identified as Syndication Agent, Co-Lead Arrangers or Co-Documentation Agents in
deciding to enter into this Agreement or in taking or refraining from taking any
action hereunder or pursuant hereto.

 

ARTICLE XI

MISCELLANEOUS

 

SECTION 11.01. Amendments, Etc. Subject to the next four sentences, no amendment
or waiver of any provision of this Agreement, nor consent to any departure by
the Borrower therefrom, shall in any event be effective unless the same shall be
in writing and signed by the Majority Banks, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. No amendment or waiver of Section 8.02(a) of this Agreement,
nor consent to any departure by the Borrower therefrom, shall

 

61



--------------------------------------------------------------------------------

in any event be effective unless the same shall be in writing and signed by
Banks having at least 66 2/3% of the then aggregate amount of the Commitments
or, if the Commitments have been terminated, holding at least 66 2/3% of the
aggregate principal amount of the Advances then outstanding, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. No amendment, waiver or consent shall, unless
in writing and signed by all the Banks, do any of the following: (a) waive any
of the conditions specified in Article VI, (b) change the Commitments of the
Banks or subject the Banks to any additional obligations, (c) reduce the
principal of, or interest on, the Advances or any facility fees or other amount
payable hereunder, (d) change any date fixed for any payment in respect of
principal of, or interest on, the Advances or any facility fees or other amount
payable hereunder, (e) change the percentage of the Commitments or of the
aggregate unpaid principal amount of the Advances, or the number of Banks, which
shall be required for the Banks or any of them to take any action hereunder, or
amend the definition herein of “Majority Banks,” or (f) amend this Section
11.01; provided, no such amendment, waiver or consent shall, without the consent
of each Issuing Bank, amend, modify or waive any provision of Article IV or
alter any rights or obligations with respect to any Letter of Credit. No
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Banks required hereinabove to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement. Notwithstanding the foregoing, the actions contemplated by Section
2.05 shall not be subject to the consent of the Banks, except as otherwise
expressly provided in such Section.

 

SECTION 11.02. Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including by
telex, telegram or telecopier) and mailed or sent or delivered, if to the
Borrower, at the address set forth for the Borrower on the signature pages
hereof; if from the Borrower to the Administrative Agent or any Bank, to the
Administrative Agent at the address set forth for the Administrative Agent on
the signature pages hereof; if from the Administrative Agent to any Bank, at the
address of such Bank’s Domestic Lending Office; or, in any case, at such other
address as shall be designated by such party in a written notice to the other
parties hereto (except in the case of the Borrower, as to which a change of
address may be made by notice to the Administrative Agent on behalf of the Banks
and except in the case of any Bank, as to which a change of address may be made
by notice to the Administrative Agent). Subject to the next sentence, all such
notices and communications shall be effective, in the case of written notice,
when deposited in the mails, air mail, postage prepaid, and, in the case of
notice by telex, telecopy, telegram or cable, when sent addressed as set forth
above. All notices and communications pursuant to Articles II, III, IX and X
shall not be effective until they are received by the addressee. The
Administrative Agent agrees to deliver promptly to each Bank copies of each
report, document, certificate, notice and request, or summaries thereof, which
the Borrower is required to, and does in fact, deliver to the Administrative
Agent in accordance with the terms of this Agreement, including, without
limitation, copies of the reports to be delivered by the Borrower pursuant to
Section 8.01(g). The Administrative Agent shall notify each of the Banks when
all of the documents required to be delivered to the Administrative Agent
pursuant to Section 6.01 shall have been received by the Administrative Agent.

 

SECTION 11.03. No Waiver; Cumulative Remedies. No failure on the part of the
Administrative Agent or any Bank to exercise, and no delay in exercising, any
right hereunder or under any Note shall operate as a waiver hereof, nor shall
any single or partial

 

62



--------------------------------------------------------------------------------

exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

 

SECTION 11.04. Costs and Expenses; Indemnification. (a) The Borrower agrees to
pay on demand all reasonable out-of-pocket costs and expenses incurred by the
Administrative Agent and the Arranger in connection with the preparation,
execution, delivery, administration, modification and amendment of this
Agreement, the Notes, if any, and the other documents to be delivered hereunder,
including, without limitation, the reasonable fees and out-of-pocket expenses of
one firm of attorneys retained as counsel for the Administrative Agent and the
Arranger with respect to advising the Administrative Agent and the Arranger as
to their rights and responsibilities under this Agreement. The Borrower further
agrees to pay on demand all direct out-of-pocket losses, and reasonable
out-of-pocket costs and expenses, if any (including reasonable fees and expenses
of outside counsel and reasonable allocated costs and expenses of in-house
counsel), of any Bank in connection with the enforcement (whether by legal
proceedings, negotiation or otherwise) of this Agreement, the Notes, if any, and
the other documents delivered hereunder.

 

(b) If, due to payments made by the Borrower due to acceleration of the maturity
of the Advances pursuant to Section 9.01 or due to any other reason, any Bank
receives payments of principal of any Fixed Rate Advance other than on the last
day of the Interest Period for such Advance, the Borrower shall, upon demand by
such Bank (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Bank any amounts required to
compensate such Bank for any additional direct out-of-pocket losses, costs or
expenses which it may reasonably incur as a result of such payment, including,
without limitation, any such loss, cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by any Bank to
fund or maintain such Advance.

 

(c) Subject to the next sentence, the Borrower agrees to indemnify and hold
harmless the Administrative Agent and each Bank and each of their respective
directors, officers and employees from and against any and all claims, damages,
liabilities and expenses (including, without limitation, reasonable fees and
disbursements of outside counsel and reasonable allocated costs and expenses of
in-house counsel) which may be incurred by or asserted against the
Administrative Agent or such Bank or any such director, officer or employee in
connection with or arising out of any investigation, litigation, or proceeding
(i) related to any transaction or proposed transaction (whether or not
consummated) in which any proceeds of any Borrowing are applied or proposed to
be applied, directly or indirectly, by the Borrower, whether or not the
Administrative Agent or such Bank or any such director, officer or employee is a
party to such transactions or (ii) related to the Borrower’s entering into this
Agreement, or to any actions or omissions of the Borrower, any of its
Subsidiaries or affiliates or any of its or their respective officers, directors
or employees in connection therewith. The Borrower shall not be required to
indemnify any such indemnified Person from or against any portion of such
claims, damages, liabilities or expenses (a) arising out of the gross negligence
or willful misconduct of such indemnified Person or (b) that result from the
violation by the Administrative Agent or Bank of any law or judicial order.

 

63



--------------------------------------------------------------------------------

SECTION 11.05. Right of Set-Off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 9.01 to authorize the
Administrative Agent to declare the Advances due and payable pursuant to the
provisions of Section 9.01, each Bank (and each of its Affiliates) is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Bank (or any of its Affiliates) to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement and any Notes held by such Bank,
irrespective of whether or not such Bank shall have made any demand under this
Agreement and any Notes and of whether or not such obligations may be matured.
Each Bank agrees promptly to notify the Borrower after any such set-off and
application made by such Bank, but the failure to give such notice shall not
affect the validity of such set-off and application. The rights of each Bank
under this Section are in addition to other rights and remedies (including,
without limitation, other rights of set-off) which such Bank may have.

 

SECTION 11.06. Binding Effect; Assignment. (a) This Agreement shall become
effective when it shall have been executed by the Borrower and the
Administrative Agent and when the Administrative Agent shall have been notified
by each Bank that such Bank has executed it and thereafter shall be binding upon
and inure to the benefit of the Borrower, the Administrative Agent and each Bank
and their respective successors and assigns, except that the Borrower shall not
have the right to assign its rights hereunder or any interest herein without the
prior written consent of all of the Banks.

 

(b) Any Bank may assign, participate or otherwise transfer all or any part of,
or interest in, such Bank’s rights and obligations hereunder and under the Notes
issued to it hereunder to one or more banks or other entities; provided that (i)
in the case of any transfer to a Person that is not a Bank, an Affiliate of a
Bank or an Approved Fund, unless (except during the continuance of an Event of
Default) the Borrower (whose consent shall not be unreasonably withheld or
delayed) and the Administrative Agent (whose consent shall not be unreasonably
withheld or delayed) shall have expressly agreed in writing, no Bank shall, by
reason of any such transfer, be relieved of any of its obligations or
responsibilities to the Borrower hereunder, including without limitation the
obligation to make Advances in accordance with the provisions of Article II and
III, if any, or under any Note issued to it hereunder or the obligation to the
Issuing Banks hereunder to participate in Letters of Credit in accordance with
the terms of Article IV, and (ii) in the case of any assignment, the amount of
the Commitment being assigned pursuant to such assignment shall in no event be
less than $5,000,000 (or a lesser amount approved by the Administrative Agent);
provided, further, that during the continuance of any Event of Default
hereunder, the consent of the Borrower to any such assignment shall not be
required. To the extent of any such assignment (but not in the event of any such
participation or other transfer) such assignee shall have the same rights and
benefits against the Borrower as it would have had if it were a Bank hereunder.
However, (i) unless and until the conditions for the Administrative Agent’s
treating such assignee as holder pursuant to clause (c) below shall have been
satisfied, such assignee shall not be entitled to exercise the rights of a Bank
under this Agreement and the Administrative Agent shall not be obligated to make
payment of any amount to which such assignee may become entitled hereunder other
than to the Bank which assigned its rights to such assignee and (ii) such
assignee shall not be included for purposes of determining

 

64



--------------------------------------------------------------------------------

the number of Banks whose consent shall be required to take any action or
refrain from taking any action hereunder or be entitled to exercise any voting
rights hereunder unless (A) such assignee shall have acquired the respective
assignor’s entire interest under this Agreement and in the Notes made to such
assignor or (B) if such assignee shall have acquired less than the respective
assignor’s entire interest herein and under such Notes, the Borrower shall have
expressly agreed to such inclusion of such assignee and such exercise by such
assignee. Nothing contained herein shall impair the ability of any Bank, in its
discretion, to agree, solely as between itself and its assignees, participants
and other transferees, upon the manner in which such Bank shall exercise its
rights under this Agreement and the Notes made to such Bank.

 

(c) In order to effect any assignment permitted hereunder by a Bank of all or
any portion of its Commitment hereunder, the parties to each such assignment
shall execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register (as defined below), an agreement substantially in the
form of Exhibit 11.06 hereto (an “Assignment and Acceptance”), together with any
Note or Notes subject to such assignment and a processing and recordation fee of
$3,500. Upon such execution, delivery, acceptance and recording, from and after
the effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Bank hereunder and (y) the Bank
assignor thereunder shall, to the extent that rights and obligations hereunder
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights and be released from its obligations under this Agreement (and, in
the case of an Assignment and Acceptance covering all or the remaining portion
of an assigning Bank’s rights and obligations under this Agreement, such Bank
shall cease to be a party hereto).

 

(d) By executing and delivering an Assignment and Acceptance, the Bank assignor
thereunder and the assignee thereunder confirm to and agree with each other and
the other parties hereto as follows: (i) other than as provided in such
Assignment and Acceptance, such assigning Bank makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Bank makes no representation or warranty and assumes
no responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under this
Agreement or any other instrument or document furnished pursuant hereto; (iii)
such assignee confirms that it has received a copy of this Agreement, together
with copies of the financial statements referred to in Section 7.01(f) (and any
later statements delivered pursuant to Section 8.01(g)(ii)) and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (iv) such
assignee will, independently and without reliance upon the Administrative Agent,
such assigning Bank or any other Bank and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (v) such
assignee appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under this Agreement as are
delegated to the Administrative Agent by the terms hereof, together with such
powers as are reasonably incidental thereto; and (vi) such assignee agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of this Agreement are required to be performed by it as a Bank.

 

65



--------------------------------------------------------------------------------

(e) The Administrative Agent shall maintain at its address referred to in
Section 11.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the Banks
and the Commitment of, and principal amount of the Advances owing to, each Bank
from time to time (the “Register”). The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Administrative Agent and the Banks may treat each Person whose
name is recorded in the Register as a Bank hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or any
Bank at any reasonable time and from time to time upon reasonable prior notice.

 

(f) Notwithstanding anything contained herein to the contrary, each Bank may
pledge its right, title and interest under this Agreement and any Note made to
it to the Board of Governors of the Federal Reserve System, or any other
Governmental Authority, as security for financial accommodations or privileges
being provided or extended to such Bank by such Governmental Authority.

 

SECTION 11.07. Confidentiality. The Administrative Agent, each Bank and each
Issuing Bank agree to hold any confidential information which it may receive
from the Borrower pursuant to this Agreement (including, without limitation, any
such information obtained or gathered in connection with any inspection of the
type contemplated in Section 8.01(f)) in confidence, except for disclosure (i)
to its Affiliates, legal counsel, accountants, and other professional advisors,
and then solely on a need-to-know basis, (ii) in response to any request or
order therefor issued by any Governmental Authority, (iii) as required by law,
regulation, or legal process, (iv) within any legal proceeding to enforce any of
its rights or remedies hereunder; provided that an Event of Default shall have
occurred hereunder and the requisite Banks shall have elected under Section 9.01
to enforce such rights or remedies against the Borrower, (v) to any permitted
assignee under Section 11.06, and (vi) of information which is already publicly
available at the time of such disclosure.

 

SECTION 11.08. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the internal laws (as distinguished from the
conflicts of laws rules) of the State of New York.

 

SECTION 11.09. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement.

 

SECTION 11.10. Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Agreement.

 

66



--------------------------------------------------------------------------------

SECTION 11.11. Entire Agreement. This Agreement, taken together with all of the
other documents, instruments and certificates contemplated herein to be
delivered by the Borrower, embodies the entire agreement and supersedes all
prior agreements, written and oral, relating to the subject matter hereof as
among the Borrower, the Banks parties hereto and the Administrative Agent.

 

SECTION 11.12. Market Disruption. Notwithstanding the satisfaction of all
conditions referred to in Article II and Article VI with respect to any Advance
denominated in an Agreed Currency other than in Dollars, if there shall occur on
or prior to the date of such Advance any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which would in the reasonable opinion of the Administrative
Agent or the Majority Banks make it impracticable for such Advance to be
denominated in the Agreed Currency specified by the Borrower, then the
Administrative Agent shall forthwith give notice thereof to the Borrower and the
Banks, and such Advance shall not be denominated in such Agreed Currency but
shall be made on such Borrowing Date in Dollars, in an aggregate principal
amount equal to the Dollar Amount of the aggregate principal amount specified in
the related Notice of Borrowing or Notice of Interest Rate Election, as the case
may be, as Base Rate Advances, unless the Borrower notifies the Administrative
Agent at least one Domestic Business Day before such date that it elects not to
borrow on such date.

 

SECTION 11.13. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from the Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York office on the Domestic Business Day preceding that on
which final, non-appealable judgment is given. The obligations of the Borrower
in respect of any sum due to any Bank or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Domestic Business Day
following receipt by such Bank or the Administrative Agent (as the case may be)
of any sum adjudged to be so due in such other currency such Bank or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Bank or the Administrative Agent, as the case may be,
in the specified currency, the Borrower agrees, to the fullest extent that it
may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Bank or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Bank or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Banks as a result of allocations of such excess as a disproportionate payment to
such Bank under Section 5.17, such Bank or the Administrative Agent, as the case
may be, agrees to remit such excess to the Borrower.

 

SECTION 11.14. USA PATRIOT ACT. Each Bank that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is

 

67



--------------------------------------------------------------------------------

required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Bank to identify the Borrower in accordance
with the Act.

 

[Signature Pages Follow]

 

68



--------------------------------------------------------------------------------

The duly authorized parties hereto have caused this Agreement to be executed by
their respective officers or agents, as of the date of this Agreement.

 

BAXTER INTERNATIONAL INC. By:  

/s/ John J.Greisch

--------------------------------------------------------------------------------

Title:   Corporate Vice President and     Chief Financial Officer

Address for Notice Purposes:

One Baxter Parkway

Deerfield, Illinois 60015

Attention: Treasurer

Telephone: (847) 948-4310

Telecopy: (847) 948-4509

 

Signature Page to

Baxter Five-Year Credit Agreement



--------------------------------------------------------------------------------

THE ADMINISTRATIVE AGENT

 

JPMORGAN CHASE BANK as Administrative Agent By:  

/s/ Laura J. Cumming

--------------------------------------------------------------------------------

Title:  

Laura J. Cumming

Vice President

Address for Notice Purposes:

Mail Suite IL1-0173

131 S. Dearborn

Chicago, Illinois 60603

Attention: William Oleferchik

Telephone: (312) 325-3093

Telecopy: (312) 325-3077

with a copy to:

JPMorgan Chase Bank

270 Park Avenue, 4th Floor

New York, New York 10017

Attention: Laura Cumming

Telephone: (212) 270-1412

Telecopy: (212) 270-5100

Regarding Syndicated Borrowing

Facility and/or Competitive

Bid Borrowing Facility

Attention: Angela Watson

Telephone: (312) 385-7084

Telecopy: (312) 385-7098

 

Signature Page to

Baxter Five-Year Credit Agreement



--------------------------------------------------------------------------------

THE BANKS

JPMORGAN CHASE BANK By:  

/s/ Laura J. Cumming

--------------------------------------------------------------------------------

    Laura J. Cumming Title:   Vice President

 

Signature Page to

Baxter Five-Year Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:  

/s/ Peter D. Griffith

--------------------------------------------------------------------------------

Title:   Managing Director

 

Signature Page to

Baxter Five-Year Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A. By:  

/s/ William E. Clark

--------------------------------------------------------------------------------

    William E. Clark Title:   Managing Director & Vice President

 

Signature Page to

Baxter Five-Year Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK

BRANCH

By:  

/s/ Patrick Dutilly

--------------------------------------------------------------------------------

    Patrick Dutilly Title:   Vice President By:  

/s/ Belinda Wheeler

--------------------------------------------------------------------------------

    Belinda Wheeler Title:   Vice President

 

Signature Page to

Baxter Five-Year Credit Agreement



--------------------------------------------------------------------------------

ABN AMRO BANK N.V. By:  

/s/ Christopher M. Plumb

--------------------------------------------------------------------------------

    Christopher M. Plumb Title:   Vice president By:  

/s/ Alex Blodi

--------------------------------------------------------------------------------

    Alex Blodi Title:   Managing Director

 

Signature Page to

Baxter Five-Year Credit Agreement



--------------------------------------------------------------------------------

BNP PARIBAS By:  

/s/ Rosalie C. Hawley

--------------------------------------------------------------------------------

    Rosalie C. Hawley Title:   Director

By:

 

/s/ Christine L. Howatt

--------------------------------------------------------------------------------

    Christine L. Howatt Title:   Director

 

Signature Page to

Baxter Five-Year Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE FIRST BOSTON, acting

through its Cayman Islands Branch

By:  

/s/ Paul Colon

--------------------------------------------------------------------------------

    Paul Colon Title:   Director By:  

/s/ Karim Blasetti

--------------------------------------------------------------------------------

    Karim Blasetti Title:   Associate

 

Signature Page to

Baxter Five-Year Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI, LTD.,

CHICAGO BRANCH

By:  

/s/ Shinichiro Munechika

--------------------------------------------------------------------------------

    Shinichiro Munechika Title:   Deputy General Manager

 

Signature Page to

Baxter Five-Year Credit Agreement



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC By:  

/s/ Joselin Fernandes

--------------------------------------------------------------------------------

    Joselin Fernandes Title:   Associate Director     Banking Products Services,
US By:  

/s/ Winslows Ogbourne

--------------------------------------------------------------------------------

    Winslows Ogbourne Title:   Associate Director     Banking Products Services,
US

 

Signature Page to

Baxter Five-Year Credit Agreement



--------------------------------------------------------------------------------

WILLIAM STREET COMMITMENT CORPORATION (Recourse only to assets of William Street
Commitment Corporation) by:  

/s/ Jennifer M. Hill

--------------------------------------------------------------------------------

Name:   Jennifer M. Hill Title:   Chief Financial Officer

 

Signature Page to

Baxter Five-Year Credit Agreement



--------------------------------------------------------------------------------

BANCO BILBAO VIZCAYA

ARGENTARIA S.A.

By:  

/s/ Hector O. Villegas

--------------------------------------------------------------------------------

    Hector O. Villegas Title:   Vice President Global Corporate Banking By:  

/s/ John Martini

--------------------------------------------------------------------------------

Title:   Vice President

 

Signature Page to

Baxter Five-Year Credit Agreement



--------------------------------------------------------------------------------

HSBC BANK USA, National Association By:  

/s/ Jeffrey Wieser

--------------------------------------------------------------------------------

    Jeffrey Wieser Title:   Managing Director

 

Signature Page to

Baxter Five-Year Credit Agreement



--------------------------------------------------------------------------------

ING CAPITAL LLC By:  

/s/ P. Vissers

--------------------------------------------------------------------------------

    P. Vissers Title:   Director

 

Signature Page to

Baxter Five-Year Credit Agreement



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD. By:  

/s/ Greg Botshon

--------------------------------------------------------------------------------

Name:   Greg Botshon Title:   Senior Vice President

 

Signature Page to

Baxter Five-Year Credit Agreement



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING

CORPORATION

By:  

/s/ Yas Imai

--------------------------------------------------------------------------------

Title:   Senior Vice President

 

Signature Page to

Baxter Five-Year Credit Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK, N.A. By:  

/s/ W. Brooks Hubbard

--------------------------------------------------------------------------------

    W. Brooks Hubbard Title:   Director

 

Signature Page to

Baxter Five-Year Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By:  

/s/ James Devrees

--------------------------------------------------------------------------------

Title:   Senior Vice President

 

Signature Page to

Baxter Five-Year Credit Agreement



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL

ASSOCIATION

By:  

/s/ Robert Sevin

--------------------------------------------------------------------------------

    Robert Sevin Title:   Director

 

Signature Page to

Baxter Five-Year Credit Agreement



--------------------------------------------------------------------------------

CALYON NEW YORK BRANCH By:  

/s/ Lee E. Greve

--------------------------------------------------------------------------------

Name:   Lee E. Greve Title:   Managing Director

By:  

/s/ Joseph A. Philbin

--------------------------------------------------------------------------------

Name:   Joseph A. Philbin Title:   Director

 

Signature Page to

Baxter Five-Year Credit Agreement



--------------------------------------------------------------------------------

NATIONAL AUSTRALIA BANK LTD.

/s/ Craig Manning

--------------------------------------------------------------------------------

Craig Manning

Senior Vice President

National Australia Bank Limited

245 Park Avenue Floor 28

New York, NY 10167

 

Signature Page to

Baxter Five-Year Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC By:  

/s/ Nicholas Bell

--------------------------------------------------------------------------------

    Nicholas Bell Title:   Director

 

Signature Page to

Baxter Five-Year Credit Agreement



--------------------------------------------------------------------------------

SANPAOLO IMI S.p.A. By:  

/s/

--------------------------------------------------------------------------------

Title:   General Manager

By:

 

/s/ Robert Wurster

--------------------------------------------------------------------------------

Title:

  Senior Vice President

 

Signature Page to

Baxter Five-Year Credit Agreement



--------------------------------------------------------------------------------

STANDARD CHARTERED BANK By:  

/s/ Alan Babcock

--------------------------------------------------------------------------------

Title:   Alan Babcock, SVP

By:

 

/s/ Robert Reddington

--------------------------------------------------------------------------------

Title:

  Robert Reddington, AVP

 

Signature Page to

Baxter Five-Year Credit Agreement



--------------------------------------------------------------------------------

STATE STREET BANK AND TRUST

COMPANY

By:  

/s/ Mary H. Carey

--------------------------------------------------------------------------------

    Mary H. Carey Title:   Vice President

 

Signature Page to

Baxter Five-Year Credit Agreement



--------------------------------------------------------------------------------

TORONTO DOMINION (TEXAS), INC. By:  

/s/ Neva Nsbitt

--------------------------------------------------------------------------------

Name:   Neva Nsbitt Title:   Vice President

 

Signature Page to

Baxter Five-Year Credit Agreement



--------------------------------------------------------------------------------

   

Exhibit 2.02 to

   

Five-Year Credit Agreement

   

dated as of September 29, 2004

 

FORM OF

 

NOTICE OF SYNDICATED BORROWING

 

JPMorgan Chase Bank,

  as Administrative Agent for the

  Banks parties to the Credit

  Agreement referred to below

131 S. Dearborn

Chicago, Illinois 60603

 

Attention: Angela Watson

 

Dear Ms. Watson:

 

The undersigned, Baxter International Inc., refers to the Five-Year Credit
Agreement, dated as of September 29, 2004 (the “Credit Agreement,” the terms
defined therein being used herein as therein defined), among Baxter
International Inc., the Banks parties thereto and JPMorgan Chase Bank, as
Administrative Agent and hereby gives you notice, irrevocably, pursuant to
Section 2.02 of the Credit Agreement that the undersigned hereby requests a
Syndicated Borrowing under the Credit Agreement, and in that connection sets
forth below the information relating to such Syndicated Borrowing (the “Proposed
Syndicated Borrowing”) as required by Section 2.02 of the Credit Agreement:

 

(i) The Business Day of the Proposed Syndicated Borrowing is             , 20
    .

 

(ii) The Type of Syndicated Advances comprising the Proposed Syndicated
Borrowing is [Base Rate Advances] [Eurocurrency Rate Advances] [EURIBOR Rate
Advances].

 

(iii) The aggregate amount of the Proposed Syndicated Borrowing is [$]
[Approximate Equivalent Amount of]                     .

 

(iv) The Interest Period for each Syndicated Advance made as part of the
Proposed Syndicated Borrowing is [             months] [             days].

 

(v) The Agreed Currency for each Syndicated Advance made as part of the Proposed
Syndicated Borrowing is [                                         ].

 

(vi) The proceeds of the Proposed Syndicated Borrowing [will not be used,
directly or indirectly, to purchase or carry Margin Stock] [will be used to
purchase or carry Margin Stock. A duly completed Form FR U-l (OMB No.
7100-0115), executed by a duly

 

Exhibit 2.02

Page 1



--------------------------------------------------------------------------------

authorized officer of the undersigned, accompanies this Notice of Syndicated
Borrowing and sets forth thereon the relevant information with respect to the
use of the proceeds of the Proposed Syndicated Borrowing].

 

Very truly yours,

BAXTER INTERNATIONAL INC.

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

Exhibit 2.02

Page 2



--------------------------------------------------------------------------------

    Exhibit 2.03 to     Five-Year Credit Agreement    

dated as of September 29, 2004

 

FORM OF

 

NOTICE OF INTEREST RATE ELECTION

 

JPMorgan Chase Bank,

  as Administrative Agent for the

  Banks parties to the Credit

  Agreement referred to below

131 S. Dearborn

Chicago, Illinois 60603

 

Attention: Angela Watson

 

Dear Ms. Watson:

 

The undersigned, Baxter International Inc., refers to the Five-Year Credit
Agreement, dated as of September 29, 2004 (the “Credit Agreement,” the terms
defined therein being used herein as therein defined), among Baxter
International Inc., the Banks parties thereto and JPMorgan Chase Bank, as
Administrative Agent and hereby gives you notice, irrevocably, pursuant to
Section 2.03 of the Credit Agreement of an interest rate election, and in that
connection sets forth below the information relating to the affected Syndicated
Borrowing (the “Affected Syndicated Borrowing”) as required by Section 2.03 of
the Credit Agreement:

 

(i) The Affected Syndicated Borrowing is the following:

 

  (a) Type:                                         
                                                                          

 

  (b) Last Day of Present Interest Period:
                                                                 

 

  (c) Agreed Currency:                                         
                                                     

 

  (d) Aggregate Amount: [$] [Approximate Equivalent Amount of]

____________________________________________________________

 

(ii) The portion of such Affected Syndicated Borrowing to be Converted is: [$]
[[Approximate Equivalent Amount of]                                         
                                                 .

 

(iii) Business Day of the Conversion in respect of the Affected Syndicated
Borrowing is             , 20    .

 

(iv) Upon giving effect to the Conversion,

 

Exhibit 2.03

Page 1



--------------------------------------------------------------------------------

(a) the portion of the Affected Syndicated Borrowing that is Converted shall be
comprised of [Base Rate Advances] [Eurocurrency Rate Advances] [EURIBOR Rate
Advances], each having an Interest Period of                      [and being in
the Agreed Currency of                     ]; and

 

(b) the portion of the balance of the Affected Syndicated Borrowing shall
continue to have the Type, the Agreed Currency and Interest Period specified in
clause (i) above.

 

Very truly yours,

BAXTER INTERNATIONAL INC.

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

Exhibit 2.03

Page 2



--------------------------------------------------------------------------------

    Exhibit 3.02 to     Five-Year Credit Agreement     dated as of September 29,
2004

 

FORM OF COMPETITIVE BID QUOTE REQUEST

 

JPMorgan Chase Bank,

  as Administrative Agent for

  the Banks parties to the Credit

  Agreement referred to below

131 S. Dearborn

Chicago, Illinois 60603

 

Attention: Specialized Products Support Unit

 

Gentlemen:

 

The undersigned, Baxter International Inc., refers to the Five-Year Credit
Agreement, dated as of September 29, 2004 (the “Credit Agreement,” the terms
defined therein being used herein as therein defined), among Baxter
International Inc., the Banks parties thereto and JPMorgan Chase Bank, as
Administrative Agent and hereby gives you notice pursuant to Section 3.02 of the
Credit Agreement that the undersigned requests Competitive Bid Quotes for the
following proposed Competitive Bid Borrowing(s) (the “Proposed Borrowings”):

 

(i) The Business Day of the Proposed Borrowings is             , 20    .

 

(ii) The Type of Advances with respect to which Competitive Bid Quotes are
hereby requested are:

 

Aggregate Principal

Amount of Borrowing

--------------------------------------------------------------------------------

 

Type of

Advances

--------------------------------------------------------------------------------

 

Interest Period

for Advances

--------------------------------------------------------------------------------

 

Agreed

Currency

--------------------------------------------------------------------------------

[$][Approximate Equivalent Amount]

           

 

(iii) Where the Type of Advance is specified to be a Eurocurrency Bid Rate
Advance, each quoting Bank is requested to quote a Competitive Bid Margin in
relation to the Eurocurrency Rate to be determined for the applicable Interest
Period. Where the Type of Advance is specified to be a EURIBOR Bid Rate Advance,
each quoting Bank is requested to quote a Competitive Bid Margin in relation to
the EURIBOR to be determined for the applicable Interest Period. Where the Type
of Advance is specified to be an Absolute Rate Advance, each quoting Bank is
requested to quote an Absolute Rate.

 

(iv) The Administrative Agent is hereby requested to advise [all of the Banks]
[the Banks specified below] of the request for Competitive Bid Quotes set forth
herein.

 

Exhibit 3.02

Page 1



--------------------------------------------------------------------------------

(v) The proceeds of the Proposed Borrowing [will not be used, directly or
indirectly, to purchase or carry Margin Stock] [will be used to purchase or
carry Margin Stock. A pro forma draft of the Form FR U-1 (OMB No. 7100-0015)
which will be executed and delivered by a duly authorized officer of the
undersigned in the event that the undersigned issues a Notice of Competitive Bid
Borrowing in connection with this Competitive Bid Quote Request accompanies this
Competitive Bid Quote Request and sets forth thereon the relevant information
with respect to the use of the proceeds of the Proposed Borrowing].

 

BAXTER INTERNATIONAL INC. By:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

Exhibit 3.02

Page 2



--------------------------------------------------------------------------------

    Exhibit 3.04 to     Five-Year Credit Agreement     dated as of September 29,
2004

 

FORM OF COMPETITIVE BID QUOTE

 

JPMorgan Chase Bank,

  as Administrative Agent for

  the Banks parties to the Credit

  Agreement referred to below

131 S. Dearborn

Chicago, Illinois 60603

 

Attention: Specialized Products Support Unit

 

Gentlemen:

 

The undersigned refers to the Five-Year Credit Agreement, dated as of September
29, 2004 (the “Credit Agreement,” the terms defined therein being used herein as
therein defined), among Baxter International Inc., the Banks parties thereto and
JPMorgan Chase Bank, as Administrative Agent and hereby notifies you of, and
requests that you forward to Baxter International Inc, on our behalf, pursuant
to Section 3.04 of the Credit Agreement, the following Competitive Bid Quotes on
the following terms:

 

(i) Quoting Bank:                                         
                            .

 

(ii) Person to contact at the Quoting Bank:

 

Name:                                                          

Telephone:                                                 

Telecopy:                                                   

Telex:                                                           

 

(iii) Proposed Borrowing Date:                     .

 

(iv) We hereby offer to make Competitive Bid Advances in the following principal
amounts, for the following Interest Periods and at the following rates:

 

Principal

Amount

--------------------------------------------------------------------------------

 

Interest

Period

--------------------------------------------------------------------------------

 

[Basis for Advance/

Competitive Bid Margin*]

--------------------------------------------------------------------------------

 

[Absolute

Rate]

--------------------------------------------------------------------------------

 

Agreed

Currency

--------------------------------------------------------------------------------

[$] [Approximate Equivalent Amount]

               

--------------------------------------------------------------------------------

* Specify whether the Competitive Bid Margin is to be added to or subtracted
from either the applicable Eurocurrency Rate or applicable EURIBOR for such
Interest Period.

 

Exhibit 3.04

Page 1



--------------------------------------------------------------------------------

provided that the aggregate principal amount with respect to which the Borrower
may accept offers in connection with this Competitive Bid Quote shall not exceed
$                    .

 

We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Credit Agreement,
irrevocably obligate(s) us to make the Competitive Bid Advance(s) for which any
such offer is accepted, in whole or in part.

 

   

[NAME OF BANK]

Dated:                     

 

By:

 

 

--------------------------------------------------------------------------------

        Authorized Officer

 

Exhibit 3.04

Page 2



--------------------------------------------------------------------------------

    Exhibit 3.06 to     Five-Year Credit Agreement     dated as of September 29,
2004

 

FORM OF NOTICE OF COMPETITIVE BID BORROWING

 

JPMorgan Chase Bank,

  as Administrative Agent for

  the Banks parties to the Credit

  Agreement referred to below

131 S. Dearborn

Chicago, Illinois 60603

 

Attention: Specialized Products Support Unit

 

Gentlemen:

 

The undersigned, Baxter International Inc., refers to the Five-Year Credit
Agreement, dated as of September 29, 2004 (the “Credit Agreement,” the terms
defined therein being used herein as therein defined), among Baxter
International Inc., the Banks parties thereto and JPMorgan Chase Bank, as
Administrative Agent and hereby gives you notice, irrevocably, pursuant to
Section 3.06 of the Credit Agreement that the undersigned requests a Competitive
Bid Borrowing under the Credit Agreement and in that connection sets forth below
the information relating to such Competitive Bid Borrowing (the “Proposed
Borrowing”) as required by Section 3.06 of the Credit Agreement:

 

(i) The Business Day of the Proposed Borrowing is             , 20    .

 

(ii) The aggregate principal amount of Competitive Bid Advances, the Types
thereof and the Interest Periods therefor that have been offered to the
undersigned by Banks submitting Competitive Bid Quotes and that by this notice
are hereby accepted, subject to the terms and conditions of the Credit
Agreement, are set forth below:

 

Aggregate Principal

Amount of Borrowing

--------------------------------------------------------------------------------

 

Type of

Advance

--------------------------------------------------------------------------------

 

Interest

Period

--------------------------------------------------------------------------------

 

Agreed

Currency

--------------------------------------------------------------------------------

[$][Approximate Equivalent Amount]

           

 

(iii) The undersigned acknowledges and agrees that, by this notice, it
irrevocably accepts the offers made by the Banks which shall have submitted
Competitive Bid Quotes to the extent that the principal amount offered by each
such Bank, together with the principal amount offered by all other such Banks in
connection therewith, does not exceed the respective amounts set forth above. As
among such Banks, the offers made are accepted in the ascending order of
Competitive Bid Margin or Absolute Rate, as the case may be.

 

Exhibit 3.06

Page 1



--------------------------------------------------------------------------------

(iv) The proceeds of the Proposed Borrowing [will not be used, directly or
indirectly, to purchase or carry Margin Stock] [will be used to purchase or
carry Margin Stock. A duly completed Form FR U-1 (OMB No. 7100-0115), executed
by a duly authorized officer of the undersigned, accompanies this Notice of
Competitive Bid Borrowing and sets forth thereon the relevant information with
respect to the use of the proceeds of the Proposed Borrowing].

 

BAXTER INTERNATIONAL INC.

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

Exhibit 3.06

Page 2



--------------------------------------------------------------------------------

Exhibit 5.15(d)(ii) to

Five-Year Credit Agreement

dated as of September 29, 2004

 

FORM OF SECTION 5.15(d)(ii) CERTIFICATE

 

Reference is made to that certain Five-Year Credit Agreement dated as of
September 29, 2004 (as the same may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Baxter
International Inc., the Banks thereto and JPMorgan Chase Bank, as Administrative
Agent. Capitalized terms used herein that are not defined herein shall have the
meanings ascribed to them in the Credit Agreement. [Name of applicable Bank]
(the “Bank”) is providing this certificate pursuant to subsection 5.15(d)(ii) of
the Credit Agreement. The Bank hereby represents and warrants that:

 

1. The Bank is the sole record and beneficial owner of the Advance(s) in respect
of which it is providing this certificate.

 

2. The Bank is not a “bank” for purposes of Section 881(c)(3)(A) of the Internal
Revenue Code of 1986, as amended (the “Code”).

 

3. The Bank is not a 10-percent shareholder (within the meaning of Section
871(h)(3)(B) of the Code) of the Borrower and is not a controlled foreign
corporation related to the Borrower (within the meaning of Section 864(d)(4) of
the Code).

 

4. The Bank shall promptly notify the Borrower and the Administrative Agent if
any of the representations and warranties made herein are no longer true and
correct.

 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate as of the
             day of             , 2004.

 

[Name of applicable Bank]

 

By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

Exhibit 5.15(d)(ii)

Page 1



--------------------------------------------------------------------------------

Exhibit 6.01(d)(i) to

Five-Year Credit Agreement

dated as of September 29, 2004

 

FORM OF

 

OPINION OF GENERAL COUNSEL FOR THE BORROWER

 

[Date]

 

To each of the Banks parties

    to the Credit Agreement

    described below, and to

    JPMorgan Chase Bank,

    as Administrative Agent

 

Ladies and Gentlemen:

 

This opinion is furnished to you pursuant to Section 6.01(d) of the Five-Year
Credit Agreement dated as of September 29, 2004 (the “Credit Agreement”) among
Baxter International Inc. (the “Borrower”), the Banks parties thereto and
JPMorgan Chase Bank, as Administrative Agent. Terms defined in the Credit
Agreement are used herein as therein defined.

 

I am General Counsel of the Borrower. I have acted as counsel for the Borrower
in connection with the preparation, execution and delivery of the Credit
Agreement.

 

In that connection I have examined:

 

(1) The Credit Agreement.

 

(2) The Certificate of Incorporation of the Borrower and all amendments thereto
(the “Charter”).

 

(3) The by-laws of the Borrower and all amendments thereto (the “By-laws”).

 

(4) Certificates of the Secretaries of State of Delaware, dated
                    ,             , and Illinois, dated                     ,
            , each attesting to the continued corporate existence and good
standing of the Borrower in such State.

 

(5) All of the other documents furnished by the Borrower pursuant to Section
6.01 of the Credit Agreement.

 

I have also examined the originals, or copies certified to my satisfaction, of
the documents listed in a certificate of the chief financial officer of the
Borrower, dated the date hereof (the “Certificate”) and attached hereto as
Exhibit A, certifying that the documents listed in such certificate are all of
the indentures, loan or credit agreements, leases, mortgages, security
agreements, bonds, notes and other agreements or instruments, and all of the
orders, writs,

 

Exhibit 6.01(d)(i)

Page 1



--------------------------------------------------------------------------------

judgments, awards, injunctions and decrees, which affect or purport to affect
the Borrower’s right to borrow money or the Borrower’s obligations under the
Credit Agreement or the Notes. In addition, I have examined the originals, or
copies certified to my satisfaction, of such other corporate records of the
Borrower, certificates of public officials and of other officers of the
Borrower, and agreements, instruments and documents, as I have deemed necessary
as a basis for the opinions hereinafter expressed. As to questions of fact
material to such opinions, I have, when relevant facts were not independently
established by me, relied upon certificates of other officers of the Borrower or
of public officials. I have assumed the due execution and delivery, pursuant to
due authorization, of the Credit Agreement by the Banks and the Administrative
Agent. Based upon the foregoing, I am of the opinion that:

 

1. The Borrower is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation and has all
requisite authority to conduct its business in each jurisdiction in which the
failure so to qualify would have a material adverse effect on the business,
properties, assets, operations or condition (financial or otherwise) of the
Borrower.

 

2. The execution, delivery and performance by the Borrower of the Credit
Agreement and the Notes are within the Borrower’s corporate powers, have been
duly authorized by all necessary corporate action, and do not contravene (i) the
Charter or the By-laws or (ii) any law, rule or regulation applicable to the
Borrower or (iii) any contractual or legal restriction binding on or affecting
the Borrower contained in any document, order, writ, judgment, award, injunction
or decree listed in the Certificate or, to the best of my knowledge, contained
in any other similar document or any other order, writ, judgment, award,
injunction or decree. The Credit Agreement and the Notes have been duly executed
and delivered on behalf of the Borrower. If a Borrowing were to occur on this
date in accordance with the terms of the Credit Agreement, and assuming the
statements made in Section 7.01(h) of the Credit Agreement remained true and
correct after giving effect to the application of the proceeds of such
Borrowing, such Borrowing would not violate Regulation U or X of the Board of
Governors of the Federal Reserve System.

 

3. No authorization, approval or other action by, and no notice to or filing
with, any Governmental Authority or regulatory body is required for the due
execution, delivery and performance by the Borrower of the Credit Agreement and
the Notes.

 

4. The Credit Agreement and the Notes are legal, valid and binding obligations
of the Borrower enforceable against the Borrower in accordance with their
respective terms.

 

5. There is no pending or, to the best of my knowledge, threatened action or
proceeding against the Borrower or any of its Subsidiaries before any court,
governmental agency or arbitrator which is likely to have a materially adverse
effect upon the financial condition or operations of the Borrower or any of its
Subsidiaries or which purports to affect the legality, validity or
enforceability of the Credit Agreement or the Notes.

 

6. The Borrower is not (i) an “investment company,” (ii) a company “controlled”
by an “investment company” which is registered under the Investment Company

 

Exhibit 6.01(d)(i)

Page 2



--------------------------------------------------------------------------------

Act of 1940, as amended, or (iii) to the best of my knowledge, a company
“controlled” by any other “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

The opinions set forth above are subject to the following qualifications:

 

(a) My opinion in paragraph 4 above is subject to the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally.

 

(b) My opinion in paragraph 4 above is subject to the effect of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

(c) I express no opinion as to (i) Sections 5.17 and 11.05 of the Credit
Agreement insofar as they provide that any Bank purchasing a participation from
another Bank pursuant thereto may exercise set-off or similar rights with
respect to such participation or that any Affiliate of a Bank may exercise
set-off or similar rights with respect to such Bank’s claims under the Credit
Agreement or the Notes, (ii) Section 5.15(c) or 11.04(c) insofar as those
Sections may be construed as requiring that the Borrower indemnify any Bank or
the Administrative Agent with respect to any claim, damage, liability or expense
incurred as a result of any violation of law by such Bank or the Administrative
Agent, and (iii) the effect of the law of any jurisdiction other than the State
of Illinois wherein any Bank may be located or wherein enforcement of the Credit
Agreement or the Notes may be sought which limits the rates of interest legally
chargeable or collectible.

 

I am aware that Sidley Austin Brown & Wood LLP will rely upon the statements in
this opinion (other than paragraph 4) in rendering their opinion furnished
pursuant to Section 6.01 of the Credit Agreement.

 

The opinions expressed above are based solely on factual matters in existence as
of the date hereof and laws and regulations in effect on the date hereof. I
assume no obligation to revise or supplement this opinion letter should such
factual matters change or should such laws or regulations be changed by
legislative or regulatory action, judicial decision or otherwise.

 

Very truly yours,

 

Exhibit 6.01(d)(i)

Page 3



--------------------------------------------------------------------------------

   

Exhibit 6.01(d)(ii)

   

Five-Year Credit Agreement

   

dated as of September 29, 2004

 

FORM OF

 

OPINION OF SIDLEY AUSTIN BROWN & WOOD LLP

 

[Date]

 

To the Banks parties to the Credit

    Agreement and Listed on Schedule I hereto:

 

Ladies and Gentlemen:

 

We have acted as special counsel to Baxter International Inc. (the “Borrower”)
in connection with the preparation, execution and delivery of the Five-Year
Credit Agreement dated as of September 29, 2004 (the “Credit Agreement”) among
the Borrower, the banks parties thereto (the “Banks”) and JPMorgan Chase Bank,
as Administrative Agent (the “Administrative Agent”). All capitalized terms used
in this opinion shall have the meanings attributed to them in the Credit
Agreement.

 

In that connection we have reviewed the following documents:

 

(1) Counterparts of the Credit Agreement, purportedly executed by each of the
parties thereto; and

 

(2) The opinion of [                                         ], General Counsel
of the Borrower, and the other documents furnished by the Borrower pursuant to
Section 6.01 of the Credit Agreement.

 

In our examination of the documents referred to above, we have assumed the
authenticity of all such documents submitted to us as originals, the genuineness
of all signatures, the due authority of the parties executing such documents,
and the conformity to the originals of such documents submitted to us as copies.
We have assumed that each of the Banks, the Administrative Agent and the
Borrower have duly executed and delivered the Credit Agreement, in each case
with all necessary power and authority (corporate and otherwise). To the extent
that our opinions expressed below involve conclusions as to the matters set
forth in the opinion of counsel referred to in item (2) above, we have assumed
without independent investigation the correctness of the opinions set forth
therein (other than the opinion set forth in paragraph 4 thereof). In addition,
we have assumed that there are no written or oral terms or conditions agreed to
by the Borrower, and any or all of the Administrative Agent and/or any of the
Banks which could vary the truth, completeness, correctness, validity or effect
of the Credit Agreement or the Notes.

 

Based upon the foregoing examination of documents and the assumptions set forth
herein and upon such investigation as we have deemed necessary, we are of the
opinion

 

Exhibit 6.01.(d)(ii)

Page 1



--------------------------------------------------------------------------------

that, under the law of the State of New York, the Credit Agreement and the Notes
are the legal, valid and binding obligations of the Borrower, enforceable
against the Borrower in accordance with their respective terms.

 

Our opinion is subject to the following qualifications:

 

(a) Our opinion is subject to the effect of applicable bankruptcy, insolvency,
moratorium, receivership, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and to the effect of general
equitable principles (whether considered in a proceeding in equity or at law).
In applying such principles, a court, among other things, might not allow a
creditor to accelerate the maturity of a debt upon the occurrence of a default
deemed immaterial or might decline to order a debtor to perform covenants. Such
principles applied by a court might include a requirement that a creditor act
with reasonableness and in good faith.

 

(b) Our opinion is limited to the internal (as opposed to conflicts of laws)
laws of the State of New York, and we do not express any opinion herein
concerning any other law. Without limiting the generality of the foregoing, we
express no opinion as to the effect upon the obligations of the Borrower of (i)
any law of any jurisdiction other than the State of New York wherein any Bank
may be located or wherein enforcement of the Credit Agreement or the Notes may
be sought or (ii) the legal status of any of the Banks.

 

(c) We express no opinion as to (i) Sections 5.17 and 11.05 of the Credit
Agreement, insofar as they provide that any Bank purchasing a participation from
another Bank pursuant thereto may exercise set-off or similar rights with
respect to such participation or that any Affiliate of a Bank may exercise
set-off or similar rights with respect to such Bank’s claims under the Credit
Agreement or the Notes or (ii) Section 5.15(c) or 11.04(c), insofar as those
Sections may be construed as requiring that the Borrower indemnify any Bank or
the Administrative Agent with respect to any claim, damage, liability or expense
incurred as a result of any violation of law by such Bank or the Administrative
Agent.

 

This opinion is limited to the matters expressly set forth herein, and no
opinion is implied or may be inferred beyond the matters expressly set forth
herein. The opinions expressed herein are being delivered to you as of the date
hereof in connection with the transactions described hereinabove and are solely
for your benefit in connection with the transactions described hereinabove and
may not be relied on in any manner or for any purpose by any other person, nor
any copies published, communicated or otherwise made available in whole or in
part to any other person or entity without our specific prior written consent,
except that you may furnish copies thereof (i) to any of your permitted
successors and assigns in respect of the Credit Agreement, (ii) to your
independent auditors and attorneys, (iii) upon the request of any state or
federal authority or official having regulatory jurisdiction over you, and (iv)
pursuant to order or legal process of any court or governmental agency.

 

Exhibit 6.01(d)(ii)

Page 2



--------------------------------------------------------------------------------

The opinions expressed above are based solely on factual matters in existence as
of the date hereof and laws and regulations in effect on the date hereof. We
assume no obligation to revise or supplement this opinion letter should such
factual matters change or should such laws or regulations be changed by
legislative or regulatory action, judicial decision or otherwise.

 

Very truly yours,

 

 

[Sidley Austin Brown & Wood LLP]

 

Exhibit 6.01(d)(ii)

Page 3



--------------------------------------------------------------------------------

   

Exhibit 8.01(g)(ii) to

   

Five-Year Credit Agreement

   

dated as of September 29, 2004

 

FORM OF

 

CERTIFICATE OF INDEPENDENT ACCOUNTANTS

 

[Date]

 

Baxter International Inc.

One Baxter Parkway

Deerfield, Illinois 60015

 

Gentlemen:

 

We have examined the consolidated balance sheet of Baxter International Inc. and
subsidiaries as of December 31, 20    , and the related consolidated statements
of income, stockholders’ equity and changes in financial position for the year
then ended, and have issued our report thereon dated                     ,
20    . Our examination was made in accordance with generally accepted auditing
standards and, accordingly, included such tests of the accounting records and
such other auditing procedures as we considered necessary in the circumstances.

 

In connection with our examination, nothing came to our attention that caused us
to believe that Baxter International Inc. is not in compliance with the
covenants of Section 8.01(i) or 8.02(b) of the Five-Year Credit Agreement dated
as of September 29, 2004 among Baxter International Inc., the Banks parties
thereto and JPMorgan Chase Bank, as Administrative Agent. However, it should be
noted that our examination was not directed primarily toward obtaining knowledge
of such noncompliance.

 

Very truly yours,

 

 

[PriceWaterhouse Coopers LLP]

 

Exhibit 8.01(g)(ii)

Page 1



--------------------------------------------------------------------------------

Exhibit 11.06 to

Five-Year Credit Agreement

dated as of September 29, 2004

 

FORM OF

 

ASSIGNMENT AND ACCEPTANCE

 

Dated             , 20

 

Reference is made to that certain Five-Year Credit Agreement, dated as of
September 29, 2004 (the “Credit Agreement”) among Baxter International Inc., a
Delaware corporation (the “Borrower”), certain “Banks” parties thereto, and
JPMorgan Chase Bank, as administrative agent for the Banks (the “Administrative
Agent”). Terms defined in the Credit Agreement are used herein with the same
meaning.

 

                         (the “Assignor”) and                          (the
“Assignee”) agree as follows:

 

1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, that interest in and to all of
the Assignor’s rights and obligations under the Credit Agreement as of the date
hereof which represents the percentage interest specified on Schedule 1 of all
outstanding rights and obligations under the Credit Agreement, including without
limitation, such interest in the Assignor’s Commitment [,] [and] the
[Syndicated] Advances owing to the Assignor [, and the Note[s]] held by the
Assignor]. After giving effect to such sale and assignment, the Assignee’s
Commitment and the amount of the Advance owing to the Assignee will be as set
forth in Section 2 of Schedule 1.

 

2. The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document furnished pursuant
thereto; [and] (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under the
Credit Agreement or any other instrument or document furnished pursuant thereto
[; and (iv) attaches the Note[s]] referred to in paragraph 1 above and requests
that the Administrative Agent exchange such Note[s]] for [a] new Note[s] payable
to the order of the Assignee [which, in the case of the Note, shall be in an
amount equal to the Commitment assumed by the Assignee pursuant hereto or new
Notes payable to the order of the Assignee in an amount equal to the Commitment
assumed by the Assignee pursuant hereto and the Assignor in an amount equal to
the Commitment retained by the Assignor under the Credit Agreement,
respectively, as specified on Schedule 1 hereto].

 

3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 7.01(f) and

 

Exhibit 11.06

Page 1



--------------------------------------------------------------------------------

8.01(g)(ii) thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent, the Assignor or any other Bank and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (iii) appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers under the
Credit Agreement as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto; (iv)
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Bank’ [and] (v) specifies as its Applicable Lending Offices
and address for notices the offices set forth beneath its name on the signature
pages hereof [and (vi) attaches the forms prescribed by the Internal Revenue
Service of the United States certifying as to the Assignee’s status for purposes
of establishing complete exemption from United States withholding taxes with
respect to all payments to be made to the Assignee under the Credit Agreement
[and the Notes] or such other documents as are necessary to indicate that none
of such payments shall be subject to United States withholding taxes by reason
of the applicable tax treaty].1

 

4. Following the execution of this Assignment and Acceptance by the Assignor and
the Assignee, it will be delivered to the Administrative Agent for acceptance
and recording by the Administrative Agent. The effective date (the “Effective
Date”) of this Assignment and Acceptance shall be the later to occur of the date
of acceptance hereof by the Administrative Agent and the date that is specified
in Section 3 of Schedule 1.

 

5. Upon such acceptance and recording by the Administrative Agent, as of the
Effective Date, (i) the Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment and Acceptance, have the rights and
obligations of a Bank thereunder and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.

 

6. Upon such acceptance and recording by the Administrative Agent, from and
after the Effective Date, the Administrative Agent shall make all payments under
the Credit Agreement [and the Notes] in respect of the interest assigned hereby
(including, without limitation, all payments of principal, interest and facility
and utilization fees with respect thereto) to the Assignee. The Assignor and
Assignee shall make all appropriate adjustments in payments under the Credit
Agreement [and the Notes] for periods prior to the Effective Date directly
between themselves.

 

7. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written, such execution being made on
Schedule 1 hereto.

--------------------------------------------------------------------------------

1 If the Assignee is organized under the laws of a jurisdiction outside the
United States.

 

Exhibit 11.06

Page 2



--------------------------------------------------------------------------------

Schedule 1

 

to

 

Assignment and Acceptance

 

FIVE-YEAR CREDIT AGREEMENT

 

Dated                     ,         

 

Section 1.

 

Percentage Interest:         %

 

Section 2.

 

Assignee’s Commitment:   $             Aggregate Outstanding Principal Amount of
Syndicated Advances

owing to the Assignee:

  [$][Approximate Equivalent Amount]                          [Agreed Currencies
-                     ] Aggregate Outstanding Principal

Amount of Eurocurrency Bid Rate Advances

owing to the Assignee:

  [$][Approximate Equivalent Amount]                          [Agreed Currencies
-                     ] Aggregate Outstanding Principal Amount of EURIBOR Bid
Rate Advances owing to the Assignee:   Approximate Equivalent Amount
                         Euro                      [A Syndicated Note payable to
the order of the Assignee Dated:                     , 20    

Principal amount:                     ]

[A Syndicated Note payable to the order of the Assignor Dated:
                    , 20    

Principal amount:                     ]

[A Competitive Bid Note payable to the order of the Assignee Dated:
                    , 20    ]

 

Exhibit 11.06

Page 3



--------------------------------------------------------------------------------

Section 3.

 

Requested Effective Date:2                     , 20    

 

[NAME OF ASSIGNOR]

By:

 

 

--------------------------------------------------------------------------------

Title:

   

[NAME OF ASSIGNEE]

By:

 

 

--------------------------------------------------------------------------------

Title:

   

APPLICABLE LENDING OFFICES:

[Specify]

ADDRESSES FOR PURPOSES OF NOTICE:

[Specify]

 

[Accepted3 this              day of                     , 20    ]

 

JPMORGAN CHASE BANK,

as Administrative Agent

 

By:

 

 

--------------------------------------------------------------------------------

Title:

   

 

[Acknowledged and Agreed this4              day of                     , 20    ]

 

BAXTER INTERNATIONAL INC.

By:

 

 

--------------------------------------------------------------------------------

Title:

   

--------------------------------------------------------------------------------

2 The actual Effective Date shall be determined in accordance with Section 4 of
the Assignment and Acceptance Agreement.

3 If required by the terms of the Credit Agreement.

4 If required by the terms of the Credit Agreement and so long as no Event of
Default has occurred and is continuing.

 

Exhibit 11.06

Page 4



--------------------------------------------------------------------------------

Schedule 1.01 to

Five-Year Credit Agreement

dated as of September 29, 2004

 

COMMITMENTS

 

Bank

--------------------------------------------------------------------------------

   Amount of
Commitment


--------------------------------------------------------------------------------

JPMorgan Chase Bank

   $ 65,000,000

Bank of America, N.A.

   $ 65,000,000

Citibank, N.A.

   $ 55,000,000

Deutsche Bank AG New York Branch

   $ 55,000,000

ABN AMRO Bank N.V.

   $ 55,000,000

BNP Paribas

   $ 43,000,000

Credit Suisse First Boston

   $ 43,000,000

The Bank of Tokyo-Mitsubishi, Ltd., Chicago Branch

   $ 43,000,000

UBS Loan Finance LLC

   $ 43,000,000

William Street Commitment Corporation

   $ 43,000,000

Banco Bilbao Vizcaya Argentaria S.A.

   $ 25,000,000

HSBC Bank USA N.A.

   $ 25,000,000

ING Capital LLC

   $ 25,000,000

Mizuho Corporate Bank, Ltd.

   $ 25,000,000

Sumitomo Mitsui Banking Corporation

   $ 25,000,000

SunTrust Bank

   $ 25,000,000

U.S. Bank National Association

   $ 25,000,000

Wachovia Bank, National Association

   $ 25,000,000

CALYON Corporate and Investment Bank

   $ 20,000,000

National Australia Bank Limited

   $ 20,000,000

Barclays Bank PLC

   $ 10,000,000

SANPAOLO IMI S.p.A.

   $ 10,000,000

Standard Chartered Bank

   $ 10,000,000

State Street Bank and Trust Company

   $ 10,000,000

TD Securities

   $ 10,000,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total

   $ 800,000,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Schedule 1.01

Page 1



--------------------------------------------------------------------------------

Schedule 1.02 to

Five-Year Credit Agreement

dated as of September 29, 2004

 

LENDING OFFICE ADDRESSES

 

Unless otherwise specified, the office set forth below opposite the name of any
Bank is such Bank’s “Domestic Lending Office”, “Eurocurrency Lending Office,”
“EURIBOR Lending Office” and “Competitive Bid Lending Office”:

 

Bank


--------------------------------------------------------------------------------

  Domestic
Lending Office


--------------------------------------------------------------------------------

  Eurocurrency
Lending Office


--------------------------------------------------------------------------------

  EURIBOR
Lending Office


--------------------------------------------------------------------------------

  Competitive Bid
Lending Office


--------------------------------------------------------------------------------

 

[on file with the Administrative Agent]

 

Schedule 1.02

Page 1